OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08261 Madison Funds (Exact name of registrant as specified in charter) 550 Science Drive, Madison, WI 53711 (Address of principal executive offices)(Zip code) Pamela M. Krill Madison/Mosaic Legal and Compliance Department 550 Science Drive Madison, WI 53711 (Name and address of agent for service) Registrant's telephone number, including area code: 608-274-0300 Date of fiscal year end: October 31 Date of reporting period: April 30, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. s 3507. Item 1. Report to Shareholders. Semi-annual Report (unaudited) April 30, 2013 Madison Funds(R) CONSERVATIVE ALLOCATION FUND MODERATE ALLOCATION FUND AGGRESSIVE ALLOCATION CASH RESERVES FUND TAX-FREE VIRGINIA FUND TAX-FREE NATIONAL FUND GOVERNMENT BOND FUND HIGH QUALITY BOND FUND CORE BOND FUND CORPORATE BOND FUND HIGH INCOME FUND DIVERSIFIED INCOME FUND DIVIDEND INCOME FUND EQUITY INCOME FUND LARGE CAP VALUE FUND DISCIPLINED EQUITY FUND INVESTORS FUND LARGE CAP GROWTH FUND MID CAP FUND SMALL CAP FUND NORTHROAD INTERNATIONAL FUND INTERNATIONAL STOCK FUND Madison Funds | April 30, 2013 Table of Contents Page Madison Funds Performance 2 Review of Period Economic Overview 6 Outlook 6 Conservative Allocation Fund 6 Moderate Allocation Fund 7 Aggressive Allocation Fund 7 Cash Reserves Fund 8 Tax-Free Virginia Fund 8 Tax-Free National Fund 9 Government Bond Fund 9 High Quality Bond Fund 10 Core Bond Fund 10 Corporate Bond Fund 11 High Income Fund 11 Diversified Income Fund 12 Dividend Income Fund 12 Equity Income Fund 13 Large Cap Value Fund 13 Disciplined Equity Fund 14 Investors Fund 14 Large Cap Growth Fund 15 Mid Cap Fund 15 Small Cap Fund 16 NorthRoad International Fund 17 International Stock Fund 17 Benchmark Descriptions 18 Page Portfolios of Investments Conservative Allocation Fund 19 Moderate Allocation Fund 19 Aggressive Allocation Fund 19 Cash Reserves Fund 20 Tax-Free Virginia Fund 20 Tax-Free National Fund 21 Government Bond Fund 23 High Quality Bond Fund 23 Core Bond Fund 24 Corporate Bond Fund 25 High Income Fund 26 Diversified Income Fund 28 Dividend Income Fund 29 Equity Income Fund 30 Large Cap Value Fund 31 Disciplined Equity Fund 31 Investors Fund 32 Large Cap Growth Fund 32 Mid Cap Fund 33 Small Cap Fund 33 NorthRoad International Fund 34 International Stock Fund 35 Financial Statements Statements of Assets and Liabilities 36 Statements of Operations 39 Statements of Changes in Net Assets 43 Financial Highlights 50 Notes to Financial Statements 65 Other Information 74 Nondeposit investment products are not federally insured, involve investment risk, may lose value and are not obligations of or guaranteed by any financial institution. For more complete information about Madison Funds, including charges and expenses, request a prospectus from your financial advisor or from Madison Funds, P.O. Box 8390, Boston, MA 02266-8390. Consider the investment objectives, risks, and charges and expenses of any fund carefully before investing. The prospectus contains this and other information about the investment company. For more current performance information, please call 1-800-877-6089 or visit our website at www.madisonfunds.com. Current performance may be lower or higher than the performance data quoted within. Past performance does not guarantee future results. Nothing in this report represents a recommendation of a security by the investment adviser. Portfolio holdings may have changed since the date of this report. 1 Madison Funds | April 30, 2013 MADISON FUNDS(R) PERFORMANCE Average Annual Total Returns Monthly as of April 30, 2013 Quarterly as of March 31, 2013 Ticker Symbol One Month Three Months Year-to- Date One Year Three Years Five Years Ten Years Since Inception Year-to- Date One Year Three Years Five Years Ten Years Since Inception Expense Ratio4 Inception Date ALLOCATION FUNDS - maximum sales charge - 5.75% Class A; 4.5% Class B; 1.0% Class C Madison Conservative Allocation Fund Class A Without Sales Charge MCNAX 1.23% 2.58% 4.17% 8.52% 6.71% 3.43% – 4.09% 2.91% 7.62% 6.61% 3.67% - 3.95% 1.33% 6/30/2006 With Sales Charge -4.55% -3.32% -1.82% 2.31% 4.64% 2.21% – 3.19% -3.01% 1.44% 4.52% 2.44% - 3.04% Class B Without Sales Charge MCNBX 1.23% 2.42% 3.90% 7.67% 5.94% 2.65% – 3.33% 2.64% 6.78% 5.80% 2.89% - 3.19% 2.08% 6/30/2006 With Sales Charge -3.27% -2.08% -0.60% 3.17% 4.89% 2.29% – 3.33% -1.86% 2.28% 4.75% 2.53% - 3.19% Bank of America Merrill Lynch US Corp. Govt. & Mtg. Index 1.09% 1.70% 0.94% 3.89% 5.61% 5.80% – 6.36% -0.14% 3.97% 5.58% 5.48% - 6.27% Conservative Allocation Custom Index1 1.46% 3.47% 4.94% 8.70% 8.21% 5.98% – 6.47% 3.43% 7.64% 8.12% 5.99% - 6.32% Class C Without Sales Charge MCOCX 1.32% 2.51% 3.99% 7.77% 5.94% 2.67% – 2.96% 2.64% 6.78% 5.77% 2.89% - 2.74% 2.08% 2/29/2008 With Sales Charge 0.32% 1.51% 2.99% 6.77% 5.94% 2.67% – 2.96% 1.64% 5.78% 5.77% 2.89% - 2.74% Bank of America Merrill Lynch US Corp. Govt. & Mtg. Index 1.09% 1.70% 0.94% 3.89% 5.61% 5.80% – 5.70% -0.14% 3.97% 5.58% 5.48% - 5.57% Conservative Allocation Custom Index1 1.46% 3.47% 4.94% 8.70% 8.21% 5.98% – 5.94% 3.43% 7.64% 8.12% 5.99% - 5.73% Madison Moderate Allocation Fund Class A Without Sales Charge MMDAX 1.57% 3.97% 7.12% 11.62% 8.07% 2.30% – 3.55% 5.46% 9.89% 7.93% 2.82% - 3.35% 1.38% 6/30/2006 With Sales Charge -4.27% -1.96% 0.92% 5.16% 5.96% 1.09% – 2.65% -0.64% 3.53% 5.84% 1.62% - 2.45% Class B Without Sales Charge MMDRX 1.48% 3.79% 6.82% 10.71% 7.28% 1.52% – 2.77% 5.26% 9.09% 7.14% 2.06% - 2.58% 2.13% 6/30/2006 With Sales Charge -3.02% -0.71% 2.32% 6.21% 6.25% 1.14% – 2.77% 0.76% 4.59% 6.11% 1.68% - 2.58% S&P 500 Index 1.93% 7.18% 12.74% 16.89% 12.80% 5.21% – 5.65% 10.61% 13.96% 12.67% 5.81% - 5.42% Moderate Allocation Custom Index2 1.97% 4.63% 7.73% 12.35% 9.58% 5.50% – 6.17% 5.65% 10.06% 9.27% 5.69% - 5.94% Class C Without Sales Charge MMDCX 1.48% 3.78% 6.82% 10.80% 7.27% 1.54% – 2.07% 5.26% 9.08% 7.13% 2.07% - 1.81% 2.13% 2/29/2008 With Sales Charge 0.48% 2.78% 5.82% 9.80% 7.27% 1.54% – 2.07% 4.26% 8.08% 7.13% 2.07% - 1.81% S&P 500 Index 1.93% 7.18% 12.74% 16.89% 12.80% 5.21% – 5.35% 10.61% 13.96% 12.67% 5.81% - 5.05% Moderate Allocation Custom Index2 1.97% 4.63% 7.73% 12.35% 9.58% 5.50% – 5.62% 5.65% 10.06% 9.27% 5.69% - 5.31% Madison Aggressive Allocation Fund Class A Without Sales Charge MAGSX 1.77% 5.00% 9.52% 14.01% 8.74% 0.82% – 2.72% 7.62% 11.57% 8.56% 1.64% - 2.49% 1.38% 6/30/2006 With Sales Charge -4.12% -1.09% 3.21% 7.43% 6.63% -0.36% – 1.83% 1.42% 5.15% 6.42% 0.45% - 1.59% Class B Without Sales Charge MAGBX 1.69% 4.73% 9.16% 13.17% 7.94% 0.07% – 1.95% 7.35% 10.60% 7.75% 0.88% - 1.72% 2.13% 6/30/2006 With Sales Charge -2.81% 0.23% 4.66% 8.67% 6.93% -0.32% – 1.95% 2.85% 6.10% 6.74% 0.49% - 1.72% S&P 500 Index 1.93% 7.18% 12.74% 16.89% 12.80% 5.21% – 5.65% 10.61% 13.96% 12.67% 5.81% - 5.42% Aggressive Allocation Custom Index3 2.66% 5.72% 10.47% 16.13% 10.52% 4.49% – 5.53% 7.60% 12.29% 9.86% 4.84% - 5.19% Class C Without Sales Charge MAACX 1.69% 4.83% 9.15% 13.15% 7.93% 0.07% – 0.85% 7.34% 10.71% 7.74% 0.88% - 0.53% 2.13% 2/29/2008 With Sales Charge 0.69% 3.83% 8.15% 12.15% 7.93% 0.07% – 0.85% 6.34% 9.71% 7.74% 0.88% - 0.53% S&P 500 Index 1.93% 7.18% 12.74% 16.89% 12.80% 5.21% – 5.35% 10.61% 13.96% 12.67% 5.81% - 5.05% Aggressive Allocation Custom Index3 2.66% 5.72% 10.47% 16.13% 10.52% 4.49% – 4.84% 7.60% 12.29% 9.86% 4.84% - 4.38% FIXED INCOME FUNDS - maximum sales charge - 4.5% Class A; 4.5% Class B Madison Cash Reserves Fund A - No sales charge MFAXX 0.00% 0.00% 0.00% 0.00% 0.00% 0.16% 1.45% 2.31% 0.00% 0.00% 0.00% 0.18% 1.46% 2.32% 0.08% 12/29/1997 Class B Without Sales Charge MFBXX 0.00% 0.00% 0.00% 0.00% 0.00% 0.07% 1.05% 1.77% 0.00% 0.00% 0.00% 0.08% 1.05% 1.78% 0.07% With Sales Charge -4.50% -4.50% -4.50% -4.50% -1.18% -0.33% 1.05% 1.77% -4.50% -4.50% -1.18% -0.32% 1.05% 1.78% 90-day U.S. T-Bill (Citigroup/Salomon) 0.01% 0.02% 0.02% 0.08% 0.09% 0.28% 1.65% 2.50% 0.02% 0.08% 0.09% 0.31% 1.66% 2.51% Madison Tax-Free Virginia Y GTVAX 1.16% 1.06% 1.13% 3.65% 4.70% 4.73% 3.86% 5.62% -0.03% 3.65% 4.57% 4.62% 3.82% 5.59% 0.85% 10/31/1987 Barclays Capital Muni Index 1.10% 0.96% 1.39% 5.19% 6.18% 6.09% 5.05% NA 0.29% 5.25% 6.23% 6.10% 5.01% NA Madison Tax-Free National Y GTFHX 1.15% 0.98% 1.04% 4.42% 5.18% 5.01% 3.73% 6.20% -0.11% 4.51% 5.07% 4.89% 3.69% 6.18% 0.85% 12/30/1982 Barclays Capital Muni Index 1.10% 0.96% 1.39% 5.19% 6.18% 6.09% 5.05% NA 0.29% 5.25% 6.23% 6.10% 5.01% NA Madison Government Bond Y MADTX 0.20% 0.59% 0.24% 0.99% 2.42% 3.11% 2.98% 6.21% 0.03% 1.47% 2.52% 2.88% 2.98% 6.22% 0.82% 7/21/1983 Barclays Capital Intermediate Gov’t Bond Index 0.44% 0.97% 0.58% 1.79% 3.81% 4.07% 4.04% NA 0.14% 2.26% 3.91% 3.70% 4.02% NA 1 Conservative Allocation Custom Index consists of 65% Bank of America Merrill Lynch U.S. Corp. Govt. & Mtg. Index, 30% Russell 3000 Index and 5% MSCI EAFE Index. 2 Moderate Allocation Custom Index consists of 45% Russell 3000 Index, 40% Bank of America Merrill Lynch U.S. Corp. Govt. & Mtg. Index and 15% MSCI EAFE Index. 3 Aggressive Allocation Custom Index consists of 55% Russell 3000 Index, 15% Bank of America Merrill Lynch U.S. Corp. Govt. & Mtg. Index and 30% MSCI EAFE Index. 4 See Fund prospectus for further details on annual fund operating expenses. Performance data quoted represents past performance. Past performance does not guarantee future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Visit www.madisonfunds.com or call 1-800-877-6089 to obtain performance data current to the most recent month-end. Performance for different share classes and shares differ due to differences in the sales charge structure and class level expenses. Returns greater than one year are average annual returns. Indexes are unmanaged, and index returns do not include expenses. One cannot invest directly in an index. This piece must be accompanied or preceded by a current Madison Funds prospectus. An investment in any Madison Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Cash Reserves Fund seeks to preserve the value of the investment at $1.00 per share, it is possible to lose money by investing in the fund. Mutual funds are subject to investment risk. MFD Distributor, LLC. Not Part of the Semi-annual Report 2 Madison Funds | Madison Funds(R) Performance - continued | April 30, 2013 Average Annual Total Returns Monthly as of April 30, 2013 Quarterly as of March 31, 2013 Ticker Symbol One Month Three Months Year-to- Date One Year Three Years Five Years Ten Years Since Inception Year-to- Date One Year Three Years Five Years Ten Years Since Inception Expense Ratio4 Inception Date Madison High Quality Bond Y MIIBX 0.39% 0.65% 0.38% 1.59% 2.81% 3.66% 3.66% 4.52% -0.01% 1.74% 2.93% 3.41% 3.67% 4.52% 0.49% 5/1/2000 Barclays Capital Intermediate Gov’t Credit Index 0.63% 1.25% 0.89% 3.23% 4.66% 4.90% 4.48% NA 0.26% 3.53% 4.75% 4.61% 4.49% NA Barclays Capital Intermediate Gov’t Credit A+ Index 0.54% 1.11% 0.73% 2.65% 4.27% 4.44% 4.21% NA 0.19% 3.01% 4.35% 4.13% 4.22% NA Madison Core Bond Fund Class A Without Sales Charge MBOAX 0.80% 1.31% 0.55% 2.04% 3.93% 4.15% 3.67% 4.57% -0.25% 2.30% 3.92% 3.90% 3.68% 4.54% 0.90% 12/29/1997 With Sales Charge -3.77% -3.21% -3.98% -2.54% 2.34% 3.19% 3.19% 4.25% -4.74% -2.33% 2.35% 2.95% 3.21% 4.22% Class B Without Sales Charge MBOBX 0.74% 1.12% 0.31% 1.19% 3.16% 3.37% 2.90% 3.78% -0.43% 1.54% 3.15% 3.13% 2.91% 3.75% 1.65% 12/29/1997 With Sales Charge -3.76% -3.38% -4.18% -3.29% 2.05% 3.02% 2.90% 3.78% -4.89% -2.95% 2.04% 2.77% 2.91% 3.75% Bank of America Merrill Lynch US Corp. Govt. & Mtg. Index 1.09% 1.70% 0.94% 3.89% 5.61% 5.80% 5.13% 5.96% -0.14% 3.97% 5.58% 5.48% 5.10% 5.91% Class Y MBOYX 0.92% 1.37% 0.73% 2.33% 4.22% 4.43% - 4.88% -0.19% 2.50% 4.18% 4.16% - 4.80% 0.65% 6/30/2006 Bank of America Merrill Lynch US Corp. Govt. & Mtg. Index 1.09% 1.70% 0.94% 3.89% 5.61% 5.80% - 6.36% -0.14% 3.97% 5.58% 5.48% - 6.27% Class R6 MCBRX - 0.24% 0.52% 4/19/2013 Bank of America Merrill Lynch US Corp. Govt. & Mtg. Index 1.09% 1.70% 0.94% 3.89% 5.61% 5.80% 5.13% 0.14% Madison Corporate Bond Y COINX 1.33% 2.00% 1.03% 4.88% 5.83% 6.61% 0.00% 6.96% -0.29% 4.60% 5.70% 6.25% NA 6.82% 0.65% 7/1/2007 Barclays Capital Credit Bond Index 1.80% 2.52% 1.63% 7.49% 7.90% 7.78% 5.96% - -0.17% 7.00% 7.86% 7.52% 5.96% NA Madison High Income Fund Class A Without Sales Charge MHNAX 1.53% 2.47% 3.24% 9.36% 8.59% 8.23% 7.52% 5.77% 1.69% 8.61% 8.74% 8.56% 7.77% 5.69% 1.00% 12/29/1997 With Sales Charge -3.05% -2.15% -1.43% 4.49% 6.92% 7.24% 7.02% 5.45% -2.92% 3.77% 7.09% 7.57% 7.27% 5.37% Class B Without Sales Charge MHNBX 1.43% 2.38% 2.93% 8.60% 7.84% 7.43% 6.72% 4.99% 1.48% 7.88% 7.93% 7.78% 6.99% 4.92% 1.75% 12/29/1997 With Sales Charge -3.07% -2.12% -1.57% 4.10% 6.82% 7.12% 6.72% 4.99% -3.02% 3.38% 6.92% 7.48% 6.99% 4.92% Bank of America Merrill Lynch US High Yield Master II Constrained 1.90% 3.38% 4.81% 14.01% 10.73% 10.98% 9.53% 7.25% 2.85% 13.01% 10.86% 11.44% 9.94% 7.16% Class Y MHNYX 1.57% 2.56% 3.35% 9.78% 8.93% 8.52% - 7.79% 1.76% 9.02% 9.02% 8.84% - 7.64% 0.75% 6/30/2006 Bank of America Merrill Lynch US High Yield Master II Constrained 1.90% 3.38% 4.81% 14.01% 10.73% 10.98% - 9.69% 2.85% 13.01% 10.86% 11.44% - 9.50% HYBRID FUNDS - maximum sales charge 5.75% Class A; 4.5% Class B; 1.0% Class C Madison Diversified Income Fund Class A Without Sales Charge MBLAX 1.59% 5.29% 8.61% 12.01% 10.33% 6.36% 6.67% 5.50% 6.90% 10.83% 10.22% 6.27% 7.04% 5.42% 1.10% 12/29/1997 With Sales Charge -4.23% -0.78% 2.39% 5.58% 8.17% 5.12% 6.04% 5.09% 0.79% 4.44% 8.08% 5.01% 6.41% 5.01% Class B Without Sales Charge MBLNX 1.52% 5.15% 8.38% 11.17% 9.50% 5.56% 5.87% 4.71% 6.76% 10.01% 9.39% 5.49% 6.24% 4.64% 1.85% 12/29/1997 With Sales Charge -2.98% 0.65% 3.88% 6.67% 8.52% 5.24% 5.87% 4.71% 2.26% 5.51% 8.41% 5.16% 6.24% 4.64% Custom Blended Index (50% Fixed 50% Equity)5 1.51% 4.43% 6.74% 10.38% 9.51% 5.99% 6.81% 5.70% 5.16% 9.04% 9.43% 6.14% 7.12% - Bank of America Merrill Lynch US Corp. Govt. & Mtg. Index 1.09% 1.70% 0.94% 3.89% 5.61% 5.80% 5.13% 5.96% -0.14% 3.97% 5.58% 5.48% 5.10% 5.91% S&P 500 Index 1.93% 7.18% 12.74% 16.89% 12.80% 5.21% 7.88% 5.44% 10.61% 13.96% 12.67% 5.81% 8.53% 5.34% Class C Without Sales Charge MBLCX 1.59% 5.15% 8.38% - 9.47% 6.68% - 7.75% 1.85% 7/31/2012 With Sales Charge 0.59% 4.15% 7.38% - 8.47% 5.68% - 6.75% Custom Blended Index (50% Fixed 50% Equity)5 1.51% 4.43% 6.74% 10.38% 9.51% 5.99% 6.81% 9.38% 5.16% 9.04% 9.43% 6.14% 7.12% 7.76% Bank of America Merrill Lynch US Corp. Govt. & Mtg. Index 1.09% 1.70% 0.94% 3.89% 5.61% 5.80% 5.13% 1.40% -0.14% 3.97% 5.58% 5.48% 5.10% 0.31% S&P 500 Index 1.93% 7.18% 12.74% 16.89% 12.80% 5.21% 7.88% 17.81% 10.61% 13.96% 12.67% 5.81% 8.53% 15.58% EQUITY FUNDS - maximum sales charge 5.75% Class A; 4.5% Class B Madison Dividend Income Y BHBFX 2.15% 8.29% 14.89% 19.37% 10.33% 7.31% 6.53% 7.64% 12.47% 16.99% 9.88% 7.14% 6.95% 7.58% 0.95% 12/18/1986 S&P 500 Index 1.93% 7.18% 12.74% 16.89% 12.80% 5.21% 7.88% 15.73% 10.61% 13.96% 12.67% 5.81% 8.53% 15.70% 4 See Fund prospectus for further details on annual fund operating expenses. 5 Custom Blended Index consists of 50% Bank of America Merrill Lynch U.S. Corp. Govt. & Mtg. Index and 50% S&P 500 Index. Not Part of the Semi-annual Report 3 Madison Funds | Madison Funds(R) Performance - continued | April 30, 2013 Average Annual Total Returns Monthly as of April 30, 2013 Quarterly as of March 31, 2013 Ticker Symbol One Month Three Months Year-to- Date One Year Three Years Five Years Ten Years Since Inception Year-to- Date One Year Three Years Five Years Ten Years Since Inception Expense Ratio4 Inception Date Madison Equity Income Class A Without Sales Charge MENAX 0.72% 1.54% 4.29% 5.30% 7.33% - - 7.66% 3.54% 3.93% 7.21% - - 7.63% 1.25% 10/31/2009 With Sales Charge -5.03% -4.29% -1.75% -0.73% 5.23% - - 5.85% -2.45% -2.07% 5.11% - - 5.78% Class Y MENYX 0.82% 1.63% 4.47% 5.54% 7.59% - - 7.91% 3.62% 4.18% 7.43% - - 7.85% 1.00% 10/31/2009 S&P 500 Index 1.93% 7.18% 12.74% 16.89% 12.80% - - 15.59% 10.61% 13.96% 12.67% - - 15.35% CBOE S&P 500 BuyWrite Index 1.52% 4.13% 6.42% 6.09% 7.49% - - 9.23% 4.82% 5.03% 6.87% - - 8.98% Class R6 MENRX 0.71% 1.63% 4.47% - 9.38% 3.73% - 8.61% 0.87% 7/31/2012 Class C Without Sales Charge MENCX 0.62% 1.34% 3.98% - 8.46% 3.34% - 7.80% 2.00% 7/31/2012 With Sales Charge -0.38% 0.34% 2.98% - 7.46% 2.34% - 6.80% S&P 500 Index 1.93% 7.18% 12.74% 16.89% 12.80% - - 17.81% 10.61% 13.96% 12.67% - - 15.58% CBOE S&P 500 BuyWrite Index 1.52% 4.13% 6.42% 6.09% 7.49% - - 5.62% 4.82% 5.03% 6.87% - - 4.04% Madison Large Cap Value Fund Class A Without Sales Charge MGWAX 1.57% 6.08% 12.54% 15.77% 11.22% 2.29% 6.58% 4.14% 10.80% 14.23% 10.93% 2.87% 7.31% 4.06% 1.16% 12/29/1997 With Sales Charge -4.25% 0.00% 6.08% 9.12% 9.04% 1.09% 5.95% 3.74% 4.44% 7.65% 8.77% 1.65% 6.68% 3.65% Class B Without Sales Charge MGWBX 1.53% 5.88% 12.16% 14.88% 10.37% 1.51% 5.79% 3.36% 10.48% 13.33% 10.07% 2.09% 6.51% 3.28% 1.91% 12/29/1997 With Sales Charge -2.97% 1.38% 7.66% 10.38% 9.40% 1.13% 5.79% 3.36% 5.98% 8.83% 9.09% 1.72% 6.51% 3.28% Russell 1000¨ Value Index 1.51% 7.05% 14.01% 21.80% 12.35% 4.17% 8.42% 6.26% 12.31% 18.77% 12.74% 4.85% 9.18% 6.19% Class Y MYLVX 1.64% 6.15% 12.62% 16.06% 11.50% 2.53% - 3.37% 10.80% 14.53% 11.18% 3.11% - 3.16% 0.91% 6/30/2006 Russell 1000¨ Value Index 1.51% 7.05% 14.01% 21.80% 12.35% 4.17% - 4.43% 12.31% 18.77% 12.74% 4.85% - 4.25% Madison Disciplined Equity Fund Class Y MADEX 2.05% 6.31% 12.50% 15.87% 10.25% 4.91% 6.15% 5.08% 10.24% 13.29% 9.99% 5.26% 6.64% 4.97% 0.95% 12/31/1997 S&P 500 Index 1.93% 7.18% 12.74% 16.89% 12.80% 5.21% 7.88% 5.19% 10.61% 13.96% 12.67% 5.81% 8.53% 5.09% Class R6 MDERX 2.05% 6.31% 12.50% 16.10% - - - 15.95% 10.24% 13.52% 15.08% 0.77% 2/29/2012 S&P 500 Index 1.93% 7.18% 12.74% 16.89% 12.80% 5.21% 7.88% 16.85% 10.61% 13.96% 16.18% Madison Investors Y MINVX 1.90% 5.81% 12.88% 18.21% 10.61% 5.71% 6.38% 10.67% 10.78% 15.05% 10.27% 5.86% 7.18% 10.64% 0.95% S&P 500 Index 1.93% 7.18% 12.74% 16.89% 12.80% 5.21% 7.88% 11.75% 10.61% 13.96% 12.67% 5.81% 8.53% 11.72% Madison Large Cap Growth Class A Without Sales Charge MCAAX 1.77% 4.82% 9.36% 9.02% 8.56% 3.79% 6.55% 4.40% 7.45% 5.60% 8.54% 4.66% 7.17% 4.31% 1.20% 12/29/1997 With Sales Charge -4.05% -1.20% 3.05% 2.77% 6.43% 2.57% 5.92% 4.00% 1.25% -0.48% 6.42% 3.43% 6.53% 3.90% Class B Without Sales Charge MCPBX 1.66% 4.63% 9.02% 8.20% 7.76% 3.01% 5.76% 3.64% 7.24% 4.85% 7.75% 3.88% 6.38% 3.54% 1.95% 12/29/1997 With Sales Charge -2.84% 0.13% 4.52% 3.70% 6.74% 2.66% 5.76% 3.64% 2.74% 0.35% 6.73% 3.54% 6.38% 3.54% Russell 1000¨ Growth Index 2.12% 7.27% 11.87% 12.60% 13.44% 6.66% 8.08% 4.55% 9.54% 10.09% 13.06% 7.30% 8.62% 4.43% Class Y MYLGX 1.82% 4.95% 9.47% 9.34% 8.84% 4.06% - 5.26% 7.52% 5.89% 8.80% 4.92% - 5.04% 0.95% 6/30/2006 Russell 1000¨ Growth Index 2.12% 7.27% 11.87% 12.60% 13.44% 6.66% - 7.17% 9.54% 10.09% 13.06% 7.30% - 6.93% Madison Mid Cap Fund Class A Without Sales Charge MERAX - 2.97% 1.40% 4/19/2013 With Sales Charge - -2.91% Class B Without Sales Charge MERBX - 2.89% 2.15% 4/19/2013 With Sales Charge - -1.61% Russell Midcap¨ Index 1.28% 7.08% 14.41% 19.20% 13.70% 7.24% 11.63% 7.68% Class Y GTSGX 1.21% 5.32% 11.89% 16.34% 15.03% 7.05% 9.12% 10.03% 10.55% 15.41% 15.90% 7.54% 9.94% 10.02% 1.15% 7/21/1983 Russell Midcap¨ Index 1.28% 7.08% 14.41% 19.20% 13.70% 7.24% 11.63% 6.94% 12.96% 17.30% 14.62% 8.37% 12.27% 6.83% Class R6 MMCRX 1.38% 5.55% 12.12% 16.91% - - - 20.34% 10.59% 15.94% 17.12% 0.77% 2/29/2012 Russell Midcap¨ Index 1.28% 7.08% 14.41% 19.20% - - - 18.08% 12.96% 17.30% 18.18% Madison Small Cap Fund Class A Without Sales Charge MASVX -1.15% 4.70% 10.42% 17.20% 11.43% 8.78% - 6.06% 11.70% 17.45% 13.70% 10.19% - 6.34% 1.50% 12/27/2006 With Sales Charge -6.84% -1.30% 4.11% 10.46% 9.26% 7.50% - 5.08% 5.31% 10.67% 11.50% 8.90% - 5.34% Class B Without Sales Charge MBSVX -1.10% 4.58% 10.18% 16.34% 10.57% 8.10% - 5.36% 11.40% 16.50% 12.83% 9.47% - 5.62% 2.25% 12/27/2006 With Sales Charge -5.55% 0.08% 5.68% 11.84% 9.61% 7.80% - 5.36% 6.90% 12.00% 11.91% 9.19% - 5.62% Russell 2000¨ Index -0.37% 5.38% 11.98% 17.69% 11.25% 7.27% - 4.38% 12.39% 16.30% 13.45% 8.24% - 4.50% Russell 2000¨ Value Index -0.10% 5.25% 11.52% 19.71% 9.58% 6.60% - 2.88% 11.63% 18.09% 12.12% 7.29% - 2.93% Class Y MYSVX -1.07% 4.87% 10.61% 17.51% 11.69% 9.07% - 6.67% 11.80% 17.67% 13.98% 10.47% - 6.95% 1.25% 1/9/2007 Russell 2000¨ Index -0.37% 5.38% 11.98% 17.69% 11.25% 7.27% - 4.63% 12.39% 16.30% 13.45% 8.24% - 4.75% Russell 2000¨ Value Index -0.10% 5.25% 11.52% 19.71% 9.58% 6.60% - 3.16% 11.63% 18.09% 12.12% 7.29% - 3.22% Madison NorthRoad International Fund Class Y NRIEX 3.39% 3.86% 8.66% 17.54% 8.00% - - 14.18% 5.10% 11.29% 8.16% 13.58% 1.15% 12/31/2008 MSCI EAFE Index (net) 5.21% 5.07% 10.61% 19.39% 7.44% - - 11.76% 5.13% 11.25% 5.00% NA Class R6 NRRIX 3.39% 3.86% 8.66% 17.84% - - - 13.51% 5.10% 11.58% 11.14% 0.82% 2/29/2012 MSCI EAFE Index (net) 5.21% 5.07% 10.61% 19.39% - - - 13.95% 5.13% 11.25% 9.83% 4 See Fund prospectus for further details on annual fund operating expenses. Not Part of the Semi-annual Report 4 Madison Funds | Madison Funds(R) Performance - concluded | April 30, 2013 Average Annual Total Returns Monthly as of April 30, 2013 Quarterly as of March 31, 2013 Ticker Symbol One Month Three Months Year-to- Date One Year Three Years Five Years Ten Years Since Inception Year-to- Date One Year Three Years Five Years Ten Years Since Inception Expense Ratio4 Inception Date Madison International Stock Fund Class A Without Sales Charge MINAX 3.57% 3.74% 7.78% 17.52% 8.53% 0.60% 10.13% 5.27% 4.07% 12.08% 6.49% 0.85% 10.75% 5.06% 1.60% 12/29/1997 With Sales Charge -2.40% -2.25% 1.58% 10.76% 6.41% -0.59% 9.48% 4.87% -1.92% 5.61% 4.42% -0.33% 10.09% 4.65% Class B Without Sales Charge MINBX 3.46% 3.46% 7.46% 16.59% 7.69% -0.16% 9.30% 4.48% 3.86% 11.29% 5.69% 0.09% 9.91% 4.28% 2.35% 12/29/1997 With Sales Charge -1.04% -1.04% 2.96% 12.09% 6.67% -0.53% 9.30% 4.48% -0.64% 6.79% 4.64% -0.28% 9.91% 4.28% MSCI EAFE Index (net) 5.21% 5.07% 10.61% 19.39% 7.44% -0.93% 9.23% 5.01% 5.13% 11.25% 5.00% -0.89% 9.69% 4.69% Class Y MINYX 3.57% 3.74% 7.88% 17.76% 8.79% 0.86% - 3.64% 4.16% 12.42% 6.75% 1.10% - 3.15% 1.35% 6/30/2006 MSCI EAFE Index (net) 5.21% 5.07% 10.61% 19.39% 7.44% -0.93% - 2.30% 5.13% 11.25% 5.00% -0.89% - 1.57% 4 See Fund prospectus for further details on annual fund operating expenses. Madison Investment Advisors, LLC ("the Adviser") has contractually agreed to waive certain expenses of the Disciplined Equity, Investors, Dividend Income and Government Bond Funds until at least May 1, 2014. A contractual fee waiver is also in place for the Cash Reserves Fund until May 1, 2014. Any fees waived will not be subject to later recoupment by the Adviser. See the current prospectus for further details on annual operating expenses. Had the Adviser not waived a percentage of the Disciplined Equity Fund’s expenses beginning April 1, 2008, its returns would have been as follows: Through 4/30/13 Class Y returns: 12.43% (YTD), 15.72% (1 yr), 10.17% (3 yr), 4.84% (5 yr), 6.11% (10 yr) and 5.06% (since inception).Through 3/31/13 Class Y returns: 10.24% (QTD), 10.24% (YTD), 13.21% (1 yr), 9.93% (3 yr), 5.20% (5 yr), 6.61% (10 yr) and 4.95% (since inception). Had the Adviser not waived a percentage of the Investors Fund’s expenses beginning June 29, 2012, its returns would have been as follows: Through 4/30/13 class Y returns: 12.82% (YTD), 18.10% (1 yr), 10.57% (3 yr), 5.68% (5 yr), 6.37% (10 yr) and 10.67% (since inception). Through 3/31/13 Class Y returns: 10.72% (QTD), 10.72% (YTD), 14.92% (1 yr), 10.23% (3 yr), 5.83% (5 yr), 7.17% (10 yr) and 10.63% (since inception). Had the Adviser not waived a percentage of the Dividend Income Fund’s expenses beginning June 29, 2012, its returns would have been as follows: Through 4/30/13 Class Y returns: 14.85% (YTD), 19.24% (1 yr), 10.29% (3 yr), 7.29% (5 yr), 6.52% (10 yr) and 7.64% (since inception). Through 3/31/13 Class Y returns: 12.44% (QTD), 12.44% (YTD), 16.87% (1 yr), 9.84% (3 yr), 7.12% (5 yr), 6.93% (10 yr) and 7.57% (since inception). Had the Adviser not waived a percentage of the Government Bond Fund’s expenses beginning June 29, 2012, its returns would have been as follows: Yield: 0.11% and Through 4/30/13 Class Y returns: 0.19% (YTD), 0.89% (1 yr), 2.38% (3 yr), 3.09% (5 yr), 2.97% (10 yr) and 6.21% (since inception). Through 3/31/13 Class Y returns: 0.00% (QTD), 0.00% (YTD), 1.38% (1 yr), 2.49% (3 yr), 2.87% (5 yr), 2.97% (10 yr) and 6.22% (since inception). Prior to June 30, 2011, the NorthRoad International Fund was known as the Small/Mid-Cap Fund and had different investment objectives and strategies. Its portfolio holdings were liquidated on June 29, 2011 and the fund began implementing its new investment objectives and strategies thereafter. Because the fund had different objectives and strategies prior to June 30, 2011, comparison to the MSCI EAFE Index before June 30, 2011 is not provided. Prior to March 1, 2012, the Dividend Income Fund was known as the Balanced Fund and pursued different strategies for achieving its investment objectives. The Investment Grade Corporate Bond Fund changed its name from Madison Corporate Income Shares on November 30, 2010. The performance data presented above for all periods prior to April 19, 2013 for the following funds represents the performance of the respective Madison Mosaic Fund below, which was renamed as shown when it was reorganized as a new series of Madison Funds. Prior Fund Name Madison Fund Name After Reorganization Virginia Tax-Free Fund, a series of Madison Mosaic Tax-Free Trust Madison Tax-Free Virginia Fund, a series of Madison Funds Tax-Free National Fund, a series of Madison Mosaic Tax-Free Trust Madison Tax-Free National Fund, a series of Madison Funds Government Fund, a series of Madison Mosaic Income Trust Madison Government Fund, a series of Madison Funds Institutional Bond Fund, a series of Madison Mosaic Income Trust Madison High Quality Bond Fund, a series of Madison Funds Investment Grade Corporate Bond Fund, a series of Madison Mosaic Income Trust Madison Corporate Bond Fund, a series of Madison Funds Investors Fund, a series of Madison Mosaic Equity Trust Madison Investors Fund, a series of Madison Funds Dividend Income Fund, a series of Madison Mosaic Equity Trust Madison Dividend Income Fund, a series of Madison Funds Mid-Cap Fund, a series of Madison Mosaic Equity Trust Madison Mid Cap Fund, a series of Madison Funds Disciplined Equity Fund, a series of Madison Mosaic Equity Trust Madison Disciplined Equity Fund, a series of Madison Funds NorthRoad International Fund, a series of Madison Mosaic Equity Trust Madison NorthRoad International Fund, a series of Madison Funds The performance data presented above for all periods prior to April 19, 2013 for the Madison Mid Cap Fund represents the performance of the Madison Mosaic Mid-Cap Fund which was the accounting survivor of its reorganization as an existing series of Madison Funds with the same name. On February 1, 2013, the following funds were renamed as shown below: MEMBERS Conservative Allocation Fund Madison Conservative Allocation Fund MEMBERS Moderate Allocation Fund Madison Moderate Allocation Fund MEMBERS Aggressive Allocation Fund Madison Aggressive Allocation Fund MEMBERS Cash Reserves Fund Madison Cash Reserves Fund MEMBERS Bond Fund Madison Core Bond Fund MEMBERS High Income Fund Madison High Income Fund MEMBERS Diversified Income Fund Madison Diversified Income Fund MEMBERS Equity Income Fund Madison Equity Income Fund MEMBERS Large Cap Value Cap Fund Madison Large Cap Value Fund MEMBERS Large Cap Growth Fund Madison Large Cap Growth Fund MEMBERS Small Cap Fund Madison Small Cap Fund MEMBERS International Stock Fund Madison International Stock Fund Not Part of the Semi-annual Report 5 Madison Funds |  April 30, 2013 REVIEW OF PERIOD (unaudited) Economic Overview The sixth-month period ended April 30, 2013 was a robust one for stocks. The domestic market was up 14.4% as measured by the S&P 500, while the MSCI EAFE Index (net) showed the broad international market moving up 16.9%. Bond holders generally saw small positive returns, with the bellwether 10-year Treasury beginning and ending the period with a yield just under 2%. Domestically, these stock market gains had to overcome concerns over the Federal spending sequester and increased income and social security taxes. On the positive side, U.S.-based corporations continued to produce record corporate profits while the housing market showed continued improvement behind record-low mortgage rates and relative affordability. By the end of April, headlines proclaimed new all-time highs for the S&P 500. This helped push consumer net worth higher. When combined with the good news from the housing market, it was no wonder that consumer confidence reached recent highs. The upward trend in the domestic stock market was generally broad, with double-digit returns for the period from large-, mid- and small-cap indices. Smaller stocks showed a modest outperformance against larger stocks, while there was considerable dispersion of results across sectors. In terms of price performance, the top-performing sector was Consumer Discretionary, with a return of 18.8%, while Technology trailed with a 5.8% return. Stocks with value attributes had a stronger period than growth stocks, with the S&P 500 Value Index up 16.71% as compared to the S&P 500 Growth Index’s 12.56%. However it was not traditional fundamentals that were the primary force behind the stock market rise. We believe the main driver could be found in central bank policies and the enormous amount of liquidity they’ve injected into the global economic system. In early April, the Bank of Japan announced an aggressive new stimulus program that was more than twice as aggressive as the Federal Reserve’s. The announced injection of $630 billion into the economy was an immediate boost for global markets. It appears much of this stimulus has made its way to the broader stock market. The U.S. stock market has been an obvious beneficiary, as the U.S. economy still outshines the alternatives. This backdrop makes asset management and capital allocation decisions challenging. Madison’s portfolio management teams have done their best to proceed prudently in the current market environment. Outlook We foresee modest GDP growth during the remainder of 2013 and into 2014 as global deleveraging persists, governments work through fiscal and regulatory issues, and consumers acclimate to the realities of higher taxes and moderate wage growth. Economic growth should get a boost from continued strengthening within the housing market and auto sector. In addition, higher equity prices should help consumer confidence and add to the wealth effect. Lastly, we anticipate inflation will remain contained within the Fed’s target range. We remain diligent regarding possible risks to our forecast including significant acceleration of growth, a rise in inflation expectations or a devastating geopolitical event. Our forecast is predicated upon moderate economic growth, temperate inflation and the absence of significant market disruptions caused by unforeseen global events. We anticipate heightened interest rate volatility as the global deleveraging process persists, should economic reports reveal continued improvement and investors try to second guess when the Federal Reserve may begin exiting quantitative easing. CONSERVATIVE ALLOCATION FUND INVESTMENT STRATEGY HIGHLIGHTS The Madison Conservative Allocation Fund invests primarily in shares of registered investment companies (the "underlying funds"). The fund will be diversified among a number of asset classes and its allocation among underlying funds will be based on an asset allocation model developed by Madison Asset Management, LLC ("Madison"), the fund’s investment adviser. The team may use multiple analytical approaches to determine the appropriate asset allocation, including: •Asset allocation optimization analysis – considers the degree to which returns in different asset classes do or do not move together, and the fund’s aim to achieve a favorable overall risk profile for any targeted portfolio return. •Scenario analysis – historical and expected return data is analyzed to model how individual asset classes and combinations of asset classes would affect the fund under different economic and market conditions. •Fundamental analysis – draws upon Madison’s investment teams to judge each asset class against current and forecasted market conditions. Economic, industry and security analysis is used to develop return and risk expectations that may influence asset class selection. In addition, Madison has a flexible mandate which permits the fund to materially reduce equity risk exposures when and if conditions exist that require reduction of equity exposure. PERFORMANCE DISCUSSION The Madison Conservative Allocation Fund returned 5.23% (Class A shares at NAV) for the six-month period, compared to its blended benchmark’s return of 5.90%. Strong relative returns from the fund’s underlying fixed income holdings were more than off-set by the relatively weak returns generated by the fund’s equity holdings. The fund’s domestic and large cap bias also detracted from returns as international equities outperformed U.S. stocks and within the U.S., small and mid caps outpaced large caps. The period saw only modest changes to the fund’s asset allocation strategy. Within the fixed income holdings, overall credit exposure was pared back on valuation concerns. The proceeds were redistributed to a mix of our core equity and fixed income funds. U.S. mid-cap exposure was also increased over the period. PORTFOLIO ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Bond Funds 60.5% Foreign Bond Funds 7.6% Foreign Stock Funds 4.7% Stock Funds 25.9% Money Market Funds and Other Net Assets 1.3% TOP TEN HOLDINGS AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Metropolitan West Total Return Bond Fund Class I 9.7% PIMCO Total Return Fund Institutional Class 8.8% Madison Disciplined Equity Fund 8.1% DoubleLine Total Return Bond Fund Class I 7.9% Madison Core Bond Fund Class Y 7.2% Madison High Quality Bond Fund 7.2% Madison Large Cap Value Fund Class Y 6.9% Franklin Floating Rate Daily Access Fund Advisor Class 6.9% Madison Corporate Bond Fund 5.4% Templeton Global Bond Fund Advisor Class 4.0% 6 Madison Funds | Review of Period (unaudited) - continued | April 30, 2013 MODERATE ALLOCATION FUND INVESTMENT STRATEGY HIGHLIGHTS The Madison Moderate Allocation Fund invests primarily in shares of registered investment companies (the "underlying funds"). The fund will be diversified among a number of asset classes and its allocation among underlying funds will be based on an asset allocation model developed by Madison Asset Management, LLC ("Madison"), the fund’s investment adviser. The team may use multiple analytical approaches to determine the appropriate asset allocation, including: •Asset allocation optimization analysis – considers the degree to which returns in different asset classes do or do not move together, and the fund’s aim to achieve a favorable overall risk profile for any targeted portfolio return. •Scenario analysis – historical and expected return data is analyzed to model how individual asset classes and combinations of asset classes would affect the fund under different economic and market conditions. •Fundamental analysis – draws upon Madison’s investment teams to judge each asset class against current and forecasted market conditions. Economic, industry and security analysis is used to develop return and risk expectations that may influence asset class selection. In addition, Madison has a flexible mandate which permits the fund to materially reduce equity risk exposures when and if conditions exist that require reduction of equity exposure. PERFORMANCE DISCUSSION The Madison Moderate Allocation Fund returned 8.82% (Class A shares at NAV) for the six-month period, while its blended benchmark returned 9.64%. Strong relative returns from the fund’s underlying fixed income holdings were more than off-set by the relatively weak returns generated by the fund’s equity holdings. The fund’s domestic and large cap bias also detracted from returns as international equities outperformed U.S. stocks and within the U.S., small and mid caps outpaced large caps. In terms of asset allocation strategy, within the fixed income holdings, overall credit exposure was pared back on valuation concerns. The proceeds were redistributed to a mix of our core equity and fixed income funds. U.S. mid-cap exposure was increased over the period. Finally, a hedged Japanese equity ETF position was added in December based on monetary easing being a market catalyst for Japan. PORTFOLIO ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Bond Funds 37.6% Foreign Bond Funds 3.0% Foreign Stock Funds 10.7% Stock Funds 48.2% Money Market Funds and Other Net Assets 0.5% TOP TEN HOLDINGS AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Madison Disciplined Equity Fund 9.6% Madison Large Cap Value Fund Class Y 9.0% Metropolitan West Total Return Bond Fund Class I 8.9% Schwab Fundamental U.S. Large Company Index Fund 8.5% DoubleLine Total Return Bond Fund Class I 6.9% Madison Large Cap Growth Fund Class Y 6.6% Franklin Floating Rate Daily Access Fund Advisor Class 5.7% PIMCO Investment Grade Corporate Bond Fund Institutional Class 5.0% Madison High Quality Bond Fund 4.6% Madison Mid Cap Fund Class Y 4.6% AGGRESSIVE ALLOCATION FUND INVESTMENT STRATEGY HIGHLIGHTS The Madison Aggressive Allocation Fund invests primarily in shares of registered investment companies (the "underlying funds"). The fund will be diversified among a number of asset classes and its allocation among underlying funds will be based on an asset allocation model developed by Madison Asset Management, LLC ("Madison"), the fund’s investment adviser. The team may use multiple analytical approaches to determine the appropriate asset allocation, including: •Asset allocation optimization analysis – considers the degree to which returns in different asset classes do or do not move together, and the fund’s aim to achieve a favorable overall risk profile for any targeted portfolio return. •Scenario analysis – historical and expected return data is analyzed to model how individual asset classes and combinations of asset classes would affect the fund under different economic and market conditions. •Fundamental analysis – draws upon Madison’s investment teams to judge each asset class against current and forecasted market conditions. Economic, industry and security analysis is used to develop return and risk expectations that may influence asset class selection. In addition, Madison has a flexible mandate which permits the fund to materially reduce equity risk exposures when and if conditions exist that require reduction of equity exposure. PERFORMANCE DISCUSSION The Madison Aggressive Allocation Fund returned 11.51% (Class A shares at NAV) for the period, trailing its blended benchmark, which returned 13.58%. Weak relative returns from the fund’s core equity positions, both domestic and foreign, were primarily responsible for the fund’s underperformance. Performance was also challenged by the fund’s domestic and large cap equity bias. International stocks outperformed US equities and within the U.S., small and mid cap stocks outpaced large caps. In terms of asset allocation, the fund’s high-yield bond position was greatly reduced with the proceeds redirected among the fund’s core equity positions. U.S. mid-cap exposure was increased over the period. Finally, a hedged Japanese equity ETF position was added in December based on monetary easing being a market catalyst for Japan. PORTFOLIO ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Bond Funds 15.2% Foreign Bond Funds 0.5% Foreign Stock Funds 15.7% Stock Funds 67.2% Money Market Funds and Other Net Assets 1.4% TOP TEN HOLDINGS AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Schwab Fundamental U.S. Large Company Index Fund 13.2% Madison Disciplined Equity Fund 12.5% Madison Large Cap Value Fund Class Y 11.5% Metropolitan West Total Return Bond Fund Class I 10.5% Madison Mid Cap Fund Class Y 8.4% Madison Large Cap Growth Fund Class Y 7.3% iShares S&P 100 Index Fund ETF 6.0% Vanguard FTSE All-World ex-U.S. ETF 5.0% PIMCO Investment Grade Corporate Bond Fund Institutional Class 4.2% Vanguard Information Technology ETF 3.3% 7 Madison Funds | Review of Period (unaudited) - continued | April 30, 2013 FUND CHANGES For the period beginning November 1, 2012 through April 19, 2013 the Madison Tax-Free Virginia, Tax-Free National, Government Bond, High Quality Bond, Corporate Bond, Dividend Income, Disciplined Equity, Investors and NorthRoad International Funds operated as respective series of Madison Mosaic Tax-Free, Madison Mosaic Income and Madison Mosaic Equity Trusts prior to their reorganization as series of Madison Funds. See Note 12 of the accompanying Notes to Financial Statements. CASH RESERVES FUND INVESTMENT STRATEGY HIGHLIGHTS The Madison Cash Reserves Fund invests exclusively in U.S. dollar-denominated money market securities maturing in thirteen months or less from the date of purchase. These securities will be obligations of the U.S. Government and its agencies and instrumentalities, but may also include securities issued by U.S. and foreign financial institutions, corporations, municipalities, foreign governments, and multi-national organizations, such as the World Bank. The fund may invest in mortgage-backed and asset-backed securities, including those representing pools of mortgage, commercial, or consumer loans originated by financial institutions. PERFORMANCE DISCUSSION With the Federal Reserve continuing to pin short-term rates at near zero, management maintained its fee waivers to preserve investment capital. However, no dividends were produced over the course of this six-month period. SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Fannie Mae 25.5% Federal Farm Credit Bank 5.9% Federal Home Loan Bank 34.2% Freddie Mac 21.7% U.S. Treasury Notes 7.9% Cash and Other Net Assets 4.8% TAX-FREE VIRGINIA FUND INVESTMENT STRATEGY HIGHLIGHTS The Madison Tax-Free Virginia Fund seeks to achieve its investment objective by investing at least 80% of its net assets in municipal bonds that are exempt from federal and state income tax for residents of Virginia. These securities may be issued by state governments, their political subdivisions (for example, cities and counties) and public authorities (for example, school districts and housing authorities). The fund may also invest in bonds that, under federal law, are exempt from federal and state income taxation, such as bonds issued by the District of Columbia, Puerto Rico, the Virgin Islands and Guam. The fund invests in intermediate and long-term bonds having average, aggregate maturities (at the portfolio level) of 7 to 15 years. PERFORMANCE DISCUSSION Madison Tax-Free Virginia (Class Y shares) returned 1.08% for the six-month period. This trailed its peer group, Morningstar Muni Single State Long, which averaged 1.55%. This was a period in which investors sought yield as a primary investment objective. This gave a boost to lower-quality bonds, as shown by the 3.18% return for the Morningstar High-Yield Bond category. Long bonds showed a similar result, since they offered a modest yield advantage. The fund has always focused on higher-quality issuance, and with concerns over the prospect of rising rates, kept holdings firmly towards the intermediate side, rather than the long side, of its category. Both quality and maturity were negatives over this period, but hold the prospect for outperformance should interest rates rise or if the market rotates from an emphasis on yield to a preference for credit quality. SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Airport 0.5% Development 5.4% Education 14.1% Facilities 12.7% General 7.8% General Obligation 15.1% Medical 10.8% Multifamily Housing 8.6% Power 4.1% Transportation 5.1% Utilities 4.1% Water 10.0% Net Other Assets and Liabilities 1.7% TOP TEN HOLDINGS AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Upper Occoquan Sewage Authority, 5.15%, 7/1/20 4.8% City of Richmond VA, 4.5%, 1/15/33 4.1% Newport News Economic Development Authority, 5%, 7/1/25 3.4% Fairfax County Redevelopment & Housing Authority, 4.75%, 10/1/36 3.2% Prince William County Industrial Development Authority, 5.25%, 2/1/18 3.2% Suffolk Redevelopment & Housing Authority, 5.6%, 2/1/33 3.0% Stafford County & Staunton Industrial Development Authority, 4.5%, 8/1/25 2.9% Virginia Commonwealth Transportation Board, 5%, 3/15/25 2.6% Chesterfield County Economic Development Authority, 5%, 5/1/23 2.6% City of Virginia Beach VA, Series A, 4%, 8/1/22 2.6% 8 Madison Funds | Review of Period (unaudited) - continued | April 30, 2013 TAX-FREE NATIONAL FUND INVESTMENT STRATEGY HIGHLIGHTS The Madison Tax-Free National Fund seeks to achieve its investment objective by investing at least 80% of its net assetsin municipal bonds that are exempt from federal income taxes. These securities may be issued by state governments, their political subdivisions (for example, cities and counties) and public authorities (for example, school districts and housing authorities). The fund may also invest in bonds that, under federal law, are exempt from federal and state income taxation, such as bonds issued by the District of Columbia, Puerto Rico, the Virgin Islands and Guam. The fund invests in intermediate and long-term bonds having average, aggregate maturities (at the portfolio level) of 7 to 15 years. The primary difference between this fund and the Madison Tax-Free Virginia Fund is that the Madison Tax-Free Virginia Fund will invest in bonds that are exempt from federal and state income tax for residents of Virginia, while this fund will invest in bonds that are exempt from federal income tax. PERFORMANCE DISCUSSION Madison Tax-Free National Fund (Class Y shares) returned 1.44% for the six-month period. This trailed its peer group, the Morningstar Muni National Long category, which averaged 1.94%. This was a period in which investors sought yield as a primary investment objective. This gave a boost to lower-quality bonds, as shown by the 3.18% return for the Morningstar High-Yield Muni Bond category. Long bonds showed a similar result, since they offered a modest yield advantage. The fund has always focused on higher-quality issuance, and with concerns over the prospect of rising rates, kept holdings firmly towards the intermediate side, rather than the long side, of its category. Both quality and maturity were negatives over this period, but hold the prospect for outperformance should interest rates rise or if the market rotates from an emphasis on yield to a preference for credit quality. STATE ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Alabama 8.0% Mississippi 1.7% Arizona 2.3% Missouri 3.2% Arkansas 1.7% New Jersey 2.9% Colorado 1.6% New York 3.8% Florida 10.9% North Carolina 2.4% Georgia 3.4% Ohio 3.8% Illinois 4.4% Pennsylvania 2.1% Indiana 5.6% South Carolina 1.7% Iowa 2.6% Texas 17.1% Maryland 4.6% Virginia 5.4% Massachusetts 2.3% Washington 1.9% Michigan 3.2% Wisconsin 0.7% Minnesota 1.5% Net Other Assets and Liabilities 1.2% TOP TEN HOLDINGS AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Mueller Local Government Corp, 5%, 9/1/25 4.7% Western Boone Multi-School Building Corp, General Obligation, 5%, 1/10/20 3.9% County of Winnebago IL, General Obligation, 5%, 12/30/24 3.5% Peace River/Manasota Regional Water Supply Authority, 5%, 10/1/23 2.6% University of South Alabama, 5%, 12/1/24 2.6% City of Virginia Beach VA, Series A, 4%, 8/1/22 2.3% Montgomery County Revenue Authority, 5%, 5/1/31 2.3% City of Port St Lucie FL Utility System Revenue, 5%, 9/1/27 2.3% Massachusetts School Building Authority, 5%, 8/15/23 2.3% Maryland Health & Higher Educational Facilities Authority, 5.25%, 8/15/38 2.2% GOVERNMENT BOND FUND INVESTMENT STRATEGY HIGHLIGHTS The Madison Government Bond Fund seeks to achieve its investment objective through investments in bonds and other debt securities. Under normal market conditions, the fund will invest at least 80% of its net assets in investment grade U.S. Government bonds. U.S. Government bonds and other debt securities include a variety of securities issued or guaranteed by the U.S. Treasury and various agencies of the federal government, as well as securities issued by various instrumentalities that were established or sponsored by the U.S. Government and certain interests in these types of securities (e.g., mortgage-backed securities). The fund emphasizes the safety of principal and interest for its portfolio investments. The maturities of each investment may range from long-term (30 years or more) to short-term (less than 10 years). PERFORMANCE DISCUSSION The Madison Government Fund (Class Y shares) returned 0.31% for the period, while its benchmark, the Barclays Capital Intermediate Government Bond Index, advanced 0.78%. The fund outperformed its peer group, the Morningstar Short Government Bond category, which averaged a 0.14% return. Management continued to emphasize defensive positioning in a period in which longer government bonds led shorter maturity government bonds. PORTFOLIO ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Mortgage Backed Securities 9.5% U.S. Government and Agency Obligations 88.1% Short-Term Investments and Other Net Assets and Liabilities 2.4% TOP TEN HOLDINGS AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 U.S. Treasury Note, 3.125%, 10/31/16 12.4% Fannie Mae, 1.25%, 1/30/17 9.7% Freddie Mac, 2.5%, 5/27/16 7.0% Freddie Mac, 1.25%, 5/12/17 5.8% Federal Home Loan Bank, 3.375%, 6/12/20 5.7% Fannie Mae, 2.375%, 4/11/16 5.0% Federal Home Loan Bank, 1.375%, 5/28/14 4.8% Fannie Mae, 0.5%, 3/30/16 4.7% Fannie Mae, 2.375%, 7/28/15 3.9% Fannie Mae, 1.625%, 10/26/15 3.9% 9 Madison Funds | Review of Period (unaudited) - continued | April 30, 2013 HIGH QUALITY BOND FUND INVESTMENT STRATEGY HIGHLIGHTS The Madison High Quality Bond Fund seeks to achieve its investment objectives through diversified investments in a broad range of corporate debt securities, obligations of the U.S. Government and its agencies, and money market instruments. In seeking to achieve the fund’s goals, the fund’s investment adviser will (1) shorten or lengthen the dollar weighted average maturity of the fund based on its anticipation of the movement of interest rates (the dollar weighted average maturity is expected to be ten years or less), and (2) monitor the yields of the various bonds that satisfy the fund’s investment guidelines to determine the best combination of yield, credit risk and diversification for the fund. Under normal market conditions, the fund will invest at least 80% of its net assets in higher quality bond issues and, therefore, intends to maintain an overall portfolio quality rating of A by Standards & Poor’s and/or A2 by Moody’s. PERFORMANCE DISCUSSION The Madison High Quality Bond Fund (Class Y shares) returned 0.31% for the period, while its benchmark, the Barclays Capital Intermediate Government Credit Index, advanced 1.09%. The fund also trailed its peer group, the Morningstar Short-Term Bond category, which averaged a 0.88% return. Management continued to emphasize defensive positioning in a period in which longer and low-quality bonds led the market. SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Consumer Discretionary 3.0% Consumer Staples 5.4% Energy 2.0% Fannie Mae 11.1% Financials 17.3% Freddie Mac 9.6% Health Care 2.4% Industrials 3.2% Information Technology 9.0% Materials 1.4% Telecommunication Services 1.9% U.S. Treasury Notes 31.9% Short-Term Investments and Other Net Assets and Liabilities 1.8% TOP TEN HOLDINGS AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 U.S. Treasury Note, 2.25%, 5/31/14 4.9% U.S. Treasury Note, 4.25%, 8/15/14 4.8% U.S. Treasury Note, 2%, 11/30/13 4.7% Fannie Mae, 4.625%, 10/15/14 4.4% U.S. Treasury Note, 2.5%, 4/30/15 4.3% Fannie Mae, 1.25%, 1/30/17 4.3% U.S. Treasury Note, 3%, 2/28/17 4.0% Freddie Mac, 2.875%, 2/9/15 3.9% U.S. Treasury Note, 0.75%, 9/15/13 3.7% Freddie Mac, 2.5%, 5/27/16 3.7% CORE BOND FUND INVESTMENT STRATEGY HIGHLIGHTS Under normal market conditions, the Madison Core Bond Fund invests at least 80% of its net assets in bonds. To keep current income relatively stable and to limit share price volatility, the fund emphasizes investment grade securities and maintains an intermediate (typically 3-7 year) average portfolio duration, with the goal of being between 85-115% of the market benchmark duration. The fund strives to add incremental return in the portfolio by making strategic decisions related to credit risk, sector exposure and yield curve positioning. The fund may invest in corporate debt securities, U.S. Government debt securities, foreign government debt securities, non-rated debt securities, and asset-backed, mortgage-backed and commercial mortgage-backed securities. PERFORMANCE DISCUSSION The Madison Core Bond Fund (Class Y shares) returned 0.56% for the period, trailing fund’s benchmark, the Bank of America Merrill Lynch U.S. Corporate Government and Mortgage Index, which advanced 0.99%. The Morningstar Intermediate-Term peer group averaged 1.72% for the period. With investors focused primarily on yield during this six-month period, the best-performing areas of the bond market were long term and high yield. The Morningstar Long-Term Bond category was up 3.00%, while the Morningstar High Yield Bond category was up 6.86%. Madison Core Bond took a more defensive posture, avoiding both long government bonds and the riskiest corporate bonds. PORTFOLIO ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Asset Backed Securities 0.7% Corporate Notes and Bonds 23.4% Mortgage Backed Securities 11.9% U.S. Government and Agency Obligations 61.4% Short-Term Investments and Other Net Assets and Liabilities 2.6% TOP TEN HOLDINGS AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 U.S. Treasury Note, 4.25%, 8/15/14 7.0% U.S. Treasury Bond, 4.5%, 5/15/38 5.8% U.S. Treasury Note, 2.25%, 1/31/15 5.8% U.S. Treasury Note, 2.75%, 2/15/19 5.5% U.S. Treasury Note, 4.25%, 8/15/15 4.8% U.S. Treasury Note, 2.75%, 11/30/16 4.3% U.S. Treasury Bond, 6.625%, 2/15/27 3.6% U.S. Treasury Note, 3.125%, 1/31/17 3.3% U.S. Treasury Note, 4.25%, 11/15/17 3.3% U.S. Treasury Note, 4%, 2/15/14 3.2% 10 Madison Funds | Review of Period (unaudited) - continued | April 30, 2013 CORPORATE BOND FUND INVESTMENT STRATEGY HIGHLIGHTS The Madison Corporate Bond Fund seeks to achieve its investment objective through diversified investment in a broad range of corporate debt securities. Under normal market conditions, the fund will invest at least 80% of its net assets in income-producing corporate bonds, and at least 80% of its assets in investment grade bonds. Up to 20% of the fund’s assets may be invested in non-investment grade fixed-income securities commonly referred to as "high yield" or "junk" bonds. The fund expects to maintain an average overall portfolio quality of A- or better, an overall portfolio dollar weighted average maturity of 15 years or less, and an overall portfolio duration within 25% of the Barclays Capital Credit Bond Index benchmark (with the flexibility to occasionally vary from the benchmark by up to 50% when the investment adviser believes interest rates are likely to materially change). PERFORMANCE DISCUSSION The Madison Corporate Bond Fund (Class Y shares) returned 0.47% for the period, while its benchmark, the Barclays Capital Credit Bond Index, advanced 1.55%. The fund underperformed its peer group, the Morningstar Intermediate-Term Bond category, which averaged a 1.72% return. Management continued to emphasize defensive positioning in a period in which longer and lower quality bonds led the market. SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Consumer Discretionary 11.7% Consumer Staples 14.0% Energy 11.5% Financials 27.1% Health Care 6.0% Industrials 3.5% Information Technology 16.2% Materials 4.3% Utilities 2.0% Short-Term Investments and Other Net Assets and Liabilities 3.7% Financials includes securities in the following industries: Banks, Diversified Financial Services, Insurance and Real Estate. TOP TEN HOLDINGS AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Comcast Corp., 6.45%, 3/15/37 2.8% General Electric Capital Corp., 6.75%, 3/15/32 2.8% Valero Energy Corp., 6.625%, 6/15/37 2.6% Oracle Corp., 5.75%, 4/15/18 2.6% Walgreen Co., 5.25%, 1/15/19 2.5% Wells Fargo & Co., 5.625%, 12/11/17 2.4% Cisco Systems Inc., 5.5%, 2/22/16 2.4% American Express Co., 6.15%, 8/28/17 2.4% Berkshire Hathaway Finance Corp., 5.4%, 5/15/18 2.4% Mondelez International Inc., 5.375%, 2/10/20 2.4% HIGH INCOME FUND INVESTMENT STRATEGY HIGHLIGHTS The Madison High Income Fund invests primarily in lower-rated, higher-yielding income bearing securities, such as "junk" bonds. Because the performance of these securities has historically been strongly influenced by economic conditions, the fund may rotate securities selection by business sector according to economic outlook. Under normal market conditions, the fund invests at least 80% of its net assets in bonds rated lower than investment grade (BBB/Baa) and their unrated equivalents or other high-yielding securities. PERFORMANCE DISCUSSION The Madison High Income Fund (Class Y shares) returned 5.24% for the period, trialing the fund’s benchmark and peer group. The Bank of America Merrill Lynch U.S. High Yield Master II Constrained returned 7.26%. The Morningstar High Yield Bond peer group averaged 6.86% for the period. This gap in return was largely due to the fund management’s concerns over overbuying in the lower-rated area and the potential for yields to widen from their historic lows. In other words, valuation appeared very pricey through this period, and management felt it prudent to maintain a more conservative portfolio. SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Consumer Discretionary 36.0% Consumer Staples 5.8% Energy 13.0% Financials 0.8% Health Care 10.1% Industrials 9.9% Information Technology 3.7% Materials 5.6% Telecommunication Services 8.9% Utilities 2.9% Short-Term Investments and Other Net Assets and Liabilities 3.3% Consumer Discretionary includes securities in the following industries:Auto Components; Automobiles; Hotels, Restaurants & Leisure; Household Durables; Media; Specialty Retail; and Textiles, Apparel & Luxury Goods. TOP TEN HOLDINGS AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Griffon Corp., 7.125%, 4/1/18 2.0% Cumulus Media Holdings Inc., 7.75%, 5/1/19 1.8% Tenet Healthcare Corp., 8%, 8/1/20 1.7% Ingles Markets Inc., 8.875%, 5/15/17 1.6% Cooper Standard Automotive Inc., 8.5%, 5/1/18 1.6% Hughes Satellite Systems Corp., 7.625%, 6/15/21 1.5% Pinnacle Entertainment Inc., 8.625%, 8/1/17 1.5% Biomet Inc., 6.5%, 10/1/20 1.5% Avis Budget Car Rental LLC / Avis Budget Finance Inc., 8.25%, 1/15/19 1.5% NRG Energy Inc., 8.25%, 9/1/20 1.5% 11 Madison Funds | Review of Period (unaudited) - continued | April 30, 2013 DIVERSIFIED INCOME FUND INVESTMENT STRATEGY HIGHLIGHTS The Madison Diversified Income Fund seeks income by investing in a broadly diversified array of securities including bonds, common stocks, real estate securities, foreign market bonds and stocks and money market instruments. Bonds, stock and cash components will vary, reflecting the portfolio managers’ judgments of the relative availability of attractively yielding and priced stocks and bonds. Generally, however, bonds will constitute up to 80% of the fund’s assets, stocks will constitute up to 70% of the fund’s assets, real estate securities will constitute up to 25% of the fund’s assets, foreign stocks and bonds will constitute up to 25% of the fund’s assets and money market instruments may constitute up to 25% of the fund’s assets. The fund intends to limit the investment in lower credit quality bonds to less than 50% of the fund’s assets. PERFORMANCE DISCUSSION The Madison Diversified Income Fund (Class A shares) returned 8.84% for the six-month period, outperforming its blended index (50% Bank of America Merrill Lynch U.S. Corporate, Government and Mortgage Index and 50% S&P 500) which returned 7.56%. The fund’s designated Morningstar peer group is Large Value, which is primarily a pure stock category, and as such, would be expected to outperform in a period in which the stock market had such strong returns. This was indeed the case, as this category averaged a 15.17% return for the period. Although conservative bond positioning was a slight detractor, the fund’s bond benchmark return of 0.99% for the period indicates the modest nature of this difference. The real story for the period was in the stock market, where the S&P 500 advanced 14.42%. Dividend return strategies were strong for the period, as investors were attracted to stocks whose dividend yields far exceeded those available in high-quality bonds. The fund’s stock allocation had strong positive returns from all of the sectors to which it was exposed, overcoming the handful of stocks which had negative returns for the period: Exxon Mobile, M&T Bank, Lockheed Martin, Paychex and QUALCOMM. These strong returns were led by the Financial, Health Care, Industrial and Consumer Discretionary Sectors. In terms of relative performance against S&P Sectors, the fund had the best results in Information Technology while its Consumer Staples and Financial Sector stocks produced slightly smaller positive returns than their index counterparts. Top performing stocks included financial holding BlackRock, Consumer Discretionary holding Time Warner, and industrial holding Boeing. PORTFOLIO ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Asset Backed Securities 0.1% Common Stocks 57.9% Corporate Notes and Bonds 13.1% Mortgage Backed Securities 7.6% U.S. Government and Agency Obligations 16.5% Short-Term Investments and Other Net Assets and Liabilities 4.8% TOP TEN HOLDINGS AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Johnson & Johnson 2.9% Chevron Corp. 2.6% The Travelers Cos. Inc. 2.4% Merck & Co. Inc. 2.3% Pfizer Inc. 2.3% U.S. Treasury Note, 0.5%, 10/15/14 2.2% U.S. Treasury Note, 4.25%, 11/15/17 2.1% ConocoPhillips 2.1% PepsiCo Inc. 2.1% 3M Co. 2.0% DIVIDEND INCOME FUND INVESTMENT STRATEGY HIGHLIGHTS The Madison Dividend Income Fund invests in equity securities of companies with a market capitalization of over $1 billion and a history of paying dividends, with the ability to increase dividends over time. Under normal market conditions, at least 80% of the fund’s net assets will be invested in dividend paying equity securities. The fund typically owns 40-60 securities which are chosen for having a current yield exceeding the S&P 500’s average yield, strong fundamentals including an attractive balance sheet and reasonable valuations at the time of purchase. A key attraction for management is a company with a history of increasing dividend payments and a business model which supports the possibility of continuing these increases in the future. PERFORMANCE DISCUSSION Madison Dividend Income Fund (Class Y shares) returned 15.53% for the six-month period, outpacing its benchmark, the S&P 500 Index, which advanced 14.42%. This performance was also ahead of its peer group, as the Morningstar Large Value category was up 15.17%. Dividend yield strategies were strong during the period, as investors were attracted to stocks yielding far more than high-quality bonds. This effect helped provide the decided outperformance of large-cap value stocks over large-cap growth stocks. The fund had strong positive returns from all of the sectors to which it was exposed, overcoming the handful of stocks which had negative returns for the period: Exxon Mobil, M&T Bank, Lockheed Martin, Paychex and QUALCOMM. These strong returns were led by the Financial, Health Care, Industrial and Consumer Discretionary Sectors. In terms of relative performance against S&P Sectors, the fund had the best results in Information Technology while its Consumer Staples and Financial Sector stocks produced slightly smaller positive returns than their index counterparts. Top performing stocks included Financial holding BlackRock, Consumer Discretionary holding Time Warner, and Industrial holding Boeing. SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Fund S&P 500 Index Consumer Discretionary 9.1% 11.8% Consumer Staples 13.6% 11.1% Energy 11.6% 10.6% Financials 17.0% 16.1% Health Care 16.9% 12.7% Industrials 13.8% 9.8% Information Technology 11.0% 17.8% Materials 1.4% 3.4% Telecommunication Services 2.3% 3.1% Utilities – 3.6% Short-Term Investments and Other Net Assets and Liabilities 3.3% – TOP TEN HOLDINGS AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Johnson & Johnson 4.7% Chevron Corp. 4.5% Travelers Cos. Inc./The 3.9% Pfizer Inc. 3.8% Merck & Co. Inc. 3.7% ConocoPhillips 3.3% PepsiCo Inc. 3.3% 3M Co. 3.2% United Technologies Corp. 2.6% Wells Fargo & Co. 2.5% 12 Madison Funds | Review of Period (unaudited) - continued | April 30, 2013 EQUITY INCOME FUND INVESTMENT STRATEGY HIGHLIGHTS The Madison Equity Income Fund invests, under normal market conditions, primarily in common stocks of large-and mid-capitalization companies that are, in the view of the fund’s investment adviser, selling at a reasonable price in relation to their long-term earnings growth rates. The portfolio managers will allocate the fund’s assets among stocks in sectors of the economy based upon their views on forward earnings growth rates, adjusted to reflect their views on economic and market conditions and sector risk factors. The fund will seek to generate current earnings from option premiums by writing (selling) covered call options on a substantial portion of its portfolio securities. The extent of option writing activity will depend upon market conditions and the portfolio manager’s ongoing assessment of the attractiveness of writing call options on the fund’s stock holdings. In addition to providing income, covered call writing helps to reduce the volatility (and risk profile) of the fund by providing downside protection. PERFORMANCE DISCUSSION Madison Equity Income Fund (Class Y shares) returned 6.09% for the six-month period. As expected, the fund did not match the S&P 500’s 14.42% return, since the fund’s covered call strategy is not designed to keep up with rapidly rising markets. However, the fund’s active management of stock holdings and option writing proved to be an advantage over the passive strategy of its covered call benchmark, the CBOE S&P 500 BuyWrite Index (BXM), which was up 4.53%. The fund’s largest weighting was in Information Technology. Broad returns from these holdings produced more than a third of the fund’s positive results, led by strength from Adobe Systems, Broadcom and Microsoft. SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Fund S&P 500 Index Consumer Discretionary 7.7% 11.8% Consumer Staples - 11.1% Energy 17.1% 10.6% Financials 8.5% 16.1% Health Care 4.5% 12.7% Industrials 6.5% 9.8% Information Technology 28.4% 17.8% Materials 6.4% 3.4% Telecommunication Services – 3.1% Utilities – 3.6% Exchange-Traded Funds 5.1% – U.S. Treasury Bills 10.6% – Short-Term Investments, Options and Other Net Assets 5.2% – Information Technology includes securities in the following industries: Communications Equipment; Computers & Peripherals; Internet Software & Services; Semiconductors & Semiconductor Equipment; and Software. TOP TEN HOLDINGS AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Apple Inc. 5.1% Freeport-McMoRan Copper & Gold Inc. 4.4% Schlumberger Ltd. 4.0% Apache Corp. 3.9% Expeditors International of Washington Inc. 3.8% Microsoft Corp. 3.8% Morgan Stanley 3.6% Broadcom Corp., Class A 3.5% Southwestern Energy Co. 3.3% UnitedHealth Group Inc. 3.2% LARGE CAP VALUE FUND INVESTMENT STRATEGY HIGHLIGHTS The Madison Large Cap Value Fund will, under normal market conditions, invest primarily in large cap stocks. The fund follows a "value" approach, meaning the portfolio managers seek to invest in stocks at prices below their perceived intrinsic value as estimated based on fundamental analysis of the issuing company and its prospects. By investing in value stocks, the fund attempts to limit the downside risk over time but may also produce smaller gains than other stock funds if their intrinsic values are not realized by the market or if growth-oriented investments are favored by investors. The fund will diversify its holdings among various industries and among companies within those industries. The fund typically sells a stock when the fundamental expectations for buying it no longer apply, the price exceeds its intrinsic value or other stocks appear more attractively priced relative to their intrinsic values. PERFORMANCE DISCUSSION Madison Large Cap Value Fund (Class Y shares) returned 12.75% for the six-month period, trailing its benchmark, the Russell 1000¨ Value Index, which was up 16.31%. The fund also trailed its Morningstar Benchmark, Large Cap Value, which showed a 15.17% return. The fund had positive results from its overweighting in industrial companies and strong stock selection in the Consumer Discretionary Sector. But it lost ground against its benchmark in the other sectors, especially Information Technology, Financials and Consumer Staples. The fund had above-benchmark returns from Johnson & Johnson, Time Warner and 3M, while suffering disappointing returns from Newmont Mining and energy holdings Apache Corporation and National Oilwell Varco. SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Fund Russell 1000¨ Value Index Consumer Discretionary 9.3% 8.6% Consumer Staples 9.4% 7.4% Energy 13.8% 15.5% Financials 26.8% 27.9% Health Care 16.5% 11.9% Industrials 12.2% 8.6% Information Technology 1.5% 6.5% Materials 4.7% 3.5% Telecommunication Services 1.4% 3.2% Utilities – 6.9% Short-Term Investments and Other Net Assets and Liabilities 4.4% 0.0% Financials includes securities in the following industries:Capital Markets; Commercial Banks; Insurance; and Real Estate Management & Development. TOP TEN HOLDINGS AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Johnson & Johnson 4.5% Pfizer Inc. 4.1% Merck & Co. Inc. 3.9% 3M Co. 3.3% Chevron Corp. 3.1% Markel Corp. 3.0% Wells Fargo & Co. 3.0% Berkshire Hathaway Inc., Class B 3.0% The Travelers Cos. Inc. 2.5% American International Group Inc. 2.5% 13 Madison Funds | Review of Period (unaudited) - continued | April 30, 2013 DISCIPLINED EQUITY FUND INVESTMENT STRATEGY HIGHLIGHTS The Madison Disciplined Equity Fund invests primarily in the common stocks of high-quality growth companies. The fund typically owns 25-40 securities which are selected using our long-held investment discipline of seeking the highest-quality, proven companies and purchasing them when valuations appear advantageous. See Note 13 to the accompanying Notes to Financial Statements regarding the pending reorganization of this fund into the Madison Investors Fund. PERFORMANCE DISCUSSION Madison Disciplined Equity Fund (Class Y shares) returned 13.81% for the six-month period, trailing its benchmark, the S&P 500 Index, which advanced 14.42%. This performance slightly lagged its peer group, as the Morningstar Large Blend category was up 14.54%. In addition to the drag from the fund’s modest cash holdings, the relative underperformance to the benchmark could be attributed to holdings in the Financial Sector and to a lesser extent, Energy Sector. With a weighting just below the index’s, the fund’s holdings in the Consumer Discretionary Sector showed particular strength, led by exceptional returns from Nike, Omnicom, Discovery Communications and CarMax. Other strong stocks included Accenture, Mondelez International, Johnson & Johnson and 3M. Stocks which detracted from performance included Chevron and Apple. For all but the final weeks of the period, the fund sought to maintain an overall sector weighting in line with the broader market, with monthly rebalancing. See Note 13 regarding the pending reorganization of this fund into the Madison Investors Fund. SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Fund S&P 500 Index Consumer Discretionary 13.1% 11.8% Consumer Staples 7.8% 11.1% Energy 6.4% 10.6% Financials 17.0% 16.1% Health Care 6.6% 12.7% Industrials 15.7% 9.8% Information Technology 20.9% 17.8% Materials 2.7% 3.4% Telecommunication Services – 3.1% Utilities – 3.6% U.S. Treasury Bills 2.4% – Short-Term Investments and Other Net Assets and Liabilities 7.4% – TOP TEN HOLDINGS AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Berkshire Hathaway Inc., Class B 4.4% Microsoft Corp. 4.4% 3M Co. 4.2% Johnson & Johnson 3.9% Markel Corp. 3.7% NIKE Inc., Class B 3.6% Accenture PLC, Class A 3.4% Oracle Corp. 3.3% Omnicom Group Inc. 3.1% Target Corp. 3.0% INVESTORS FUND INVESTMENT STRATEGY HIGHLIGHTS The Madison Investors Fund invests primarily in the common stocks of established, high-quality growth companies. The fund typically owns 25-40 securities which are selected using our long-held investment discipline of seeking the highest-quality, proven companies and purchasing them when valuations appear advantageous. We follow a rigorous three-step process when evaluating companies. We consider the business model, the management team and the valuation of each potential investment. We strive to purchase securities trading at a discount to their intrinsic value as determined by discounted cash flows. We corroborate this valuation work with additional valuation methodologies. The fund typically sells a stock when the valuation target the portfolio managers have set for the stock has been achieved, the fundamental business prospects for the company have materially changed, or the portfolio managers find a more attractive alternative. PERFORMANCE DISCUSSION Madison Investors Fund (Class Y shares) returned 14.99% for the six-month period, outpacing its benchmark, the S&P 500 Index, which advanced 14.42%. This performance was also well ahead of its peer group, as the Morningstar Large Growth category was up 12.89%. A number of factors were behind our relatively strong performance. During the course of the six-months the top performing sector was Consumer Discretionary, where the fund had a higher exposure than the Index, while the portfolio was under-exposed to Energy and Materials, two sectors which lagged the Index. The worst performing area of the market was the Technology Sector, where Apple, the largest stock in the S&P 500 which constitutes an approximate 13% weighting in the Technology Sector, dropped -24.8% over the period. Our lack of exposure to Apple and index-beating returns from top-ten holdings Microsoft and Accenture plus Google and Visa gave the portfolio a significant advantage over the fund’s benchmark in this sector. Other strong performers in the fund included CarMax, Nike, Omnicom, Berkshire Hathaway, and Johnson & Johnson. On the other side of the ledger, we saw subpar performance for the period from Apache and C.H. Robinson. SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Fund S&P 500 Index Consumer Discretionary 12.9% 11.8% Consumer Staples 7.6% 11.1% Energy 5.8% 10.6% Financials 16.9% 16.1% Health Care 7.7% 12.7% Industrials 15.6% 9.8% Information Technology 20.7% 17.8% Materials 2.7% 3.4% Telecommunication Services – 3.1% Utilities – 3.6% U.S. Treasury Bills 3.3% – Short-Term Investments and Other Net Assets and Liabilities 6.8% – TOP TEN HOLDINGS AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Johnson & Johnson 5.0% Berkshire Hathaway Inc., Class B 4.3% Microsoft Corp. 4.3% 3M Co. 4.1% Markel Corp. 3.7% NIKE Inc., Class B 3.5% Accenture PLC, Class A 3.4% Oracle Corp. 3.3% Omnicom Group Inc. 3.1% Target Corp. 3.0% 14 Madison Funds | Review of Period (unaudited) - continued | April 30, 2013 LARGE CAP GROWTH FUND INVESTMENT STRATEGY HIGHLIGHTS The Madison Large Cap Growth Fund invests primarily in common stocks of larger companies and will, under normal market conditions, maintain at least 80% of its net assets in large cap stocks. Stocks selected for the fund will represent primarily well-established companies that have a demonstrated pattern of consistent growth. To a lesser extent, the fund may invest in less-established companies that may offer more rapid growth potential. The fund has an active trading strategy which will lead to more portfolio turnover than a more passively-managed fund. PERFORMANCE DISCUSSION Madison Large Cap Growth Fund (Class Y shares) returned 10.61% for the six-month period, trailing its benchmark, the Russell 1000¨ Growth Index, which was up 13.71%. In a period in which growth strategies lagged value strategies, the fund was hindered by trailing relative returns in Information Technology, Consumer Discretionary and Financials. Its only holding in Telecommunications, Verizon, trailed both the index and its index sector significantly. On the positive side, the fund had strong returns in its Health Care holdings, led by biotechnology concerns Celgene and Biogen Idec. Pepsico led the fund’s Consumer Staples holdings with a strong six-month return while technology holdings Microsoft and Google were up well above the benchmark’s return. The largest single detractor to performance was Apple, which dropped -24.8% over the period, and was the fund’s largest weighted holding. SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Fund Russell 1000¨ Growth Index Consumer Discretionary 18.1% 16.8% Consumer Staples 6.4% 13.2% Energy 4.8% 4.0% Financials 2.5% 5.1% Health Care 8.7% 13.0% Industrials 13.6% 12.5% Information Technology 33.0% 28.5% Materials 3.0% 4.0% Telecommunication Services – 2.6% Utilities – 0.3% Short-Term Investments and Other Net Assets and Liabilities 9.9% – Information Technology includes securities in the following industries:Communications Equipment; Computers & Peripherals; Internet Software & Services; IT Services; Semiconductors & Semiconductor Equipment; and Software. TOP TEN HOLDINGS AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Apple Inc. 6.9% Microsoft Corp. 4.6% Google Inc., Class A 3.4% Schlumberger Ltd. 3.2% Oracle Corp. 2.9% QUALCOMM Inc. 2.8% PepsiCo Inc. 2.7% Accenture PLC, Class A 2.3% Amazon.com Inc. 2.2% Cerner Corp. 2.0% MID CAP FUND INVESTMENT STRATEGY HIGHLIGHTS The Madison Mid Cap Fund invests generally in common stocks, securities convertible into common stocks and related equity securities of midsize companies and will, under normal market conditions, maintain at least 80% of its net assets in such mid cap securities. The fund seeks attractive long-term returns through bottom-up security selection based on fundamental analysis in a diversified portfolio of high-quality growth companies with attractive valuations. These will typically be industry leading companies in niches with strong growth prospects. The fund’s portfolio managers believe in selecting stocks for the fund that show steady, sustainable growth and reasonable valuation. As a result, stocks of issuers that are believed to have a blend of both value and growth potential will be selected for investment. Stocks are generally sold when target prices are reached, company fundamentals deteriorate or more attractive stocks are identified. PERFORMANCE DISCUSSION The Madison Mid Cap Fund (Class Y shares) returned 14.40% for the six-month period (see Note 12 to the accompanying Notes to Financial Statements), trailing its benchmark Russell Midcap¨ Index which outpaced the broad large- and small-cap domestic indices with an 18.90% return. The fund’s peer group showed an average return of 14.80%, as measured by the Morningstar Mid-Cap Growth category. The strongest sectors in the index were Financials, Consumer Discretionary, Technology, Industrials and Health Care. The fund had positive returns in all of these sectors as well, but only in Consumer Discretionary were the returns stronger than the index’s. In this sector, the fund had excellent results from all of our holdings, led by CarMax and Omnicom Group. The underperformance against the index came largely in Industrials and Health Care followed by Energy and Financials. Stocks lagging the overall market included financial holding M&T Bank, heath care concern Techne Corporation, and Ritchie Brothers Auctioneers, an industrial company. SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Fund Russell Midcap¨ Index Consumer Discretionary 24.0% 16.7% Consumer Staples 0.9% 6.4% Energy 6.0% 7.1% Financials 24.6% 20.9% Health Care 7.6% 9.9% Industrials 18.5% 12.4% Information Technology 4.4% 12.5% Materials 6.3% 6.0% Telecommunication Services – 1.9% Utilities – 6.2% Short-Term Investments and Other Net Assets and Liabilities 7.7% – TOP TEN HOLDINGS AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Markel Corp. 5.5% TJX Cos. Inc. 4.0% Brookfield Asset Management Inc., Class A 3.8% Crown Holdings Inc. 3.8% Advance Auto Parts Inc. 3.5% WR Berkley Corp. 3.5% Omnicom Group Inc. 3.3% C.H. Robinson Worldwide Inc. 3.0% Bed Bath & Beyond Inc. 3.0% Laboratory Corp. of America Holdings 2.9% 15 Madison Funds | Review of Period (unaudited) - continued | April 30, 2013 SMALL CAP FUND INVESTMENT STRATEGY HIGHLIGHTS The Madison Small Cap Fund invests primarily in a diversified mix of common stocks of small cap U.S. companies that are believed to be undervalued by various measures and offer sound prospects for capital appreciation. Under normal market conditions, the fund will maintain at least 80% of its net assets in such small cap securities. The portfolio managers employ a value-oriented investment approach in selecting stocks, using proprietary fundamental research to identify securities of companies they believe have attractive valuations. The portfolio managers focus on companies with a record of above average rates of profitability that sell at a discount relative to the overall small cap market. Through fundamental research, the portfolio managers seek to identify those companies which possess one or more of the following characteristics: sustainable competitive advantages within a market niche; strong profitability and free cash flows; strong market share positions and trends; quality of and share ownership by management; and financial structures that are more conservative than the relevant industry average. PERFORMANCE DISCUSSION The Madison Small Cap Fund (Class Y shares) returned 15.72% for the period, lagging the Russell 2000¨ Index’s 16.58% and the Russell 2000¨ Value Index’s identical 16.58% return. The fund also trailed its peer group average, as the Morningstar Small Blend category averaged a return of 16.46%. The fund’s underperformance was due to allocation among sectors, a residual of the bottom-up stock selection process, which detracted from relative returns in part due to an allocation to cash in a strong market environment and overweight exposure to materials stocks. Stock selection was positive overall for the period, particularly within the Information Technology, Energy, and Utilities Sectors; this was partially offset by weak stock selection in the Consumer Discretionary, Financials, and Industrials Sectors. The fund’s largest relative detractors during the period included Cato Corp., a fashion retailer specializing in women’s apparel; Atlas Air Worldwide Holdings, Inc., a global provider of outsourced aircraft and aviation operating solutions; and Deltic Timber Corp., a natural resources company focused on the ownership and management of timberland. The fund’s position in Cubic Corp., an international provider of systems and solutions that address the mass transit and global defense markets, was also among the top detractors from absolute performance. The fund’s largest contributors to relative performance during the period included Belden Inc., a designer and manufacturer of cable, connectivity, and networking products in markets including industrial, enterprise, and broadcast; ICON PLC, a global provider of outsourced development services to the pharmaceutical, biotechnology, and medical device industries; and G&K Services Inc., a provider of branded uniform and facility services programs. Carlisle Cos. Inc., a diversified industrial manufacturer with significant operations in commercial roofing and specialty tires and wheels, was also among the top absolute contributors to performance. SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Fund Russell 2000¨ Value Index Consumer Discretionary 12.0% 12.5% Consumer Staples 2.2% 2.7% Energy 5.0% 6.3% Financials 19.8% 37.9% Health Care 10.5% 4.4% Industrials 23.5% 12.1% Information Technology 9.8% 11.9% Materials 8.3% 5.3% Utilities 4.8% 6.4% Telecommunication Services – 0.5% Short-Term Investments and Other Net Assets and Liabilities 4.1% – TOP TEN HOLDINGS AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Belden Inc. 3.4% Charles River Laboratories International Inc. 2.6% Mueller Industries Inc. 2.4% United Stationers Inc. 2.1% G&K Services Inc. 2.0% ICON PLC 2.0% Ascena Retail Group Inc. 1.9% GATX Corp. 1.9% Albany International Corp., Class A 1.9% Amsurg Corp. 1.8% 16 Madison Funds | Review of Period (unaudited) - continued | April 30, 2013 NORTHROAD INTERNATIONAL FUND INVESTMENT STRATEGY HIGHLIGHTS The Madison NorthRoad International Fund seeks to achieve its investment objective by investing, under normal market conditions, at least 80% of its net assets in the stock of foreign companies, with an emphasis on companies with a market capitalization of approximately $3 billion or greater. The fund expects to have a relatively focused portfolio of between 25-40 holdings. PERFORMANCE DISCUSSION The NorthRoad International Fund (Class Y shares) returned 14.95% for the period, trailing the 16.90% return of the MSCI EAFE Index (net). The fund outperformed its peer group, with the Morningstar Foreign Large Blend category averaging a 14.02% return. The fund’s underperformance relative to the benchmark was primarily due to its limited exposure to both financials and Japanese stocks, both of which strongly outperformed. The fund benefited from stock selection in materials. The shares of Givaudan, the global leader in the fragrance and flavor industry, advanced as the company continued to deliver good volume growth and pricing aided by its significant and growing emerging markets exposure. Both stock selection and the fund’s healthy exposure to health care were also positives. GEOGRAPHICAL ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Europe (excluding United Kingdom) 50.7% United Kingdom 26.4% Japan 8.7% Emerging Markets 3.9% Latin America 2.3% Pacific Basin (excluding Japan) 1.7% Short-Term Investments and Other Net Assets and Liabilities 6.3% TOP TEN HOLDINGS AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Novartis AG 4.5% Roche Holding AG 3.7% Unilever PLC 3.4% Nestle S.A. 3.2% Sanofi 3.1% GlaxoSmithKline PLC 3.0% SAP AG 3.0% Syngenta AG 2.9% Diageo PLC 2.8% Mitsubishi UFJ Financial Group Inc. 2.7% INTERNATIONAL STOCK FUND INVESTMENT STRATEGY HIGHLIGHTS The Madison International Stock Fund will invest, under normal market conditions, at least 80% of its net assets in the stock of foreign companies. Typically, a majority of the fund’s assets are invested in relatively large capitalization stocks of companies located or operating in developed countries. The fund may also invest up to 30% of its assets in securities of companies whose principal business activities are located in emerging market countries. The portfolio managers typically maintain this segment of the fund’s portfolio in such stocks which it believes have a low market price relative to their perceived value based on fundamental analysis of the issuing company and its prospects. The fund may also invest in foreign debt and other income bearing securities at times when it believes that income bearing securities have greater capital appreciation potential than equity securities. PERFORMANCE DISCUSSION The Madison International Stock Fund (Class Y shares) returned 14.17% for the period, trailing the 16.90% return of the MSCI EAFE Index (net). The fund outperformed its peer group, with the Morningstar Foreign Large Blend category averaging a 14.02% return. Benchmark underperformance during the period was primarily due to stock selection. In the Energy Sector, a position in French seismic surveyor CGG negatively impacted the fund due to competitive pressures and higher-than-expected costs at its Sercel equipment-supply unit. Despite favorable positioning, stock selection in materials detracted from relative returns as Australian mineral exploration and production company BHP Billiton declined following weakening commodity prices. Low exposure to the outperforming Financials Sector also negatively impacted the fund. The fund benefited from holdings in the Industrials Sector, as a position in Irish discount airline Ryanair performed well due to the company’s strong operational results. Stock selection in emerging markets benefited the fund as positions in Krung Thai Bank and Indonesia’s Bank Mandiri performed well. GEOGRAPHICAL ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Europe (excluding United Kingdom) 40.2% United Kingdom 21.4% Japan 18.6% Pacific Basin (excluding Japan) 8.5% Emerging Markets 6.5% Short-Term Investments and Other Net Assets and Liabilities 2.0% Latin America 1.7% Africa 1.1% TOP TEN ADR HOLDINGS AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Novartis AG 3.8% Anheuser-Busch InBev N.V. 3.4% Unilever PLC 3.2% Sanofi S.A. 2.6% Sumitomo Mitsui Financial Group Inc. 2.5% Royal Dutch Shell PLC 2.4% Bayer AG 2.3% Prudential PLC 2.2% BNP Paribas S.A. 2.2% Rexam PLC 2.1% 17 Madison Funds | Review of Period (unaudited) - concluded | April 30, 2013 BENCHMARK DESCRIPTIONS Allocation Fund Indexes The Conservative Allocation Fund Custom Index consists of 65% Bank of America Merrill Lynch U.S. Corporate, Government & Mortgage Index, 30% Russell 3000¨ Index and 5% MSCI EAFE Index. See market index descriptions below. The Moderate Allocation Fund Custom Index consists of 40% Bank of America Merrill Lynch U.S. Corporate, Government & Mortgage Index, 45% Russell 3000¨ Index and 15% MSCI EAFE Index. See market index descriptions below. The Aggressive Allocation Fund Custom Index consists of 15% Bank of America Merrill Lynch U.S. Corporate, Government & Mortgage Index, 55% Russell 3000¨ Index and 30% MSCI EAFE Index. See market index descriptions below. Hybrid Fund Indexes The Custom Blended Index consists of 50% S&P 500 Index and 50% Bank of America Merrill Lynch U.S. Corporate, Government & Mortgage Index. See market index descriptions below. Market Indexes The CBOE S&P 500 BuyWrite Monthly Index (BXM) is a benchmark index designed to track the performance of a hypothetical buy-write strategy (i.e. holding a long position in and selling covered call options on that position) on the S&P 500 Index. The Bank of America Merrill Lynch U.S. Corporate, Government & Mortgage Index is a broad-based measure of the total rate of return performance of the U.S. investment-grade bond markets. The index is a capitalization-weighted aggregation of outstanding U.S. treasury, agency and supranational mortgage pass-through, and investment-grade corporate bonds meeting specified selection criteria. The Bank of America Merrill Lynch U.S. High Yield Master II Constrained Index tracks the performance of below investment grade U.S. dollar denominated corporate bonds publicly issued in the U.S. domestic market, but limits any individual issuer to a maximum weighting of 2%. The Barclays Capital Credit Bond Index is an unmanaged, market capitalization weighted index that covers the U.S. dollar denominated fixed-rate, taxable bond market, with maturities of one year or more. The Barclays Capital U.S. Intermediate Government Bond Index is a market-value-weighted index for government fixed-rate debt issues with maturities between one and 10 years. The Barclays Capital Intermediate Government Credit Bond Index measures the performance of U.S. dollar denominated U.S. Treasuries, government related and investment grade U.S. corporate securities with maturities between one and 10 years. The Barclays Capital Intermediate Government Credit A+ Bond Index measures the performance of U.S. dollar denominated U.S. Treasuries, government related and investment grade U.S. corporate securities with quality ratings of A3/A- or better and maturities between one and 10 years. The Barclays Municipal Bond Index measures the performance of the U.S. dollar denominated long-term tax exempt bond market. The MSCI EAFE (Europe, Australasia & Far East) Index is a free-float adjusted market capitalization index that is designed to measure developed market equity performance, excluding the U.S. and Canada. The MSCI EAFE Index (net) is calculated on a total return basis with dividends reinvested after the deduction of withholding taxes. The Russell 1000¨ Index is a large-cap market index which measures the performance of the 1,000 largest companies in the Russell 3000¨ Index. The Russell 1000¨ Growth Index is a large-cap market index which measures the performance of those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values. The Russell 1000¨ Value Index is a large-cap market index which measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. The Russell 2000¨ Index is a small-cap market index which measures the performance of the smallest 2,000 companies in the Russell 3000¨ Index. The Russell 2000¨ Value Index measures the performance of small-cap value segment of the U.S. equity universe. It includes those Russell 2000¨ Index companies with lower price-to-book ratios and lower forecasted growth values. The Russell 3000¨ Index measures the performance of the 3,000 largest U.S. companies based on total market capitalization, which represents 98% of the investable U.S. equity market. The Russell Midcap¨ Index is a mid-cap market index which measures the performance of the mid-cap segment of the U.S. equity universe. The S&P 500 Index is a large-cap market index which measures the performance of a representative sample of 500 leading companies in leading industries in the U.S. 18 Madison Funds | April 30, 2013 Conservative Allocation Fund Portfolio of Investments (unaudited) Shares Value (Note 2) INVESTMENT COMPANIES - 99.5% Bond Funds - 60.5% DoubleLine Total Return Bond Fund Class I $  5,495,903 Franklin Floating Rate Daily Access Fund Advisor Class Madison Core Bond Fund Class Y (A) Madison Corporate Bond Fund (A) Madison High Income Fund Class Y (A) Madison High Quality Bond Fund Class Y (A) Metropolitan West Total Return Bond Fund Class I PIMCO Investment Grade Corporate Bond Fund Institutional Class PIMCO Total Return Fund Institutional Class Foreign Bond Funds - 7.6% TCW Emerging Markets Income Fund Class I Templeton Global Bond Fund Advisor Class Foreign Stock Funds - 4.7% Madison International Stock Fund Class Y (A) Vanguard FTSE All-World ex-U.S. ETF Money Market Funds - 0.8% State Street Institutional U.S. Government Money Market Fund Stock Funds - 25.9% iShares Russell Midcap Index Fund ETF iShares S&P 100 Index Fund ETF Madison Disciplined Equity Fund Class Y (A) Madison Equity Income Fund Class Y (A) Madison Large Cap Growth Fund Class Y (A) Madison Large Cap Value Fund Class Y (A) Vanguard Dividend Appreciation ETF TOTAL INVESTMENTS - 99.5% (Cost $63,620,634**) NET OTHER ASSETS AND LIABILITIES - 0.5% TOTAL NET ASSETS - 100.0% $ 69,281,414 ** Aggregate cost for Federal tax purposes was $64,619,757. (A) Affiliated Company (see Note 11). ETF Exchange Traded Fund. Moderate Allocation Fund Portfolio of Investments (unaudited) Shares Value (Note 2) INVESTMENT COMPANIES - 100.5% Bond Funds - 37.6% DoubleLine Total Return Bond Fund Class I $  9,558,215 Franklin Floating Rate Daily Access Fund Advisor Class Madison Core Bond Fund Class Y (A) Madison High Income Fund Class Y (A) Madison High Quality Bond Fund Class Y (A) Metropolitan West Total Return Bond Fund Class I PIMCO Investment Grade Corporate Bond Fund Institutional Class Foreign Bond Funds - 3.0% TCW Emerging Markets Income Fund Class I Foreign Stock Funds - 10.7% Madison International Stock Fund Class Y (A) Madison NorthRoad International Fund Class Y (A) Matthews Asian Growth and Income Fund Institutional Shares Vanguard Emerging Markets ETF Vanguard FTSE All-World ex-U.S. ETF WisdomTree Japan Hedged Equity Fund ETF Money Market Funds - 1.0% State Street Institutional U.S. Government Money Market Fund Stock Funds - 48.2% iShares Core S&P Mid-Cap ETF iShares S&P 100 Index Fund ETF Madison Disciplined Equity Fund Class Y (A) Madison Equity Income Fund Class Y (A) Madison Large Cap Growth Fund Class Y (A) Madison Large Cap Value Fund Class Y (A) Madison Mid Cap Fund Class Y (A) Madison Small Cap Fund Class Y (A) Schwab Fundamental U.S. Large Company Index Fund Vanguard Health Care ETF Vanguard Information Technology ETF TOTAL INVESTMENTS - 100.5% (Cost $120,431,637**) NET OTHER ASSETS AND LIABILITIES - (0.5%) TOTAL NET ASSETS - 100.0% ** Aggregate cost for Federal tax purposes was $122,492,714. (A) Affiliated Company (see Note 11). ETF Exchange Traded Fund. Aggressive Allocation Fund Portfolio of Investments (unaudited) Shares Value (Note 2) INVESTMENT COMPANIES - 99.8% Bond Funds - 15.2% Madison High Income Fund Class Y (A) $    247,889 Metropolitan West Total Return Bond Fund Class I PIMCO Investment Grade Corporate Bond Fund Institutional Class Foreign Bond Funds - 0.5% TCW Emerging Markets Income Fund Class I Foreign Stock Funds - 15.7% Madison International Stock Fund Class Y (A) Madison NorthRoad International Fund Class Y (A) Matthews Asian Growth and Income Fund Institutional Shares Vanguard Emerging Markets ETF Vanguard FTSE All-World ex-U.S. ETF WisdomTree Japan Hedged Equity Fund ETF Money Market Funds - 1.2% State Street Institutional U.S. Government Money Market Fund Stock Funds - 67.2% iShares Core S&P Mid-Cap ETF iShares S&P 100 Index Fund ETF Madison Disciplined Equity Fund Class Y (A) Madison Large Cap Growth Fund Class Y (A) Madison Large Cap Value Fund Class Y (A) Madison Mid Cap Fund Class Y (A) Madison Small Cap Fund Class Y (A) Schwab Fundamental U.S. Large Company Index Fund Vanguard Health Care ETF Vanguard Information Technology ETF TOTAL INVESTMENTS - 99.8% (Cost $42,620,537**) NET OTHER ASSETS AND LIABILITIES - 0.2% TOTAL NET ASSETS - 100.0% $ 51,390,768 ** Aggregate cost for Federal tax purposes was $43,560,770. (A) Affiliated Company (see Note 11). ETF Exchange Traded Fund. See accompanying Notes to Financial Statements. 19 Madison Funds | April 30, 2013 Cash Reserves Fund Portfolio of Investments (unaudited) Par Value Value (Note 2) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 95.2% Fannie Mae - 25.5% 0.101%, 5/1/13 $    250,000 1.750%, 5/7/13 0.113%, 5/8/13 (A) 0.113%, 5/8/13 (A) 0.113%, 5/8/13 (A) 0.122%, 5/15/13 (A) 0.132%, 5/22/13 (A) 0.142%, 5/29/13 (A) 0.142%, 5/29/13 (A) 0.081%, 6/3/13 (A) 0.127%, 6/5/13 (A) 0.112%, 6/18/13 (A) 0.101%, 6/19/13 (A) 0.096%, 6/26/13 (A) 0.101%, 7/1/13 (A) 0.091%, 7/17/13 (A) 0.096%, 7/31/13 (A) 0.086%, 8/1/13 (A) Federal Farm Credit Bank - 5.9% 0.250%, 5/24/13 0.091%, 5/31/13 (A) 1.375%, 6/25/13 Federal Home Loan Bank - 34.2% 0.091%, 5/1/13 0.091%, 5/1/13 0.112%, 5/3/13 (A) 0.112%, 5/3/13 (A) 0.133%, 5/8/13 (A) 0.133%, 5/8/13 (A) 0.133%, 5/8/13 (A) 0.142%, 5/10/13 (A) 0.142%, 5/10/13 (A) 0.250%, 5/15/13 0.091%, 5/17/13 (A) 0.124%, 5/24/13 (A) 0.124%, 5/24/13 (A) 0.112%, 5/31/13 (A) 0.086%, 6/7/13 (A) 0.094%, 6/12/13 (A) 0.132%, 6/14/13 (A) 3.875%, 6/14/13 5.375%, 6/14/13 1.875%, 6/21/13 0.112%, 7/5/13 (A) 0.086%, 7/10/13 (A) 0.041%, 7/11/13 (A) 0.091%, 7/17/13 (A) 0.076%, 7/19/13 (A) 0.096%, 7/24/13 (A) 0.076%, 7/26/13 (A) Freddie Mac - 21.7% 0.132%, 5/6/13 (A) 0.131%, 5/13/13 (A) 0.131%, 5/13/13 (A) 0.101%, 5/21/13 (A) 3.500%, 5/29/13 0.111%, 6/10/13 (A) 4.000%, 6/12/13 0.091%, 6/24/13 (A) 0.091%, 7/8/13 (A) 0.086%, 7/9/13 (A) 0.072%, 7/22/13 (A) 0.071%, 8/2/13 (A) U.S. Treasury Notes - 7.9% 3.500%, 5/31/13 0.375%, 6/30/13 1.000%, 7/15/13 0.750%, 8/15/13 Total U.S. Government and Agency Obligations (Cost $25,815,213) Shares INVESTMENT COMPANIES - 2.9% State Street Institutional U.S. Government Money Market Fund Total Investment Companies (Cost $772,731) TOTAL INVESTMENTS - 98.1% (Cost $26,587,944**) NET OTHER ASSETS AND LIABILITIES - 1.9% TOTAL NET ASSETS - 100.0% $ 27,099,637 ** Aggregate cost for Federal tax purposes was $26,587,944. (A) Rate noted represents annualized yield at time of purchase. Tax-Free Virginia Fund Portfolio of Investments (unaudited) Par Value Value (Note 2) LONG TERM MUNICIPAL BONDS - 98.3% Airport - 0.5% Capital Region Airport Commission, (Prerefunded 7/1/15 @ $100) (AGM), 5%, 7/1/20 $    137,589 Development - 5.4% Norfolk Economic Development Authority, 5%, 11/1/29 Prince William County Industrial Development Authority, 5.25%, 2/1/18 Education - 14.1% Henrico County Economic Development Authority, 4%, 4/15/42 Lexington Industrial Development Authority, 4.25%, 12/1/20 Prince William County Industrial Development Authority, (Prerefunded 10/1/13 @ $101), 5%, 10/1/18 University of Virginia, 5%, 6/1/40 Virginia College Building Authority, (ST APPROP), 5%, 2/1/23 Virginia College Building Authority, (ST APPROP), 5%, 9/1/26 Virginia College Building Authority, (ST APPROP), 5%, 2/1/29 Virginia Commonwealth University, Series A, 5%, 5/1/26 Virginia Public School Authority, 5%, 12/1/18 Virginia Public School Authority, 5%, 8/1/27 Virginia Public School Authority, (ST AID WITHHLDG), 3%, 8/1/33 Facilities - 12.7% Gloucester County Industrial Development Authority, (NATL-RE), 4.375%, 11/1/25 Henrico County Economic Development Authority, 5%, 10/1/18 Newport News Economic Development Authority, (Prerefunded 7/1/16 @ $100), 5%, 7/1/25 Northwestern Regional Jail Authority, (Prerefunded 7/1/15 @ $100) (NATL-RE), 5%, 7/1/19 Prince William County Park Authority, 4%, 4/15/24 Roanoke County Economic Development Authority, (ASSURED GTY), 5%, 10/15/16 Stafford County & Staunton Industrial Development Authority, (NATL-RE), 4.5%, 8/1/25 Virginia Public Building Authority, 5.25%, 8/1/23 General - 7.8% Fairfax County Economic Development Authority, (NATL-RE), 5.25%, 9/1/19 Fairfax County Economic Development Authority, 4.25%, 8/1/29 James City County Economic Development Authority, 4%, 6/15/24 Puerto Rico Public Finance Corp, (Escrowed To Maturity) (AMBAC*), 5.5%, 8/1/27 Territory of Guam, 5%, 1/1/26 Virgin Islands Public Finance Authority, (NATL-RE FGIC), 5%, 10/1/23 Virginia Resources Authority, (MORAL OBLG), 5%, 11/1/23 General Obligation - 15.1% City of Hampton VA, 5%, 1/15/21 City of Richmond VA, (ST AID WITHHLDG), 5%, 7/15/22 City of Richmond VA, (Prerefunded 7/15/14 @ $100) (AGM), 5%, 7/15/23 City of Roanoke VA, (ST AID WITHHLDG), 5%, 2/1/25 City of Virginia Beach VA, Series A, 4%, 8/1/22 Commonwealth of Virginia, 5%, 6/1/26 Commonwealth of Virginia, 5%, 6/1/27 See accompanying Notes to Financial Statements. 20 Madison Funds | April 30, 2013 Tax-Free Virginia Fund Portfolio of Investments (unaudited) - continued Par Value Value (Note 2) LONG TERM MUNICIPAL BONDS (continued) General Obligation (continued) County of Arlington VA, (Prerefunded 1/15/17 @ $100), 5%, 1/15/25 $    203,483 County of Fauquier VA, (NATL-RE), 5%, 7/1/14 County of Henrico VA, (Prerefunded 12/1/18 @ $100), 5%, 12/1/24 County of Henrico VA, 5%, 7/15/25 County of Loudoun VA, (Prerefunded 12/1/17 @ $100), 5%, 12/1/18 County of Prince George VA, (ASSURED GTY ST AID WITHHLDG), 5%, 2/1/20 Town of Leesburg VA, 5%, 1/15/41 Medical - 10.8% Charlotte County Industrial Development Authority, 5%, 9/1/16 Fairfax County Industrial Development Authority, 4%, 5/15/42 Fredericksburg Economic Development Authority, 5.25%, 6/15/18 Harrisonburg Industrial Development Authority, (AMBAC*), 4%, 8/15/16 Harrisonburg Industrial Development Authority, (AMBAC*), 5%, 8/15/46 Henrico County Economic Development Authority, (NATL-RE), 6%, 8/15/16 Roanoke Economic Development Authority, (Escrowed To Maturity) (NATL-RE), 6.125%, 7/1/17 Smyth County Industrial Development Authority, 5%, 7/1/15 Multifamily Housing - 8.6% Fairfax County Redevelopment & Housing Authority, 4.75%, 10/1/36 Fairfax County Redevelopment & Housing Authority, 5%, 10/1/39 Suffolk Redevelopment & Housing Authority, 5.6%, 2/1/33 Virginia Housing Development Authority, 4.8%, 10/1/39 Power - 4.1% Chesterfield County Economic Development Authority, 5%, 5/1/23 Puerto Rico Electric Power Authority, (BHAC-CR MBIA-RE FGIC), 5.25%, 7/1/24 Transportation - 5.1% Puerto Rico Highway & Transportation Authority, (ASSURED GTY), 5.25%, 7/1/34 Richmond Metropolitan Authority, (Escrowed To Maturity) (NATL-RE FGIC), 5.25%, 7/15/22 Richmond Metropolitan Authority, (NATL-RE FGIC), 5.25%, 7/15/22 Virginia Commonwealth Transportation Board, Series A, 5%, 9/15/24 Virginia Commonwealth Transportation Board, 5%, 3/15/25 Utilities - 4.1% City of Richmond VA, (AGM), 4.5%, 1/15/33 Water - 10.0% Fairfax County Water Authority, 5.25%, 4/1/23 Hampton Roads Sanitation District, 5%, 11/1/20 Hampton Roads Sanitation District, 5%, 4/1/33 Henry County Public Service Authority, (AGM), 5.25%, 11/15/15 Upper Occoquan Sewage Authority, (NATL-RE), 5.15%, 7/1/20 Virginia Resources Authority, 4.5%, 10/1/28 Virginia Resources Authority, 5%, 11/1/31 TOTAL INVESTMENTS - 98.3% (Cost $23,070,328**) NET OTHER ASSETS AND LIABILITIES - 1.7% TOTAL NET ASSETS - 100.0% $ 24,907,304 * This bond is covered by insurance issued by Ambac Assurance Corporation ("AMBAC"). On November 8, 2010, Ambac Financial Group, Inc., the holding company of AMBAC, announced that it had filed for Chapter 11 bankruptcy protection. The impact that this event may have on the ability of AMBAC to guarantee timely payment of principal and interest on these bonds, should they default, is not known at this time. ** Aggregate cost for Federal tax purposes was $23,070,328. AGM Assured Guaranty Municipal Corp. AMBAC AMBAC Indemnity Corp. ASSURED GTY Assured Guaranty BHAC-CR Berkshire Hathaway Assurance Corp. FGIC Financial Guaranty Insurance Co. MBIA-RE MBIA Insurance Corp. MORAL OBLG Moral Obligation NATL-RE National Public Finance Guarantee Corp. ST AID WITHHLDG State Aid Withholding ST APPROP State Appropriations Tax-Free National Fund Portfolio of Investments (unaudited) Par Value Value (Note 2) LONG TERM MUNICIPAL BONDS - 98.8% Alabama - 8.0% Alabama Incentives Financing Authority, 5%, 9/1/29 $    347,820 Mobile County Board of School Commissioners, 3.625%, 3/1/36 Troy University, (ASSURED GTY), 4.125%, 11/1/23 Tuscaloosa Public Educational Building Authority, (ASSURED GTY), 6.375%, 7/1/28 University of South Alabama, (AMBAC*), 5%, 12/1/24 Arizona - 2.3% Glendale Western Loop 101 Public Facilities Corp., (Prerefunded 1/1/14 @ $100), 6%, 7/1/24 Northern Arizona University, Certificate Participation, (Prerefunded 9/1/15 @ $100) (AMBAC*), 5%, 9/1/23 Arkansas - 1.7% City of Fort Smith AR Water & Sewer Revenue, (AGM), 5%, 10/1/21 Lake Hamilton School District No 5 of Garland County, General Obligation Ltd., (ST AID WITHHLDG), 3%, 4/1/21 Colorado - 1.6% El Paso County Facilities Corp., Certificate Participation, 5%, 12/1/27 Florida - 10.9% City of Port St. Lucie FL Utility System Revenue, 5%, 9/1/27 Emerald Coast Utilities Authority, (NATL-RE FGIC), 5%, 1/1/25 Highlands County Health Facilities Authority, 5%, 11/15/20 Hillsborough County Industrial Development Authority, 5%, 10/1/34 Lee County Industrial Development Authority, 5%, 11/1/28 Peace River/Manasota Regional Water Supply Authority, (AGM), 5%, 10/1/23 Georgia - 3.4% City of Atlanta GA Water & Wastewater Revenue, (AGM), 5.75%, 11/1/30 Emanuel County Hospital Authority, (Prerefunded 7/1/13 @ $100) (AMBAC* CNTY GTD), 4.3%, 7/1/17 Georgia State Road & Tollway Authority, 5%, 6/1/21 Gwinnett County Development Authority, Certificate Participation, (NATL-RE), 5.25%, 1/1/21 Private Colleges & Universities Authority, 5%, 9/1/38 Illinois - 4.4% County of Winnebago IL, General Obligation, (Prerefunded 6/30/15 @ $100) (NATL-RE), 5%, 12/30/24 Regional Transportation Authority, (AMBAC* GO of AUTH), 7.2%, 11/1/20 See accompanying Notes to Financial Statements. 21 Madison Funds | April 30, 2013 Tax-Free National Fund Portfolio of Investments (unaudited) - continued Par Value Value (Note 2) LONG TERM MUNICIPAL BONDS (continued) Indiana - 5.6% Indianapolis Local Public Improvement Bond Bank, (ASSURED GTY), 5.5%, 1/1/38 $    531,397 Western Boone Multi-School Building Corp., General Obligation, (AGM), 5%, 1/10/20 Iowa - 2.6% City of Bettendorf IA, General Obligation, 5%, 6/1/28 City of Bettendorf IA, General Obligation, 5%, 6/1/30 Maryland - 4.6% Maryland Health & Higher Educational Facilities Authority, (AGM), 5.25%, 8/15/38 Maryland State Transportation Authority, (Escrowed To Maturity), 6.8%, 7/1/16 Montgomery County Revenue Authority, 5%, 5/1/31 Massachusetts - 2.3% Massachusetts School Building Authority, (Prerefunded 8/15/15 @ $100) (AGM), 5%, 8/15/23 Michigan - 3.2% Detroit City School District, General Obligation, (FGIC Q-SBLF), 6%, 5/1/20 Redford Unified School District No. 1, General Obligation, (AMBAC* Q-SBLF), 5%, 5/1/22 Minnesota - 1.5% Litchfield Independent School District No. 465, General Obligation, (SD CRED PROG), 3%, 2/1/20 Mississippi - 1.7% Harrison County Wastewater Management District, (Escrowed To Maturity) (FGIC), 7.75%, 2/1/14 Missouri - 3.2% City of O’Fallon MO, Certificate Participation, (NATL-RE), 5.25%, 11/1/16 County of St Louis MO, (Escrowed To Maturity), 5.65%, 2/1/20 St Louis Industrial Development Authority, 6.65%, 5/1/16 New Jersey - 2.9% New Jersey State Turnpike Authority, (Escrowed To Maturity) (NATL-RE IBC), 6.5%, 1/1/16 New Jersey State Turnpike Authority, (BHAC-CR FSA), 5.25%, 1/1/28 New York - 3.8% City of North Tonawanda NY, General Obligation, 4%, 4/1/21 New York State Dormitory Authority, (BHAC-CR AMBAC*), 5.5%, 7/1/31 Port Authority of New York & New Jersey, (GO of AUTH), 5.375%, 3/1/28 North Carolina - 2.4% North Carolina Medical Care Commission, (HUD SECT 8), 5.5%, 10/1/24 State of North Carolina, 4.5%, 5/1/27 Ohio - 3.8% Cleveland-Cuyahoga County Port Authority, 5%, 7/1/24 County of Allen OH, 4.75%, 9/1/27 Pennsylvania - 2.1% Lehigh County General Purpose Authority, (NATL-RE GO of HOSP), 7%, 7/1/16 South Carolina - 1.7% York County School District No. 1, General Obligation, (SCSDE), 5%, 3/1/27 Texas - 17.1% Beaumont Independent School District, General Obligation, (PSF-GTD), 4.75%, 2/15/38 City of San Antonio TX, Water System Revenue, 5.125%, 5/15/29 City of Sugar Land TX, General Obligation Ltd., 5%, 2/15/28 County of Bexar TX, General Obligation Ltd., 4%, 6/15/32 County of Harris TX, General Obligation Ltd., (Prerefunded 10/1/18 @ $100), 5.75%, 10/1/24 Frisco Independent School District, General Obligation, (PSF-GTD), 3%, 8/15/35 Liberty Hill Independent School District, General Obligation, (PSF-GTD), 5%, 8/1/26 Lower Colorado River Authority, (Escrowed To Maturity) (AMBAC*), 6%, 1/1/17 Mueller Local Government Corp, 5%, 9/1/25 State of Texas, General Obligation, 5%, 8/1/27 Virginia - 5.4% City of Virginia Beach VA, General Obligation, Series A, 4%, 8/1/22 Fairfax County Redevelopment & Housing Authority, 5%, 10/1/39 Henry County Public Service Authority, (AGM), 5.25%, 11/15/15 Virginia Commonwealth Transportation Board, 5%, 3/15/23 Virginia Housing Development Authority, 4.8%, 10/1/39 Washington - 1.9% University of Washington, 5%, 7/1/32 Wisconsin - 0.7% Wisconsin Health & Educational Facilities Authority, 5.25%, 10/1/21 TOTAL INVESTMENTS - 98.8% (Cost $28,492,346**) NET OTHER ASSETS AND LIABILITIES - 1.2% TOTAL NET ASSETS - 100.0% $ 30,998,641 * This bond is covered by insurance issued by Ambac Assurance Corporation ("AMBAC"). On November 8, 2010, Ambac Financial Group, Inc., the holding company of AMBAC, announced that it had filed for Chapter 11 bankruptcy protection. The impact that this event may have on the ability of AMBAC to guarantee timely payment of principal and interest on these bonds, should they default, is not known at this time. ** Aggregate cost for Federal tax purposes was $28,492,346. AGM Assured Guaranty Municipal Corp. AMBAC AMBAC Indemnity Corp. ASSURED GTY Assured Guaranty BHAC-CR Berkshire Hathaway Assurance Corp. CNTY GTD County Guaranteed FGIC Financial Guaranty Insurance Co. FSA Financial Security Assurance GO of AUTH General Obligation of the Authority GO of HOSP General Obligation of the Hospital District HUD SECT 8 HUD Insured Multifamily Housing IBC Insured Bond Certificate NATL-RE National Public Finance Guarantee Corp. PSF-GTD Permanent School Fund Guaranteed Q-SBLF Qualified School Board Loan Fund SCSDE South Carolina School District-Enhanced (State of SC’s Intercept program) SD CRED PROG School District Credit Program ST AID WITHHLDG State Aid Withholding See accompanying Notes to Financial Statements. 22 Madison Funds | April 30, 2013 Government Bond Fund Portfolio of Investments (unaudited) Par Value Value (Note 2) MORTGAGE BACKED SECURITIES - 9.5% Fannie Mae - 2.4% 5.5%, 2/1/18 Pool # 555345 $  9,467 $     10,096 5%, 6/1/18 Pool # 555545 6.5%, 5/1/32 Pool # 636758 6.5%, 6/1/32 Pool # 254346 6%, 8/1/32 Pool # 254405 4.5%, 12/1/35 Pool # 745147 5.5%, 1/1/38 Pool # 953589 Freddie Mac - 5.9% 5.5%, 8/1/17 Pool # E90778 4.5%, 11/1/23 Pool # G13342 3%, 12/1/26 Pool # J17506 3%, 1/1/27 Pool # G18420 6.5%, 6/1/32 Pool # C01364 4%, 10/1/40 Pool # A94362 Ginnie Mae - 1.2% 7%, 9/20/27 Pool # E2483 6%, 2/15/38 Pool # 676516 4%, 4/15/39 Pool # 698089 Total Mortgage Backed Securities (Cost $473,449) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 88.1% Fannie Mae - 32.4% 4.375%, 7/17/13 4.625%, 10/15/13 2.375%, 7/28/15 1.625%, 10/26/15 0.500%, 3/30/16 2.375%, 4/11/16 1.250%, 1/30/17 Federal Home Loan Bank - 15.2% 4.000%, 9/6/13 3.125%, 12/13/13 1.375%, 5/28/14 3.375%, 6/12/20 Freddie Mac - 18.1% 4.500%, 7/15/13 2.875%, 2/9/15 2.500%, 5/27/16 1.250%, 5/12/17 U.S. Treasury Notes - 22.4% 0.500%, 11/15/13 4.250%, 8/15/14 2.250%, 1/31/15 3.125%, 10/31/16 3.750%, 11/15/18 Total U.S. Government and Agency Obligations (Cost $4,567,218) Shares SHORT-TERM INVESTMENTS - 1.9% State Street Institutional U.S. Government Money Market Fund Total Short-Term Investments (Cost $99,742) TOTAL INVESTMENTS - 99.5% (Cost $5,140,409**) NET OTHER ASSETS AND LIABILITIES - 0.5% TOTAL NET ASSETS - 100.0% $  5,314,617 ** Aggregate cost for Federal tax purposes was $5,140,409. High Quality Bond Fund Portfolio of Investments (unaudited) Par Value Value (Note 2) CORPORATE NOTES AND BONDS - 45.6% Consumer Discretionary - 3.0% McDonald’s Corp., 5.35%, 3/1/18 $  1,194,180 Target Corp., 2.9%, 1/15/22 Consumer Staples - 5.4% Coca-Cola Co./The, 4.875%, 3/15/19 Sysco Corp., 5.25%, 2/12/18 Wal-Mart Stores Inc., 4.55%, 5/1/13 Wal-Mart Stores Inc., 4.5%, 7/1/15 Energy - 2.0% BP Capital Markets PLC (A), 3.875%, 3/10/15 ConocoPhillips, 4.6%, 1/15/15 Financials - 17.3% American Express Co., 4.875%, 7/15/13 Bank of New York Mellon Corp./The, 4.3%, 5/15/14 Berkshire Hathaway Finance Corp., 4.85%, 1/15/15 General Electric Capital Corp., 5.625%, 9/15/17 John Deere Capital Corp., 1.4%, 3/15/17 JPMorgan Chase & Co., 3.7%, 1/20/15 National Rural Utilities Cooperative Finance Corp., 4.75%, 3/1/14 Simon Property Group L.P., 4.125%, 12/1/21 US Bancorp, 4.2%, 5/15/14 Wells Fargo & Co., 5.625%, 12/11/17 Health Care - 2.4% Eli Lilly & Co., 4.2%, 3/6/14 Pfizer Inc., 5.35%, 3/15/15 Industrials - 3.2% Caterpillar Inc., 3.9%, 5/27/21 United Parcel Service Inc., 5.5%, 1/15/18 Information Technology - 9.0% Cisco Systems Inc., 5.5%, 2/22/16 Google Inc., 3.625%, 5/19/21 Intel Corp., 1.95%, 10/1/16 Microsoft Corp., 3%, 10/1/20 Texas Instruments Inc., 2.375%, 5/16/16 Materials - 1.4% EI du Pont de Nemours & Co., 3.25%, 1/15/15 Telecommunication Service - 1.9% AT&T Inc., 1.6%, 2/15/17 Total Corporate Notes and Bonds (Cost $47,797,393) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 52.6% Fannie Mae - 11.1% 4.625%, 10/15/14 1.375%, 11/15/16 1.250%, 1/30/17 Freddie Mac - 9.6% 4.500%, 7/15/13 2.875%, 2/9/15 2.500%, 5/27/16 U.S. Treasury Notes - 31.9% 0.750%, 9/15/13 2.000%, 11/30/13 2.250%, 5/31/14 4.250%, 8/15/14 2.500%, 4/30/15 3.000%, 2/28/17 1.250%, 1/31/19 2.625%, 11/15/20 Total U.S. Government and Agency Obligations (Cost $56,463,679) Shares SHORT-TERM INVESTMENTS - 0.9% State Street Institutional U.S. Government Money Market Fund Total Short-Term Investments (Cost $995,128) TOTAL INVESTMENTS - 99.1% (Cost $105,256,200**) NET OTHER ASSETS AND LIABILITIES - 0.9% TOTAL NET ASSETS - 100.0% ** Aggregate cost for Federal tax purposes was $105,256,200. (A) Notes and bonds, issued by foreign entities, denominated in U.S. dollars. The aggregate of these securities is 0.5% of total net assets. PLC Public Limited Company. See accompanying Notes to Financial Statements. 23 Madison Funds | April 30, 2013 Core Bond Fund Portfolio of Investments (unaudited) Par Value Value (Note 2) ASSET BACKED SECURITIES - 0.7% ABSC Long Beach Home Equity Loan Trust, Series 2000-LB1, Class AF5 (A), 8.52%, 9/21/30 $ 64,040 $     64,894 New Century Home Equity Loan Trust, Series 2003-5, Class AI5 (B), 5.5%, 11/25/33 Total Asset Backed Securities (Cost $915,702) CORPORATE NOTES AND BONDS - 23.4% Consumer Discretionary – 3.5% American Association of Retired Persons (C) (D), 7.5%, 5/1/31 Comcast Cable Communications Holdings Inc., 9.455%, 11/15/22 Comcast Corp., 5.3%, 1/15/14 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc., 3.5%, 3/1/16 DR Horton Inc., 5.25%, 2/15/15 ERAC USA Finance LLC (C) (D), 6.7%, 6/1/34 McDonald’s Corp., 5%, 2/1/19 Time Warner Cable Inc., 4%, 9/1/21 Consumer Staples - 4.5% Bottling Group LLC, 5.125%, 1/15/19 Campbell Soup Co., 4.5%, 2/15/19 Costco Wholesale Corp., 5.5%, 3/15/17 CVS Caremark Corp., 5.75%, 6/1/17 Kellogg Co., 4.45%, 5/30/16 Kimberly-Clark Corp., 6.125%, 8/1/17 PepsiCo Inc., 7.9%, 11/1/18 Sysco Corp., 5.25%, 2/12/18 Walgreen Co., 4.875%, 8/1/13 Walgreen Co., 5.25%, 1/15/19 WM Wrigley Jr. Co. (C) (D), 3.05%, 6/28/13 Energy - 1.5% BP Capital Markets PLC (E), 3.875%, 3/10/15 ConocoPhillips, 4.6%, 1/15/15 Enterprise Products Operating LLC, 5.2%, 9/1/20 Hess Corp., 7.875%, 10/1/29 Transocean Inc. (E), 6%, 3/15/18 Valero Energy Corp., 6.125%, 2/1/20 Financials - 2.3% Allstate Corp./The, 6.2%, 5/16/14 American Express Credit Corp., 5.875%, 5/2/13 American Express Credit Corp., 2.375%, 3/24/17 Bank of New York Mellon Corp./The, 4.3%, 5/15/14 Berkshire Hathaway Finance Corp., 4.85%, 1/15/15 General Electric Capital Corp., 3.1%, 1/9/23 HCP Inc., 6.7%, 1/30/18 JPMorgan Chase & Co., 3.7%, 1/20/15 Lehman Brothers Holdings Inc. * (F), 5.75%, 1/3/17 52 National Rural Utilities Cooperative Finance Corp., 4.75%, 3/1/14 Simon Property Group L.P., 5.875%, 3/1/17 Swiss Re Solutions Holding Corp., 7%, 2/15/26 UBS AG (E), 5.75%, 4/25/18 US Bancorp, 4.2%, 5/15/14 Health Care - 2.8% AbbVie Inc. (C) (D), 2%, 11/6/18 Eli Lilly & Co., 4.2%, 3/6/14 Eli Lilly & Co., 6.57%, 1/1/16 Genentech Inc., 5.25%, 7/15/35 Johnson & Johnson, 2.95%, 9/1/20 Merck Sharp & Dohme Corp., 4%, 6/30/15 Merck Sharp & Dohme Corp., 5.75%, 11/15/36 Pfizer Inc., 5.35%, 3/15/15 Wyeth LLC, 6.5%, 2/1/34 Industrials - 2.6% Boeing Co./The, 8.625%, 11/15/31 Burlington Northern Santa Fe LLC, 8.125%, 4/15/20 Danaher Corp., 3.9%, 6/23/21 Honeywell International Inc., 3.875%, 2/15/14 Norfolk Southern Corp., 5.59%, 5/17/25 Norfolk Southern Corp., 7.05%, 5/1/37 United Parcel Service Inc., 5.5%, 1/15/18 Waste Management Inc., 7.125%, 12/15/17 Information Technology - 2.2% Apple Inc., 2.4%, 5/3/23 Cisco Systems Inc., 5.5%, 2/22/16 Google Inc., 3.625%, 5/19/21 Hewlett-Packard Co., 5.5%, 3/1/18 Intuit Inc., 5.75%, 3/15/17 Texas Instruments Inc., 2.375%, 5/16/16 Materials - 0.6% Dow Chemical Co./The, 4.125%, 11/15/21 Weyerhaeuser Co., 7.375%, 3/15/32 Telecommunication Services - 2.0% Cellco Partnership / Verizon Wireless Capital LLC, 8.5%, 11/15/18 Rogers Communications Inc. (E), 6.25%, 6/15/13 Utilities - 1.4% Sierra Pacific Power Co., Series M, 6%, 5/15/16 Wisconsin Electric Power Co., 6.5%, 6/1/28 Total Corporate Notes and Bonds( Cost $25,786,931 ) MORTGAGE BACKED SECURITIES - 11.9% Fannie Mae - 9.0% 4%, 4/1/15 Pool # 255719 5.5%, 4/1/16 Pool # 745444 6%, 5/1/16 Pool # 582558 5.5%, 2/1/18 Pool # 673194 5%, 2/1/19 Pool # 725341 5%, 5/1/20 Pool # 813965 4.5%, 9/1/20 Pool # 835465 5.5%, 3/1/21 Pool # 837199 6%, 3/1/21 Pool # 745406 6%, 5/1/21 Pool # 253847 4.5%, 4/1/23 Pool # 974401 4.5%, 6/1/23 Pool # 984075 7%, 12/1/29 Pool # 762813 7%, 11/1/31 Pool # 607515 6.5%, 3/1/32 Pool # 631377 6.5%, 5/1/32 Pool # 636758 7%, 5/1/32 Pool # 644591 6.5%, 6/1/32 Pool # 545691 6%, 12/1/32 Pool # 676552 5.5%, 4/1/33 Pool # 690206 5%, 10/1/33 Pool # 254903 5.5%, 11/1/33 Pool # 555880 5%, 5/1/34 Pool # 775604 5%, 5/1/34 Pool # 780890 5%, 6/1/34 Pool # 255230 5.5%, 6/1/34 Pool # 780384 7%, 7/1/34 Pool # 792636 5.5%, 8/1/34 Pool # 793647 5.5%, 3/1/35 Pool # 815976 5.5%, 7/1/35 Pool # 825283 5%, 8/1/35 Pool # 829670 5.5%, 8/1/35 Pool # 826872 5%, 9/1/35 Pool # 820347 5%, 9/1/35 Pool # 835699 5%, 10/1/35 Pool # 797669 5.5%, 10/1/35 Pool # 836912 5%, 11/1/35 Pool # 844504 5%, 11/1/35 Pool # 844809 4.5%, 12/1/35 Pool # 745147 5%, 12/1/35 Pool # 850561 5%, 2/1/36 Pool # 745275 5%, 3/1/36 Pool # 745355 5.5%, 5/1/36 Pool # 745516 6%, 7/1/36 Pool # 870749 6%, 11/1/36 Pool # 902510 6%, 12/1/36 Pool # 256514 6%, 12/1/36 Pool # 902070 6%, 12/1/36 Pool # 903002 5.5%, 1/1/37 Pool # 905805 5.5%, 2/1/37 Pool # 905140 5.5%, 5/1/37 Pool # 899323 5.5%, 5/1/37 Pool # 928292 6%, 10/1/37 Pool # 947563 6.5%, 12/1/37 Pool # 889072 5.5%, 1/1/38 Pool # 953589 6%, 1/1/38 Pool # 965649 5%, 4/1/38 Pool # 257160 5%, 4/1/38 Pool # 889260 5.5%, 7/1/38 Pool # 986805 5.5%, 7/1/38 Pool # 986973 5%, 8/1/38 Pool # 988934 6.5%, 8/1/38 Pool # 987711 3%, 9/1/42 Pool # AP6568 3.5%, 12/1/42 Pool # AQ8892 Freddie Mac - 2.7% 5%, 5/1/18 Pool # E96322 5%, 2/1/21 Pool # G11911 4.5%, 4/1/23 Pool # J07302 4.5%, 11/1/23 Pool # G13342 3%, 12/1/26 Pool # J17506 3%, 1/1/27 Pool # G18420 8%, 6/1/30 Pool # C01005 7%, 3/1/31 Pool # C48133 See accompanying Notes to Financial Statements. 24 Madison Funds | April 30, 2013 Core Bond Fund Portfolio of Investments (unaudited) - continued Par Value Value (Note 2) MORTGAGE BACKED SECURITIES (continued) Freddie Mac (continued) 6.5%, 1/1/32 Pool # C62333 $ 38,854 $     45,110 5%, 7/1/33 Pool # A11325 6%, 10/1/34 Pool # A28439 6%, 10/1/34 Pool # A28598 5%, 4/1/35 Pool # A32315 5%, 4/1/35 Pool # A32316 6%, 8/1/36 Pool # A51727 6.5%, 11/1/36 Pool # C02660 5.5%, 11/1/37 Pool # A68787 5%, 9/1/38 Pool # G04815 3%, 9/1/42 Pool # C04233 3%, 2/1/43 Pool # Q15767 Ginnie Mae - 0.2% 8%, 10/20/15 Pool # 2995 6.5%, 2/20/29 Pool # 2714 6.5%, 4/20/31 Pool # 3068 4%, 4/15/39 Pool # 698089 Total Mortgage Backed Securities (Cost $13,618,905) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 61.4% Federal Farm Credit Bank - 0.5% 5.875%, 10/3/16 Freddie Mac - 0.7% 4.500%, 1/15/14 5.000%, 2/16/17 U.S. Treasury Bonds - 9.9% 6.625%, 2/15/27 5.375%, 2/15/31 4.500%, 5/15/38 3.750%, 8/15/41 U.S. Treasury Notes - 50.3% 3.125%, 8/31/13 4.000%, 2/15/14 4.250%, 8/15/14 2.375%, 9/30/14 2.250%, 1/31/15 2.500%, 3/31/15 4.250%, 8/15/15 0.375%, 1/15/16 2.750%, 11/30/16 3.125%, 1/31/17 2.375%, 7/31/17 4.250%, 11/15/17 2.750%, 2/15/19 3.125%, 5/15/19 3.625%, 8/15/19 2.625%, 11/15/20 1.625%, 11/15/22 Total U.S. Government and Agency Obligations (Cost $69,736,094) Shares SHORT-TERM INVESTMENTS - 3.2% State Street Institutional U.S. Government Money Market Fund Total Short-Term Investments (Cost $3,959,479) TOTAL INVESTMENTS - 100.6%(Cost $114,017,111**) NET OTHER ASSETS AND LIABILITIES - (0.6%) TOTAL NET ASSETS - 100.0% * Non-income producing. ** Aggregate cost for Federal tax purposes was $114,017,111. (A) Stepped rate security. Rate shown is as of April 30, 2013. (B) Floating rate or variable rate note. Rate shown is as of April 30, 2013. (C) Security sold within terms of a private placement memorandum exempt from registration under section 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional investors." (D) Illiquid security (See Note 2). (E) Notes and bonds, issued by foreign entities, denominated in U.S. dollars. The aggregate of these securities is 1.3% of total net assets. (F) In default.Issuer is bankrupt. PLC Public Limited Company. Corporate Bond Fund Portfolio of Investments (unaudited) Par Value Value (Note 2) CORPORATE NOTES AND BONDS - 96.3% Consumer Discretionary - 11.7% Comcast Corp., 6.45%, 3/15/37 $    561,382 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc., 5%, 3/1/21 Discovery Communications LLC, 3.25%, 4/1/23 McDonald’s Corp., 5.8%, 10/15/17 Target Corp., 5.875%, 7/15/16 Target Corp., 5.375%, 5/1/17 Time Warner Cable Inc., 4%, 9/1/21 Time Warner Inc., 6.25%, 3/29/41 Viacom Inc., 3.25%, 3/15/23 Consumer Staples - 14.0% CVS Caremark Corp., 5.75%, 6/1/17 General Mills Inc., 5.65%, 2/15/19 Kellogg Co., 1.875%, 11/17/16 Kimberly-Clark Corp., 6.125%, 8/1/17 Mondelez International Inc., 6.5%, 8/11/17 Mondelez International Inc., 5.375%, 2/10/20 Sysco Corp., 0.55%, 6/12/15 Sysco Corp., 5.25%, 2/12/18 Wal-Mart Stores Inc., 3.25%, 10/25/20 Walgreen Co., 5.25%, 1/15/19 Energy - 11.5% BP Capital Markets PLC (A), 3.875%, 3/10/15 ConocoPhillips, 4.6%, 1/15/15 Devon Energy Corp., 5.625%, 1/15/14 Devon Energy Corp., 5.6%, 7/15/41 Enterprise Products Operating LLC, 4.45%, 2/15/43 Marathon Oil Corp., 6%, 10/1/17 Marathon Petroleum Corp., 5.125%, 3/1/21 Occidental Petroleum Corp., 1.5%, 2/15/18 Valero Energy Corp., 6.625%, 6/15/37 Financials - 27.1% Banks - 16.0% Allstate Corp./The, 5%, 8/15/14 American Express Co., 4.875%, 7/15/13 American Express Co., 6.15%, 8/28/17 Bank of New York Mellon Corp./The, 4.3%, 5/15/14 Goldman Sachs Group Inc./The, 3.625%, 1/22/23 JPMorgan Chase & Co., 4.75%, 3/1/15 JPMorgan Chase & Co., 4.25%, 10/15/20 KeyCorp, 5.1%, 3/24/21 US Bancorp, 4.2%, 5/15/14 US Bancorp, 2.2%, 11/15/16 Wells Fargo & Co., 5.625%, 12/11/17 Wells Fargo & Co., 4.6%, 4/1/21 Diversified Financial Services - 5.0% General Electric Capital Corp., 6.75%, 3/15/32 National Rural Utilities Cooperative Finance Corp., 4.75%, 3/1/14 Insurance - 2.5% Berkshire Hathaway Finance Corp., 4.85%, 1/15/15 Berkshire Hathaway Finance Corp., 5.4%, 5/15/18 Real Estate - 3.5% HCP Inc., 2.625%, 2/1/20 Simon Property Group L.P., 4.125%, 12/1/21 Health Care - 6.0% AbbVie Inc. (B) (C), 2%, 11/6/18 Merck & Co. Inc., 3.875%, 1/15/21 Pfizer Inc., 5.35%, 3/15/15 Stryker Corp., 1.3%, 4/1/18 UnitedHealth Group Inc., 2.875%, 3/15/23 Industrials - 3.5% Burlington Northern Santa Fe LLC, 4.45%, 3/15/43 Caterpillar Inc., 5.2%, 5/27/41 CSX Corp., 6.15%, 5/1/37 Norfolk Southern Corp., 3.25%, 12/1/21 United Parcel Service Inc., 5.5%, 1/15/18 See accompanying Notes to Financial Statements. 25 Madison Funds | April 30, 2013 Corporate Bond Fund Portfolio of Investments (unaudited) - continued Par Value Value (Note 2) CORPORATE NOTES AND BONDS (continued) Information Technology - 16.2% Apple Inc., 2.4%, 5/3/23 $    199,734 Cisco Systems Inc., 5.5%, 2/22/16 eBay Inc., 1.35%, 7/15/17 Hewlett-Packard Co., 4.75%, 6/2/14 Hewlett-Packard Co., 3.75%, 12/1/20 Intel Corp., 1.95%, 10/1/16 Intel Corp., 3.3%, 10/1/21 International Business Machines Corp., 1.95%, 7/22/16 Intuit Inc., 5.75%, 3/15/17 Oracle Corp., 5.75%, 4/15/18 Texas Instruments Inc., 1.375%, 5/15/14 Materials - 4.3% Dow Chemical Co./The, 4.125%, 11/15/21 EI du Pont de Nemours & Co., 3.25%, 1/15/15 Utilities - 2.0% Dominion Resources Inc., 2.75%, 9/15/22 Total Corporate Notes and Bonds (Cost $18,273,383) Shares SHORT-TERM INVESTMENTS - 4.0% State Street Institutional U.S. Government Money Market Fund Total Short-Term Investments (Cost $786,942) TOTAL INVESTMENTS – 100.3% (Cost $19,060,325**) NET OTHER ASSETS AND LIABILITIES – (0.3%) TOTAL NET ASSETS – 100.0% $ 19,891,684 ** Aggregate cost for Federal tax purposes was $19,060,325. (A) Notes and bonds, issued by foreign entities, denominated in U.S. dollars. The aggregate of these securities is 0.1% of total net assets. (B) Security sold within terms of a private placement memorandum exempt from registration under section 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional investors." (C) Illiquid security (See Note 2). PLC Public Limited Company. High Income Fund Portfolio of Investments (unaudited) Par Value Value (Note 2) CORPORATE NOTES AND BONDS - 96.7% Consumer Discretionary - 36.0% Auto Components - 2.6% Allison Transmission Inc. (A), 7.125%, 5/15/19 $    108,625 Dana Holding Corp., 6.5%, 2/15/19 Goodyear Tire & Rubber Co./The, 6.5%, 3/1/21 Lear Corp., 8.125%, 3/15/20 Automobiles - 1.6% Cooper Standard Automotive Inc., 8.5%, 5/1/18 Hotels, Restaurants & Leisure - 4.9% Boyd Gaming Corp., 9.125%, 12/1/18 Felcor Lodging L.P., 6.75%, 6/1/19 Peninsula Gaming LLC / Peninsula Gaming Corp. (A), 8.375%, 2/15/18 Pinnacle Entertainment Inc., 8.625%, 8/1/17 Pinnacle Entertainment Inc., 8.75%, 5/15/20 Scientific Games International Inc., 9.25%, 6/15/19 Scientific Games International Inc., 6.25%, 9/1/20 Household Durables - 3.0% Griffon Corp., 7.125%, 4/1/18 Spectrum Brands Holdings Inc., 9.5%, 6/15/18 Media - 19.0% Allbritton Communications Co., 8%, 5/15/18 AMC Networks Inc., 7.75%, 7/15/21 Cablevision Systems Corp., 7.75%, 4/15/18 Cablevision Systems Corp., 5.875%, 9/15/22 CCO Holdings LLC / CCO Holdings Capital Corp., 6.5%, 4/30/21 Cequel Communications Holdings I LLC / Cequel Capital Corp. (A), 8.625%, 11/15/17 Cequel Communications Holdings I LLC / Cequel Capital Corp. (A), 6.375%, 9/15/20 CSC Holdings LLC, 6.75%, 11/15/21 Cumulus Media Holdings Inc., 7.75%, 5/1/19 DISH DBS Corp., 6.75%, 6/1/21 Hughes Satellite Systems Corp., 6.5%, 6/15/19 Hughes Satellite Systems Corp., 7.625%, 6/15/21 Inmarsat Finance PLC (A) (B), 7.375%, 12/1/17 Intelsat Jackson Holdings S.A. (B), 7.25%, 10/15/20 Intelsat Luxembourg S.A. (B), 11.25%, 2/4/17 Mediacom LLC / Mediacom Capital Corp., 9.125%, 8/15/19 Mediacom LLC / Mediacom Capital Corp., 7.25%, 2/15/22 Nielsen Finance LLC / Nielsen Finance Co., 11.625%, 2/1/14 Quebecor Media Inc. (B), 7.75%, 3/15/16 UPCB Finance V Ltd. (A) (B), 7.25%, 11/15/21 UPCB Finance V Ltd. (A) (B), 6.875%, 1/15/22 ViaSat Inc., 6.875%, 6/15/20 Videotron Ltee (B), 5%, 7/15/22 Virgin Media Finance PLC (B), 4.875%, 2/15/22 XM Satellite Radio Inc. (A), 7.625%, 11/1/18 Specialty Retail - 4.4% Jo-Ann Stores Inc. (A), 8.125%, 3/15/19 Michaels Stores Inc., 7.75%, 11/1/18 Penske Automotive Group Inc. (A), 5.75%, 10/1/22 Sally Holdings LLC / Sally Capital Inc., 5.75%, 6/1/22 Textiles, Apparel & Luxury Goods - 0.5% Hanesbrands Inc., 6.375%, 12/15/20 Consumer Staples - 5.8% Central Garden and Pet Co., 8.25%, 3/1/18 Constellation Brands Inc. (C), 3.75%, 5/1/21 Del Monte Corp., 7.625%, 2/15/19 Dole Food Co. Inc. (A), 8%, 10/1/16 Ingles Markets Inc., 8.875%, 5/15/17 Pinnacle Foods Finance LLC / Pinnacle Foods Finance Corp., 8.25%, 9/1/17 Stater Brothers Holdings, 7.75%, 4/15/15 US Foods Inc. (A), 8.5%, 6/30/19 Energy - 13.0% AmeriGas Finance LLC / AmeriGas Finance Corp., 7%, 5/20/22 AmeriGas Partners L.P. / AmeriGas Finance Corp., 6.25%, 8/20/19 Bill Barrett Corp., 7.625%, 10/1/19 Chaparral Energy Inc., 8.25%, 9/1/21 Continental Resources Inc., 8.25%, 10/1/19 Ferrellgas L.P. / Ferrellgas Finance Corp., 9.125%, 10/1/17 FTS International Services LLC / FTS International Bonds Inc. (A), 8.125%, 11/15/18 Helix Energy Solutions Group Inc. (A), 9.5%, 1/15/16 Key Energy Services Inc., 6.75%, 3/1/21 Linn Energy LLC / Linn Energy Finance Corp., 6.5%, 5/15/19 MarkWest Energy Partners L.P. / MarkWest Energy Finance Corp., 6.75%, 11/1/20 Oasis Petroleum Inc., 6.875%, 1/15/23 PetroBakken Energy Ltd. (A) (B), 8.625%, 2/1/20 Precision Drilling Corp. (B), 6.5%, 12/15/21 QEP Resources Inc., 5.375%, 10/1/22 QEP Resources Inc., 5.25%, 5/1/23 Unit Corp., 6.625%, 5/15/21 See accompanying Notes to Financial Statements. 26 Madison Funds | April 30, 2013 High Income Fund Portfolio of Investments (unaudited) - continued Par Value Value (Note 2) CORPORATE NOTES AND BONDS (continued) Financials - 0.8% CIT Group Inc., 5%, 5/15/17 $ 50,000 $     54,500 MPT Operating Partnership L.P. / MPT Finance Corp., 6.875%, 5/1/21 Health Care - 10.1% Air Medical Group Holdings Inc., 9.25%, 11/1/18 Biomet Inc. (A), 6.5%, 10/1/20 DaVita HealthCare Partners Inc., 6.625%, 11/1/20 DaVita HealthCare Partners Inc., 5.75%, 8/15/22 Endo Health Solutions Inc., 7%, 12/15/20 Fresenius Medical Care US Finance II Inc. (A), 5.625%, 7/31/19 HCA Inc., 6.5%, 2/15/20 HCA Inc., 5.875%, 3/15/22 Multiplan Inc. (A), 9.875%, 9/1/18 Omega Healthcare Investors Inc., 5.875%, 3/15/24 Tenet Healthcare Corp., 8%, 8/1/20 Valeant Pharmaceuticals International (A), 6.875%, 12/1/18 Vanguard Health Holding Co. II LLC / Vanguard Holding Co. II Inc., 7.75%, 2/1/19 Industrials - 9.9% Alliance Data Systems Corp. (A), 5.25%, 12/1/17 Alliance Data Systems Corp. (A), 6.375%, 4/1/20 Ashtead Capital Inc. (A), 6.5%, 7/15/22 Avis Budget Car Rental LLC / Avis Budget Finance Inc., 8.25%, 1/15/19 Belden Inc. (A), 5.5%, 9/1/22 Bombardier Inc. (A) (B), 6.125%, 1/15/23 Hertz Corp./The, 6.75%, 4/15/19 Moog Inc., 7.25%, 6/15/18 RBS Global Inc. / Rexnord LLC, 8.5%, 5/1/18 Tomkins LLC / Tomkins Inc., 9%, 10/1/18 United Rentals North America Inc., 8.25%, 2/1/21 United Rentals North America Inc., 7.625%, 4/15/22 UR Merger Sub Corp., 9.25%, 12/15/19 Information Technology - 3.7% Level 3 Financing Inc., 8.125%, 7/1/19 Level 3 Financing Inc., 8.625%, 7/15/20 Sensata Technologies BV (A) (B), 6.5%, 5/15/19 SunGard Data Systems Inc., 7.375%, 11/15/18 Syniverse Holdings Inc., 9.125%, 1/15/19 Materials - 5.6% FMG Resources August 2006 Pty Ltd. (A) (B), 7%, 11/1/15 FMG Resources August 2006 Pty Ltd. (A) (B), 6.875%, 4/1/22 Graphic Packaging International Inc., 9.5%, 6/15/17 Greif Inc., 6.75%, 2/1/17 Huntsman International LLC, 4.875%, 11/15/20 Huntsman International LLC (A), 4.875%, 11/15/20 Penn Virginia Resource Partners L.P. / Penn Virginia Resource Finance Corp., 8.25%, 4/15/18 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC, 8.5%, 5/15/18 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC, 9%, 4/15/19 Telecommunication Services - 8.9% CenturyLink Inc., 5.8%, 3/15/22 CommScope Inc. (A), 8.25%, 1/15/19 Crown Castle International Corp., 7.125%, 11/1/19 Crown Castle International Corp., 5.25%, 1/15/23 Frontier Communications Corp., 8.25%, 5/1/14 Qwest Communications International Inc., 7.125%, 4/1/18 SBA Communications Corp. (A), 5.625%, 10/1/19 SBA Telecommunications Inc. (A), 5.75%, 7/15/20 Softbank Corp. (A) (B), 4.5%, 4/15/20 Sprint Nextel Corp. (A), 7%, 3/1/20 Sprint Nextel Corp., 7%, 8/15/20 Sprint Nextel Corp., 6%, 11/15/22 Windstream Corp., 7.875%, 11/1/17 Windstream Corp., 7%, 3/15/19 Windstream Corp., 6.375%, 8/1/23 Utilities - 2.9% GenOn Energy Inc., 7.875%, 6/15/17 NRG Energy Inc., 8.25%, 9/1/20 Suburban Propane Partners L.P. / Suburban Energy Finance Corp., 7.5%, 10/1/18 Suburban Propane Partners L.P. / Suburban Energy Finance Corp., 7.375%, 8/1/21 Total Corporate Notes and Bonds (Cost $49,839,143) Shares SHORT-TERM INVESTMENTS - 2.3% State Street Institutional U.S. Government Money Market Fund (D) Total Short-Term Investments (Cost $1,271,804) TOTAL INVESTMENTS - 99.0% (Cost $51,110,947) NET OTHER ASSETS AND LIABILITIES - 1.0% TOTAL NET ASSETS - 100.0% ** Aggregate cost for Federal tax purposes was $51,110,947. (A) Security sold within terms of a private placement memorandum exempt from registration under section 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional investors." (B) Notes and bonds, issued by foreign entities, denominated in U.S. dollars. The aggregate of these securities is 10.2% of total net assets. (C) Security purchased on a delayed delivery or when-issued basis. Rate shown is at issue date. (D) Security segregated for when-issued purchase commitments outstanding as of April 30, 2013. PLC Public Limited Company. See accompanying Notes to Financial Statements. 27 Madison Funds | April 30, 2013 Diversified Income Fund Portfolio of Investments (unaudited) Shares Value (Note 2) COMMON STOCKS - 57.9% Consumer Discretionary - 5.5% McDonald’s Corp. $  1,481,030 Omnicom Group Inc. Target Corp. Time Warner Inc. Viacom Inc., Class B Consumer Staples - 8.2% Coca-Cola Co./The Diageo PLC, ADR Nestle S.A., ADR PepsiCo Inc. Philip Morris International Inc. Procter & Gamble Co./The Sysco Corp. Wal-Mart Stores Inc. Energy - 6.7% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Occidental Petroleum Corp. Financials - 10.1% Axis Capital Holdings Ltd. Bank of New York Mellon Corp./The BlackRock Inc. M&T Bank Corp. Northern Trust Corp. PartnerRe Ltd. Travelers Cos. Inc./The US Bancorp Wells Fargo & Co. Health Care - 10.4% Becton, Dickinson and Co. Johnson & Johnson Medtronic Inc. Merck & Co. Inc. Novartis AG, ADR Pfizer Inc. Industrials - 8.3% 3M Co. Boeing Co./The Emerson Electric Co. General Dynamics Corp. United Parcel Service Inc., Class B United Technologies Corp. Waste Management Inc. Information Technology - 6.4% Accenture PLC, Class A Automatic Data Processing Inc. Intel Corp. Linear Technology Corp. Microchip Technology Inc. Microsoft Corp. QUALCOMM Inc. Materials - 0.9% Air Products & Chemicals Inc. Telecommunication Services - 1.4% AT&T Inc. Total Common Stocks (Cost $49,882,970) Par Value ASSET BACKED SECURITIES - 0.1% ABSC Long Beach Home Equity Loan Trust, Series 2000-LB1, Class AF5 (A), 8.52%, 9/21/30 $ 98,971 Total Asset Backed Securities (Cost $101,492) CORPORATE NOTES AND BONDS - 13.1% Consumer Discretionary – 2.3% American Association of Retired Persons (B) (C), 7.5%, 5/1/31 Comcast Cable Communications Holdings Inc., 9.455%, 11/15/22 DR Horton Inc., 5.25%, 2/15/15 ERAC USA Finance LLC (B) (C), 6.7%, 6/1/34 Royal Caribbean Cruises Ltd. (D), 7.25%, 6/15/16 Consumer Staples - 0.8% Kraft Foods Inc., 6.5%, 11/1/31 WM Wrigley Jr. Co. (B) (C), 3.05%, 6/28/13 Energy - 0.9% Hess Corp., 7.875%, 10/1/29 Marathon Oil Corp., 6%, 10/1/17 Transocean Inc. (D), 7.5%, 4/15/31 Financials - 1.5% American Express Credit Corp., 2.375%, 3/24/17 HCP Inc., 6.7%, 1/30/18 Lehman Brothers Holdings Inc. * (E), 5.75%, 1/3/17 41 Simon Property Group L.P., 5.875%, 3/1/17 Swiss Re Solutions Holding Corp., 7%, 2/15/26 US Bank NA, 6.3%, 2/4/14 Health Care - 2.3% AbbVie Inc. (B) (C), 2%, 11/6/18 Amgen Inc., 5.85%, 6/1/17 Eli Lilly & Co., 6.57%, 1/1/16 Genentech Inc., 5.25%, 7/15/35 Merck Sharp & Dohme Corp., 5.75%, 11/15/36 Wyeth LLC, 6.5%, 2/1/34 Industrials - 1.1% Boeing Co./The, 8.625%, 11/15/31 Burlington Northern Santa Fe LLC, 8.125%, 4/15/20 Norfolk Southern Corp., 5.59%, 5/17/25 Norfolk Southern Corp., 7.05%, 5/1/37 Waste Management Inc., 7.125%, 12/15/17 Information Technology - 1.0% Apple Inc., 2.4%, 5/3/23 Cisco Systems Inc., 5.5%, 2/22/16 International Business Machines Corp., 1.875%, 8/1/22 Materials - 0.2% Westvaco Corp., 8.2%, 1/15/30 Telecommunication Services - 0.3% Rogers Communications Inc. (D), 6.25%, 6/15/13 Utilities - 2.7% Interstate Power & Light Co., 6.25%, 7/15/39 Nevada Power Co., Series R, 6.75%, 7/1/37 Sierra Pacific Power Co., Series M, 6%, 5/15/16 Southwestern Electric Power Co., Series E, 5.55%, 1/15/17 Westar Energy Inc., 6%, 7/1/14 Wisconsin Electric Power Co., 6.5%, 6/1/28 Total Corporate Notes and Bonds (Cost $13,363,358) MORTGAGE BACKED SECURITIES - 7.6% Fannie Mae - 6.2% 4%, 4/1/15 Pool # 255719 5.5%, 4/1/16 Pool # 745444 6%, 5/1/16 Pool # 582558 5%, 12/1/17 Pool # 672243 5%, 5/1/20 Pool # 813965 4.5%, 9/1/20 Pool # 835465 6%, 5/1/21 Pool # 253847 7%, 12/1/29 Pool # 762813 7%, 11/1/31 Pool # 607515 3.5%, 12/1/31 Pool # MA0919 7%, 5/1/32 Pool # 644591 5.5%, 10/1/33 Pool # 254904 5%, 5/1/34 Pool # 782214 5%, 6/1/34 Pool # 255230 7%, 7/1/34 Pool # 792636 5.5%, 8/1/34 Pool # 793647 5.5%, 3/1/35 Pool # 810075 5.5%, 3/1/35 Pool # 815976 5%, 8/1/35 Pool # 829670 5%, 9/1/35 Pool # 820347 5%, 9/1/35 Pool # 835699 5%, 10/1/35 Pool # 797669 5%, 11/1/35 Pool # 844504 5%, 11/1/35 Pool # 844809 5%, 12/1/35 Pool # 850561 5.5%, 2/1/36 Pool # 851330 5.5%, 9/1/36 Pool # 831820 6%, 9/1/36 Pool # 831741 5.5%, 10/1/36 Pool # 896340 5.5%, 10/1/36 Pool # 901723 5.5%, 12/1/36 Pool # 902853 5.5%, 12/1/36 Pool # 903059 5.5%, 12/1/36 Pool # 907512 5.5%, 12/1/36 Pool # 907635 3.5%, 8/1/42 Pool # AO8100 3%, 2/1/43 Pool # AB8486 3%, 2/1/43 Pool # AB8563 3%, 3/1/43 Pool # AB8818 See accompanying Notes to Financial Statements. 28 Madison Funds | April 30, 2013 Diversified Income Fund Portfolio of Investments (unaudited) - continued Par Value Value (Note 2) MORTGAGE BACKED SECURITIES (continued) Freddie Mac - 1.3% 8%, 6/1/30 Pool # C01005 $  4,180 $      5,181 6.5%, 1/1/32 Pool # C62333 5%, 7/1/33 Pool # A11325 6%, 10/1/34 Pool # A28439 6%, 10/1/34 Pool # A28598 5%, 4/1/35 Pool # A32315 5%, 4/1/35 Pool # A32316 3%, 8/1/42 Pool # G08502 3%, 9/1/42 Pool # C04233 Ginnie Mae - 0.1% 8%, 10/20/15 Pool # 2995 6.5%, 2/20/29 Pool # 2714 6.5%, 4/20/31 Pool # 3068 Total Mortgage Backed Securities (Cost $8,302,834) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 16.5% U.S. Treasury Bonds - 1.6% 6.625%, 2/15/27 3.000%, 5/15/42 U.S. Treasury Notes - 14.9% 3.125%, 8/31/13 4.000%, 2/15/14 4.250%, 8/15/14 0.500%, 10/15/14 4.250%, 11/15/14 2.500%, 3/31/15 4.250%, 8/15/15 3.125%, 1/31/17 2.375%, 7/31/17 4.250%, 11/15/17 3.375%, 11/15/19 2.625%, 11/15/20 1.750%, 5/15/22 Total U.S. Government and Agency Obligations (Cost $18,331,071) Shares Value (Note 2) SHORT-TERM INVESTMENTS - 4.4% State Street Institutional U.S. Government Money Market Fund $  5,064,246 Total Short-Term Investments (Cost $5,064,246) TOTAL INVESTMENTS - 99.6% (Cost $95,045,971**) NET OTHER ASSETS AND LIABILITIES - 0.4% TOTAL NET ASSETS - 100.0% * Non-income producing. ** Aggregate cost for Federal tax purposes was $95,231,265. (A) Stepped rate security. Rate shown is as of April 30, 2013. (B) Security sold within terms of a private placement memorandum exempt from registration under section 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional investors." (C) Illiquid security (See Note 2). (D) Notes and bonds, issued by foreign entities, denominated in U.S. dollars. The aggregate of these securities is 1.1% of total net assets. (E) In default.Issuer is bankrupt. ADR American Depositary Receipt. PLC Public Limited Company. Dividend Income Fund Portfolio of Investments (unaudited) Shares Value (Note 2) COMMON STOCKS - 96.7% Consumer Discretionary - 9.1% McDonald’s Corp. $    342,169 Omnicom Group Inc. Target Corp. Time Warner Inc. Viacom Inc., Class B Consumer Staples - 13.6% Coca-Cola Co./The Diageo PLC, ADR Nestle S.A., ADR PepsiCo Inc. Philip Morris International Inc. Procter & Gamble Co./The Sysco Corp. Wal-Mart Stores Inc. Energy - 11.6% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Occidental Petroleum Corp. Financials - 17.0% Axis Capital Holdings Ltd. Bank of New York Mellon Corp./The BlackRock Inc. M&T Bank Corp. Northern Trust Corp. PartnerRe Ltd. Travelers Cos. Inc./The US Bancorp Wells Fargo & Co. Health Care - 16.9% Becton, Dickinson and Co. Johnson & Johnson Medtronic Inc. Merck & Co. Inc. Novartis AG, ADR Pfizer Inc. Industrials - 13.8% 3M Co. Boeing Co./The Emerson Electric Co. General Dynamics Corp. United Parcel Service Inc., Class B United Technologies Corp. Waste Management Inc. Information Technology - 11.0% Accenture PLC, Class A Automatic Data Processing Inc. Intel Corp. Linear Technology Corp. Microchip Technology Inc. Microsoft Corp. QUALCOMM Inc. Materials - 1.4% Air Products & Chemicals Inc. Telecommunication Services - 2.3% AT&T Inc. Total Common Stocks (Cost $12,446,524) SHORT-TERM INVESTMENTS - 2.1% State Street Institutional U.S. Government Money Market Fund Total Short-Term Investments (Cost $338,665) TOTAL INVESTMENTS - 98.8% (Cost $12,785,189**) NET OTHER ASSETS AND LIABILITIES - 1.2% TOTAL NET ASSETS - 100.0% ** Aggregate cost for Federal tax purposes was $12,795,913. ADR American Depositary Receipt. PLC Public Limited Company. See accompanying Notes to Financial Statements. 29 Madison Funds | April 30, 2013 Equity Income Fund Portfolio of Investments (unaudited) Shares Value (Note 2) COMMON STOCKS - 79.1% Consumer Discretionary (A) - 7.7% Amazon.com Inc. * $  1,015,240 Bed Bath & Beyond Inc. * Best Buy Co. Inc. Lululemon Athletica Inc. * Energy - 17.1% Apache Corp. (A) Canadian Natural Resources Ltd. Petroleo Brasileiro S.A., ADR (A) Schlumberger Ltd. (A) Southwestern Energy Co. * (A) Financials - 8.5% BB&T Corp. (A) Morgan Stanley (A) T. Rowe Price Group Inc. Wells Fargo & Co. (A) Health Care - 4.5% Mylan Inc. * UnitedHealth Group Inc. (A) Industrials - 6.5% C.H. Robinson Worldwide Inc. Expeditors International of Washington Inc. (A) United Technologies Corp. Information Technology - 28.4% Communications Equipment (A) - 2.2% QUALCOMM Inc. Computers & Peripherals (A) - 7.1% Apple Inc. EMC Corp. * Internet Software & Services (A) - 1.4% eBay Inc. * Semiconductors & Semiconductor Equipment (A) - 7.7% Altera Corp. Broadcom Corp., Class A Linear Technology Corp. Software (A) - 10.0% Check Point Software Technologies Ltd. * Microsoft Corp. Nuance Communications Inc. * Oracle Corp. Materials (A) - 6.4% Freeport-McMoRan Copper & Gold Inc. Mosaic Co./The Total Common Stocks (Cost $47,893,096) Exchange Traded Funds - 5.1% Powershares QQQ Trust Series 1 (A) SPDR S&P rust (A) Total Exchange Traded Funds (Cost $2,769,663) Par Value Value (Note 2) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 10.6% U.S. Treasury Bill (B) (C) - 10.6% 0.061%, 6/27/13 $  5,999,430 Total U.S. Government and Agency Obligations (Cost $5,999,430) Shares SHORT-TERM INVESTMENTS – 6.0% State Street Institutional U.S. Government Money Market Fund (C) Total Short-Term Investments (Cost $3,367,388) TOTAL INVESTMENTS - 100.8% (Cost $60,029,577**) NET OTHER ASSETS AND LIABILITIES - 2.1% TOTAL CALL & PUT OPTIONS WRITTEN - (2.9%) TOTAL NET ASSETS - 100.0% $ 56,215,948 * Non-income producing. ** Aggregate cost for Federal tax purposes was $60,029,577. (A) All or a portion of these securities’ positions represent covers (directly or through conversion rights) for outstanding options written. (B) Rate noted represents annualized yield at time of purchase. (C) All or a portion of these securities are segregated as collateral for put options written. As of April 30, 2013, the total amount segregated was $9,366,818. ADR American Depositary Receipt. ETF Exchange Traded Fund. Call Options Written Contracts (100 shares per contract) Expiration Exercise Price Value (Note 2) Altera Corp. May 2013 Amazon.com Inc. 40 May 2013 Apache Corp. July 2013 Apple Inc. 35 May 2013 Apple Inc. 30 June 2013 BB&T Corp. June 2013 Bed Bath & Beyond Inc. May 2013 Best Buy Co., Inc. May 2013 Best Buy Co., Inc. June 2013 Broadcom Corp., Class A May 2013 Broadcom Corp., Class A May 2013 Check Point Software Technologies Ltd. June 2013 eBay Inc. June 2013 EMC Corp. July 2013 Expeditors International of Washington Inc. May 2013 Expeditors International of Washington Inc. May 2013 Freeport-McMoRan Copper & Gold Inc. June 2013 Freeport-McMoRan Copper & Gold Inc. July 2013 Linear Technology Corp. August 2013 Lululemon Athletica Inc. June 2013 Microsoft Corp. May 2013 Microsoft Corp. June 2013 Microsoft Corp. July 2013 Morgan Stanley June 2013 Morgan Stanley July 2013 Mosaic Co./The May 2013 Mosaic Co./The 80 June 2013 Nuance Communications Inc. June 2013 Nuance Communications Inc. July 2013 Oracle Corp. June 2013 Petroleo Brasileiro S.A., ADR June 2013 Powershares QQQ Trust Series 1 June 2013 QUALCOMM Inc. June 2013 Schlumberger Ltd. August 2013 Southwestern Energy Co. June 2013 Southwestern Energy Co. June 2013 SPDR S&P rust 90 June 2013 UnitedHealth Group Inc. June 2013 Wells Fargo & Co. May 2013 Total Call Options Written ( Premiums received $1,470,547 ) $ 1,616,972 Put Option Written Mosaic Co./The June 2013 Total Put Options Written ( Premiums received $24,201 ) Total Value of Options Written ( Premiums received $1,494,748 ) $ 1,625,672 See accompanying Notes to Financial Statements. 30 Madison Funds | April 30, 2013 Large Cap Value Fund Portfolio of Investments (unaudited) Shares Value (Note 2) COMMON STOCKS - 95.6% Consumer Discretionary - 9.3% DIRECTV * $    961,520 McDonald’s Corp. Omnicom Group Inc. Target Corp. Time Warner Inc. Viacom Inc., Class B Consumer Staples - 9.4% Diageo PLC, ADR Nestle S.A., ADR PepsiCo Inc. Philip Morris International Inc. Procter & Gamble Co./The Wal-Mart Stores Inc. Energy - 13.8% Apache Corp. Chevron Corp. ConocoPhillips Exxon Mobil Corp. National Oilwell Varco Inc. Occidental Petroleum Corp. Schlumberger Ltd. Financials - 26.8% Capital Markets - 2.9% Bank of New York Mellon Corp./The BlackRock Inc. Commercial Banks - 8.0% BB&T Corp. M&T Bank Corp. US Bancorp Wells Fargo & Co. Insurance - 14.2% American International Group Inc. * Arch Capital Group Ltd. * Berkshire Hathaway Inc., Class B * Markel Corp. * Travelers Cos. Inc./The WR Berkley Corp. Real Estate Management & Development - 1.7% Brookfield Asset Management Inc., Class A Health Care - 16.5% Johnson & Johnson Medtronic Inc. Merck & Co. Inc. Novartis AG, ADR Pfizer Inc. UnitedHealth Group Inc. Industrials - 12.2% 3M Co. Boeing Co./The Danaher Corp. Emerson Electric Co. General Dynamics Corp. United Parcel Service Inc., Class B United Technologies Corp. Information Technology - 1.5% International Business Machines Corp. Materials - 4.7% Air Products & Chemicals Inc. Mosaic Co./The Newmont Mining Corp. Telecommunication Service - 1.4% AT&T Inc. Total Common Stocks (Cost $124,334,915) SHORT-TERM INVESTMENTS - 4.1% State Street Institutional U.S. Government Money Market Fund Total Short-Term Investments (Cost $7,005,978) TOTAL INVESTMENTS - 99.7% (Cost $131,340,893**) NET OTHER ASSETS AND LIABILITIES - 0.3% TOTAL NET ASSETS - 100.0% * Non-income producing. ** Aggregate cost for Federal tax purposes was $131,643,254. ADR American Depositary Receipt. PLC Public Limited Company. Disciplined Equity Fund Portfolio of Investments (unaudited) Shares Value (Note 2) COMMON STOCKS - 90.2% Consumer Discretionary - 13.1% CarMax Inc. * $  2,437,818 McDonald’s Corp. NIKE Inc., Class B Omnicom Group Inc. Target Corp. Consumer Staples - 7.8% Diageo PLC, ADR Mondelez International Inc., Class A Nestle S.A., ADR PepsiCo Inc. Energy - 6.4% Apache Corp. Occidental Petroleum Corp. Schlumberger Ltd. Financials - 17.0% Berkshire Hathaway Inc., Class B * Brookfield Asset Management Inc., Class A M&T Bank Corp. Markel Corp. * Northern Trust Corp. US Bancorp Health Care - 6.6% Becton, Dickinson and Co. Johnson & Johnson Industrials - 15.7% 3M Co. C.H. Robinson Worldwide Inc. Copart Inc. * Danaher Corp. Jacobs Engineering Group Inc. * United Parcel Service Inc., Class B Information Technology - 20.9% Accenture PLC, Class A Google Inc., Class A * MICROS Systems Inc. * Microsoft Corp. Oracle Corp. QUALCOMM Inc. Visa Inc., Class A Materials - 2.7% Mosaic Co./The Total Common Stocks (Cost $154,095,984) Par Value Value (Note 2) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 2.4% U.S. Treasury Bills (A) - 2.4% 0.084%, 5/9/13 $  4,749,913 Total U.S. Government and Agency Obligations (Cost $4,749,913) Shares SHORT-TERM INVESTMENTS - 7.3% State Street Institutional U.S. Government Money Market Fund Total Short-Term Investments (Cost $14,313,213) TOTAL INVESTMENTS - 99.9% (Cost $173,159,110**) NET OTHER ASSETS AND LIABILITIES - 0.1% TOTAL NET ASSETS - 100.0% * Non-income producing. ** Aggregate cost for Federal tax purposes was $173,215,139. (A) Rate noted represents annualized yield at time of purchase. ADR American Depositary Receipt. PLC Public Limited Company. See accompanying Notes to Financial Statements. 31 Madison Funds | April 30, 2013 Investors Fund Portfolio of Investments (unaudited) Shares Value (Note 2) COMMON STOCKS - 89.9% Consumer Discretionary - 12.9% CarMax Inc. * $    518,410 McDonald’s Corp. NIKE Inc., Class B Omnicom Group Inc. Target Corp. Consumer Staples - 7.6% Diageo PLC, ADR Mondelez International Inc., Class A Nestle S.A., ADR PepsiCo Inc. Energy - 5.8% Apache Corp. Occidental Petroleum Corp. Schlumberger Ltd. Financials - 16.9% Berkshire Hathaway Inc., Class B * Brookfield Asset Management Inc., Class A M&T Bank Corp. Markel Corp. * Northern Trust Corp. US Bancorp Health Care - 7.7% Becton, Dickinson and Co. Johnson & Johnson Industrials - 15.6% 3M Co. C.H. Robinson Worldwide Inc. Copart Inc. * Danaher Corp. Jacobs Engineering Group Inc. * United Parcel Service Inc., Class B Information Technology - 20.7% Accenture PLC, Class A Google Inc., Class A * MICROS Systems Inc. * Microsoft Corp. Oracle Corp. QUALCOMM Inc. Visa Inc., Class A Materials - 2.7% Mosaic Co./The Total Common Stocks (Cost $29,855,415) Par Value Value (Note 2) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 3.3% U.S. Treasury Bills (A) - 3.3% 0.084%, 5/9/13 $    574,989 0.054%, 5/23/13 Total U.S. Government and Agency Obligations (Cost $1,374,963) Shares SHORT-TERM INVESTMENTS - 6.8% State Street Institutional U.S. Government Money Market Fund Total Short-Term Investments (Cost $2,890,459) TOTAL INVESTMENTS - 100.0% (Cost $34,120,837**) NET OTHER ASSETS AND LIABILITIES - 0.0% TOTAL NET ASSETS - 100.0% * Non-income producing. ** Aggregate cost for Federal tax purposes was $34,146,854. (A) Rate noted represents annualized yield at time of purchase. ADR American Depositary Receipt. PLC Public Limited Company. Large Cap Growth Fund Portfolio of Investments (unaudited) Shares Value (Note 2) COMMON STOCKS - 90.1% Consumer Discretionary - 18.1% Amazon.com Inc. * $  2,666,528 Chipotle Mexican Grill Inc. * Discovery Communications Inc., Class C * Home Depot Inc./The Lululemon Athletica Inc. * McDonald’s Corp. NIKE Inc., Class B Omnicom Group Inc. Panera Bread Co., Class A * priceline.com Inc. * Starbucks Corp. TJX Cos. Inc. Walt Disney Co./The Yum! Brands Inc. Consumer Staples - 6.4% Costco Wholesale Corp. PepsiCo Inc. Philip Morris International Inc. Energy - 4.8% Apache Corp. Schlumberger Ltd. Financials - 2.5% Brookfield Asset Management Inc., Class A T. Rowe Price Group Inc. Health Care - 8.7% Allergan Inc. Biogen Idec Inc. * Celgene Corp. * Cerner Corp. * Johnson & Johnson UnitedHealth Group Inc. Industrials - 13.6% 3M Co. Boeing Co./The C.H. Robinson Worldwide Inc. Danaher Corp. Emerson Electric Co. Expeditors International of Washington Inc. Roper Industries Inc. United Parcel Service Inc., Class B United Technologies Corp. W.W. Grainger Inc. Information Technology - 33.0% Communications Equipment - 2.8% QUALCOMM Inc. Computers & Peripherals - 7.6% Apple Inc. EMC Corp. * Internet Software & Services - 5.0% Baidu Inc., ADR * eBay Inc. * Google Inc., Class A * IT Services - 5.8% Accenture PLC, Class A International Business Machines Corp. Visa Inc., Class A Semiconductors & Semiconductor Equipment - 1.4% Linear Technology Corp. Software - 10.4% MICROS Systems Inc. * Microsoft Corp. Nuance Communications Inc. * Oracle Corp. Materials - 3.0% Ecolab Inc. Monsanto Co. Total Common Stocks (Cost $87,260,050) SHORT-TERM INVESTMENTS - 10.1% State Street Institutional U.S. Government Money Market Fund Total Short-Term Investments (Cost $12,404,380) TOTAL INVESTMENTS - 100.2% (Cost $99,664,430**) NET OTHER ASSETS AND LIABILITIES - (0.2%) TOTAL NET ASSETS - 100.0% * Non-income producing. ** Aggregate cost for Federal tax purposes was $100,034,966. ADR American Depositary Receipt. PLC Public Limited Company. See accompanying Notes to Financial Statements. 32 Madison Funds | April 30, 2013 Mid Cap Fund Portfolio of Investments (unaudited) Shares Value (Note 2) COMMON STOCKS - 92.3% Consumer Discretionary - 24.0% Advance Auto Parts Inc. $ 11,820,789 Bed Bath & Beyond Inc. * CarMax Inc. * Discovery Communications Inc., Class C * Liberty Global Inc., Series C * Omnicom Group Inc. Tiffany & Co. TJX Cos. Inc. Consumer Staples - 0.9% Brown-Forman Corp., Class B Energy - 6.0% Ensco PLC, Class A Noble Corp. World Fuel Services Corp. Financials - 24.6% Arch Capital Group Ltd. * Brookfield Asset Management Inc., Class A Brown & Brown Inc. Glacier Bancorp Inc. Leucadia National Corp. M&T Bank Corp. Markel Corp. * WR Berkley Corp. Health Care - 7.6% DENTSPLY International Inc. Laboratory Corp. of America Holdings * Techne Corp. Industrials - 18.5% C.H. Robinson Worldwide Inc. Colfax Corp. * Copart Inc. * Expeditors International of Washington Inc. IDEX Corp. Jacobs Engineering Group Inc. * Ritchie Bros Auctioneers Inc. Wabtec Corp. Information Technology - 4.4% Amphenol Corp., Class A MICROS Systems Inc. * Materials - 6.3% Crown Holdings Inc. * Ecolab Inc. Total Common Stocks (Cost $220,533,374) SHORT-TERM INVESTMENTS - 7.9% State Street Institutional U.S. Government Money Market Fund Total Short-Term Investments (Cost $26,211,574) TOTAL INVESTMENTS - 100.2% (Cost $246,744,948**) NET OTHER ASSETS AND LIABILITIES - (0.2%) TOTAL NET ASSETS - 100.0% * Non-income producing. ** Aggregate cost for Federal tax purposes was $246,976,961. PLC Public Limited Company. Small Cap Fund Portfolio of Investments (unaudited) Shares Value (Note 2) COMMON STOCKS - 95.9% Consumer Discretionary - 12.0% Ascena Retail Group Inc. * $    482,850 Cato Corp./The, Class A CEC Entertainment Inc. Choice Hotels International Inc. Fred’s Inc., Class A Helen of Troy Ltd. * Matthews International Corp., Class A Stage Stores Inc. Consumer Staples - 2.2% Casey’s General Stores Inc. Post Holdings Inc. * Energy - 5.0% Bristow Group Inc. Diamondback Energy Inc. * Era Group Inc. * Halcon Resources Corp. * Scorpio Tankers Inc. * SEACOR Holdings Inc. Financials - 19.8% AMERISAFE Inc. Assured Guaranty Ltd. Campus Crest Communities Inc., REIT DiamondRock Hospitality Co., REIT First Busey Corp. First Midwest Bancorp Inc. First Niagara Financial Group Inc. Flushing Financial Corp. Hancock Holding Co. International Bancshares Corp. Mack-Cali Realty Corp., REIT MB Financial Inc. National Financial Partners Corp. * Northwest Bancshares Inc. Platinum Underwriters Holdings Ltd. Primerica Inc. Summit Hotel Properties Inc., REIT Webster Financial Corp. Westamerica Bancorporation Health Care - 10.5% Allscripts Healthcare Solutions Inc. * Amsurg Corp. * Charles River Laboratories International Inc. * Corvel Corp. * Haemonetics Corp. * ICON PLC * ICU Medical Inc. * STERIS Corp. Industrials - 23.5% ACCO Brands Corp. * Acuity Brands Inc. Albany International Corp., Class A Atlas Air Worldwide Holdings Inc. * Belden Inc. Carlisle Cos. Inc. Cubic Corp. ESCO Technologies Inc. G&K Services Inc., Class A GATX Corp. Kirby Corp. * McGrath RentCorp Mueller Industries Inc. Standard Parking Corp. * United Stationers Inc. UTi Worldwide Inc. Information Technology - 9.8% Coherent Inc. Diebold Inc. Forrester Research Inc. MAXIMUS Inc. MTS Systems Corp. ScanSource Inc. * Verint Systems Inc. * Websense Inc. * Zebra Technologies Corp., Class A * Materials - 8.3% Aptargroup Inc. Deltic Timber Corp. Greif Inc., Class A Innospec Inc. Koppers Holdings Inc. Sensient Technologies Corp. Zep Inc. See accompanying Notes to Financial Statements. 33 Madison Funds | April 30, 2013 Small Cap Fund Portfolio of Investments (unaudited) - continued Shares Value (Note 2) COMMON STOCKS - continued Utilities - 4.8% Atmos Energy Corp. $    354,960 New Jersey Resources Corp. UNS Energy Corp. Westar Energy Inc. WGL Holdings Inc. Total Common Stocks (Cost $17,513,548) SHORT-TERM INVESTMENTS - 4.1% State Street Institutional U.S. Government Money Market Fund Total Short-Term Investments (Cost $1,049,262) TOTAL INVESTMENTS - 100.0% (Cost $18,562,810**) NET OTHER ASSETS AND LIABILITIES - 0.0% TOTAL NET ASSETS - 100.0% * Non-income producing. ** Aggregate cost for Federal tax purposes was $18,680.977. PLC Public Limited Company. REIT Real Estate Investment Trust. NorthRoad International Fund Portfolio of Investments (unaudited) Shares Value (Note 2) COMMON STOCKS - 93.7% Australia - 1.7% BHP Billiton Ltd., ADR $    538,970 Brazil - 2.3% Petroleo Brasileiro S.A., ADR China - 1.9% Baidu Inc., ADR * France - 12.1% AXA S.A., ADR Carrefour S.A., ADR France Telecom S.A., ADR Sanofi, ADR Schneider Electric S.A., ADR Total S.A., ADR Germany - 5.2% Allianz SE, ADR SAP AG, ADR Ireland - 2.1% CRH PLC, ADR Israel - 2.0% Teva Pharmaceutical Industries Ltd., ADR Italy - 2.6% Eni SpA, ADR Japan - 8.7% Canon Inc., ADR Mitsubishi UFJ Financial Group Inc., ADR NTT DOCOMO Inc., ADR Secom Co. Ltd., ADR Netherlands - 5.1% Akzo Nobel N.V., ADR Royal Dutch Shell PLC, ADR Sweden - 2.1% Telefonaktiebolaget LM Ericsson, ADR Switzerland - 21.5% ABB Ltd., ADR Credit Suisse Group AG, ADR Givaudan S.A., ADR Nestle S.A., ADR Novartis AG, ADR Roche Holding AG, ADR Syngenta AG, ADR United Kingdom - 26.4% Compass Group PLC, ADR Diageo PLC, ADR GlaxoSmithKline PLC, ADR HSBC Holdings PLC, ADR Imperial Tobacco Group PLC, ADR Reed Elsevier PLC, ADR Tesco PLC, ADR Unilever PLC, ADR Vodafone Group PLC, ADR WPP PLC, ADR Total Common Stocks (Cost $25,360,684) SHORT-TERM INVESTMENTS - 5.9% State Street Institutional U.S. Government Money Market Fund Total Short-Term Investments (Cost $1,831,584) TOTAL INVESTMENTS - 99.6% (Cost $27,192,268**) NET OTHER ASSETS AND LIABILITIES - 0.4% TOTAL NET ASSETS - 100.0% * Non-income producing. ** Aggregate cost for Federal tax purposes was $27,203,616. ADR American Depositary Receipt. PLC Public Limited Company. SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Consumer Discretionary 6.7% Materials 11.9% Consumer Staples 15.8% Money Market Funds 5.9% Energy 9.8% Telecommunication Services 5.7% Financials 11.4% Health Care 16.2% Net Other Assets and Liabilities 0.4% Industrials 7.3% Information Technology 8.9% See accompanying Notes to Financial Statements. 34 Madison Funds | April 30, 2013 International Stock Fund Portfolio of Investments (unaudited) Shares Value (Note 2) COMMON STOCKS - 98.0% Australia - 2.4% Ansell Ltd. $    460,029 James Hardie Industries PLC Belgium - 3.4% Anheuser-Busch InBev N.V. Brazil - 1.1% Anhanguera Educacional Participacoes S.A. Estacio Participacoes S.A. Canada - 3.7% MacDonald Dettwiler & Associates Ltd. Potash Corp. of Saskatchewan Inc. Rogers Communications Inc. Denmark - 0.9% Carlsberg AS Finland - 1.5% Sampo France - 8.3% BNP Paribas S.A. European Aeronautic Defence and Space Co. N.V. Sanofi S.A. Technip S.A. Valeo S.A. Germany - 7.7% Bayer AG Bayerische Motoren Werke AG Merck KGaA SAP AG ThyssenKrupp AG * Indonesia - 1.1% Bank Mandiri Persero Tbk PT, ADR Ireland - 0.9% Ryanair Holdings PLC, ADR Italy - 2.7% Atlantia SpA Eni SpA Shares Value (Note 2) Japan - 18.6% AEON Financial Service Co. Ltd. $    698,152 Asics Corp. Canon Inc. Daikin Industries Ltd. Daito Trust Construction Co. Ltd. Daiwa House Industry Co. Ltd. Don Quijote Co. Ltd. FANUC Corp. Japan Tobacco Inc. Komatsu Ltd. LIXIL Group Corp. Seven & I Holdings Co. Ltd. Sumitomo Mitsui Financial Group Inc. Yahoo! Japan Corp. Mexico - 0.6% Genomma Lab Internacional S.A.B. de C.V. * New Zealand - 0.7% Telecom Corp. of New Zealand Ltd. Norway - 0.8% Petroleum Geo-Services ASA Philippines - 1.4% BDO Unibank Inc. * LT Group Inc. * Russia - 1.4% Sberbank of Russia South Africa - 1.1% Mediclinic International Ltd. South Korea - 1.9% Hyundai Mobis Samsung Electronics Co. Ltd., GDR Spain - 2.9% Mediaset Espana Comunicacion S.A. * Red Electrica Corp. S.A. Sweden - 4.2% Assa Abloy AB Getinge AB Swedbank AB Volvo AB Switzerland - 6.9% GAM Holding AG * Glencore International PLC * Novartis AG Swatch Group AG/The Shares Value (Note 2) Thailand - 1.0% Krung Thai Bank PCL $    572,808 Turkey - 1.4% KOC Holding AS Turkcell Iletisim Hizmetleri AS * United Kingdom - 21.4% BG Group PLC British American Tobacco PLC Direct Line Insurance Group PLC Informa PLC Lloyds Banking Group PLC * Prudential PLC Reed Elsevier PLC Rexam PLC Royal Dutch Shell PLC Signet Jewelers Ltd. Standard Chartered PLC Taylor Wimpey PLC Unilever PLC Total Common Stocks (Cost $41,090,171) SHORT-TERM INVESTMENTS - 2.0% United States - 2.0% State Street Institutional U.S. Government Money Market Fund Total Short-Term Investments (Cost $1,069,847) TOTAL INVESTMENTS - 100.0% (Cost $42,160,018**) NET OTHER ASSETS AND LIABILITIES - 0.0% TOTAL NET ASSETS - 100.0% $ 54,802,933 * Non-income producing. ** Aggregate cost for Federal tax purposes was $42,454,177. ADR American Depositary Receipt. GDR Global Depositary Receipt. PLC Public Limited Company. SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/13 Consumer Discretionary 15.8% Materials 6.5% Consumer Staples 13.5% Money Market Funds 2.0% Energy 6.6% Telecommunication Services 2.9% Financials 22.0% Health Care 13.6% Utilities 1.5% Industrials 10.2% Net Other Assets and Liabilities – Information Technology 5.4% See accompanying Notes to Financial Statements. 35 Madison Funds | April 30, 2013 Statements of Assets and Liabilities as of April 30, 2013 (unaudited) Conservative Allocation Fund Moderate Allocation Fund Aggressive Allocation Fund Cash Reserves Fund Tax-Free Virginia Fund Tax-Free National Fund Government Bond Fund4 High Quality Bond Fund5 Assets: Investments: Investments at cost Unaffiliated issuers $ 36,279,100 $ 67,789,565 $ 24,711,927 $ 26,587,944 $ 23,070,328 $ 28,492,346 $ 5,140,409 Affiliated issuers1 – Net unrealized appreciation (depreciation) Unaffiliated issuers – Affiliated issuers1 – Total investments at value Cash – Receivables: Investments sold – Fund shares sold – Dividends and interest Due from Adviser – Total assets Liabilities: Payables: Investments purchased – Fund shares repurchased Advisory agreement fees Service agreement fees Distribution fees - Class B – Distribution fees - Class C – Shareholder servicing fees Accrued expenses and other payables – Total liabilities Net Assets $ 69,281,414 $ 51,390,768 $ 27,099,637 $ 24,907,304 $ 30,998,641 $ 5,314,617 Net Assets consist of: Paid-in capital $ 66,118,314 $ 47,566,162 $ 27,099,643 $ 23,046,537 $ 28,537,613 $ 5,152,297 Accumulated undistributed net investment income (loss) – Accumulated net realized gain (loss) on investments sold and foreign currency related transactions Net unrealized appreciation (depreciation) of investments (including appreciation (depreciation) of foreign currency related transactions – Net Assets $ 69,281,414 $ 51,390,768 $ 27,099,637 $ 24,907,304 $ 30,998,641 $ 5,314,617 Class A Shares: Net Assets $ 44,397,471 $ 38,114,678 $ 26,287,203 Shares of beneficial interest outstanding Net Asset Value and redemption price per share Sales charge of offering price2 – Maximum offering price per share $      11.34 $      11.66 $      11.60 $      1.00 Class B Shares: Net Assets $ 11,159,804 $ 32,110,630 $ 11,538,046 $  812,434 Shares of beneficial interest outstanding Net Asset Value and redemption price per share3 $    10.73 $    10.96 $    10.84 $    1.00 Class C Shares: Net Assets $ 13,724,139 $ 5,810,164 $ 1,738,044 Shares of beneficial interest outstanding Net Asset Value and redemption price per share3 $    10.74 $    10.97 $    10.85 Class Y Shares: Net Assets $ 24,907,304 $ 30,998,641 $ 5,314,617 Shares of beneficial interest outstanding Net Asset Value and redemption price per share3 $    12.11 $    11.35 $    10.78 $    11.20 1 See Note 11 for information on affiliated issuers. 2 Sales charge of offering price is 5.75% for the Conservative Allocation, Moderate Allocation, and Aggressive Allocation Funds. 3 If applicable, redemption price per share may be reduced by a contingent deferred sales charge. 4 Prior to the close of business on April 19, 2013, the fund was known as the Government Fund. See Note 12. 5 Prior to the close of business on April 19, 2013, the fund was known as the Institutional Bond Fund. See Note 12. See accompanying Notes to Financial Statements. 36 Madison Funds | April 30, 2013 Statements of Assets and Liabilities as of April 30, 2013 (unaudited) Core Bond Fund1 Corporate Bond Fund2 High Income Fund Diversified Income Fund Dividend Income Fund Equity Income Fund Large Cap Value Fund Disciplined Equity Fund Assets: Investments: Investments at cost Unaffiliated issuers $ 19,060,325 $ 51,110,947 $ 95,045,971 $ 12,785,189 $ 60,029,577 Net unrealized appreciation (depreciation) Unaffiliated issuers Total investments at value Receivables: Investments sold – Fund shares sold 11 – Dividends and interest Due from Adviser – Other assets – Total assets Liabilities: Payables: Investments purchased – – Fund shares repurchased – Advisory agreement fees Service agreement fees Distribution fees - Class B – Distribution fees - Class C – Shareholder servicing fees Accrued expenses and other payables – Options written, at value (premium received $1,494,748) (Note 6) – Total liabilities Net Assets $ 19,891,684 $ 55,574,433 $ 16,083,875 $ 56,215,948 Net Assets consist of: Paid-in capital $ 19,006,541 $ 50,071,796 $ 12,846,426 $ 56,233,106 Accumulated undistributed net investment income Accumulated net realized gain (loss) on investments sold and foreign currency related transactions Net unrealized appreciation (depreciation) of investments (including appreciation (depreciation) of foreign currency related transactions Net Assets $ 19,891,684 $ 55,574,433 $ 16,083,875 $ 56,215,948 Class A Shares: Net Assets $ 46,132,661 $ 29,017,744 $ 98,251,265 $  6,831,208 $ 62,446,127 Shares of beneficial interest outstanding Net Asset Value and redemption price per share Sales charge of offering price3 Maximum offering price per share $    11.07 $    7.60 $    14.34 $    10.40 $    16.48 Class B Shares: Net Assets $ 5,828,912 $ 2,764,243 $ 14,240,208 $ 5,466,872 Shares of beneficial interest outstanding Net Asset Value and redemption price per share4 $    10.57 $    7.41 $    13.60 $    15.31 Class C Shares: Net Assets $ 2,869,405 $  955,676 Shares of beneficial interest outstanding Net Asset Value and redemption price per share4 $    13.60 $    9.75 Class Y Shares: Net Assets $ 73,225,158 $ 19,891,684 $ 23,792,446   $ 16,083,875 $ 48,319,753 Shares of beneficial interest outstanding   Net Asset Value and redemption price per share4 $    10.55 $    11.69 $    7.20   $    20.47 $    9.88 $    15.53 $    14.93 Class R6 Shares5: Net Assets $   10,296   $  109,311   $ 3,158,835 Shares of beneficial interest outstanding   Net Asset Value and redemption price per share4 $    10.55   $    9.88   $    14.93 1 Prior to February 28, 2013, the fund was known as the Bond Fund. 2 Prior to the close of business on April 19, 2013, the fund was known as the Investment Grade Corporate Bond Fund. See Note 12. 3 Sales charge of offering price is 4.50% for the Core Bond and High Income Funds and 5.75% for the Diversified Income Fund, Equity Income and Large Cap Value Funds. 4 If applicable, redemption price per share may be reduced by a contingent deferred sales charge. 5 The Core Bond Class R6 shares commenced investment operations at the close of business on April 19, 2013. See Note 12. See accompanying Notes to Financial Statements. 37 Madison Funds | April 30, 2013 Statements of Assets and Liabilities as of April 30, 2013 (unaudited) Investors Fund Large Cap Growth Fund Mid Cap Fund Small Cap Fund NorthRoad International Fund International Stock Fund Assets: Investments: Investments at cost Unaffiliated issuers $ 34,120,837 $ 99,664,430 $ 18,562,810 $ 27,192,268 $ 42,160,018 Net unrealized appreciation (depreciation) Unaffiliated issuers Total investments at value Foreign currency (cost of $62,614)(Note 2) – Receivables: Investments sold – Fund shares sold Dividends and interest Due from Adviser – Other assets – – Total assets Liabilities: Bank overdrafts – Payables: Investments purchased – Fund shares repurchased – Advisory agreement fees Service agreement fees Distribution fees - Class B – – Shareholder servicing fees Accrued expenses and other payables – Total liabilities Net Assets $ 42,284,347 $ 25,351,743 $ 31,063,989 $ 54,802,933 Net Assets consist of: Paid-in capital $ 34,107,719 $ 95,997,453 $ 19,554,550 $ 26,815,234 $ 55,711,042 Accumulated undistributed net investment income (loss) Accumulated net realized gain (loss) on investments sold and foreign currency related transactions Net unrealized appreciation (depreciation) of investments (including appreciation (depreciation) of foreign currency related transactions Net Assets $ 42,284,347 $ 25,351,743 $ 31,063,989 $ 54,802,933 Class A Shares3: Net Assets $ 54,303,164 $ 52,540,572 $ 5,256,722 $ 22,927,887 Shares of beneficial interest outstanding Net Asset Value and redemption price per share Sales charge of offering price1 Maximum offering price per share $    20.08 $    9.19 $    13.72 $    12.93 Class B Shares3: Net Assets $ 5,379,574 $ 5,803,914 $  384,170 $ 3,072,805 Shares of beneficial interest outstanding Net Asset Value and redemption price per share2 $    17.16 $    7.84 $    12.56 $    11.96 Class Y Shares: Net Assets $ 42,284,347 $ 62,549,208 $ 19,710,851 $ 31,052,391 $ 28,802,241 Shares of beneficial interest outstanding Net Asset Value and redemption price per share2 $    20.95 $    19.07 $    8.81 $    12.93 $    11.29 $    12.19 Class R6 Shares: Net Assets $ 5,581,988 $   11,598 Shares of beneficial interest outstanding Net Asset Value and redemption price per share2 $    8.82 $    11.29 1 Sales charge of offering price is 5.75% for the Large Cap Growth, Mid Cap, Small Cap Fund and International Stock Funds. 2 If applicable, redemption price per share may be reduced by a contingent deferred sales charge. 3 For accounting purposes, the Mid Cap Fund Class A and B are treated as having commenced investment operations at the close of business on April 19, 2013. See Note 12. See accompanying Notes to Financial Statements. 38 Madison Funds | April 30, 2013 Statements of Operations Conservative Allocation Fund Moderate Allocation Fund Aggressive Allocation Fund Cash Reserves Fund Tax-Free Virginia Fund Tax-Free National Fund Six-Months Ended April 30, 2013 (unaudited) Six-Months Ended April 30, 2013 (unaudited) Six-Months Ended April 30, 2013 (unaudited) Six-Months Ended April 30, 2013 (unaudited) Period Ended April 30, 2013 (unaudited)1 Period Ended April 30, 2013 (unaudited)1 Investment Income: Interest $     89 $     140 $     75 $    8,040 $  535,551 $  684,992 Dividends Unaffiliated issuers – – – Affiliated issuers2 – – – Total investment income Expenses: Advisory agreement fees Service agreement fees3 Distribution fees - Class B – – Distribution fees - Class C – – – Shareholder servicing fees - Class A – – – Shareholder servicing fees - Class B – – – Shareholder servicing fees - Class C – – – Other Expenses 2 – Total expenses before reimbursement/waiver Less reimbursement/waiver4 – Total expenses net of reimbursement/waiver Net Investment Income – Net Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) on investments (including net realized gain (loss) on foreign currency related transactions) Unaffiliated issuers – Affiliated issuers2 – – – Capital gain distributions received from underlying funds Unaffiliated issuers – – – Affiliated issuers2 – – – Net change in unrealized appreciation (depreciation) on investments (including net unrealized appreciation (depreciation) on foreign currency related transactions) Unaffiliated issuers – Affiliated issuers2 – – – Net Realized and Unrealized Gain (Loss) on Investments – Net Increase in Net Assets from Operations $ 3,266,226 $ 10,965,850 $ 5,165,608 $     – $  298,366 $  499,462 1 Effective at the close of business on April 19, 2013, the fiscal year end of the Fund changed to October 31. Disclosure represents 7 months of information. See Note 12. 2 See Note 11 for information on affiliated issuers. 3 See Note 3 for information on service agreement fees. 4 See Note 3 for more information on these waivers. See accompanying Notes to Financial Statements. 39 Madison Funds | April 30, 2013 Statements of Operations Government Bond Fund1 High Quality Bond Fund2 Core Bond Fund3 Corporate Bond Fund4 Period Ended April 30, (unaudited)5 Year Ended December 31, 2012 Period Ended April 30, (unaudited)5 Year Ended December 31, 2012 Six Months Ended April 30, 2013 (unaudited) Period Ended April 30, (unaudited)5 Year Ended December 31, 2012 Investment Income: Interest $   32,806 $  113,639 $  563,565 $ 1,800,126 $ 2,047,716 $  174,804 $  512,098 Total investment income Expenses: Advisory agreement fees Service agreement fees6 Distribution fees - Class B – Shareholder servicing fees - Class A – Shareholder servicing fees - Class B – Other Expenses – 15 – – Total expenses before reimbursement/waiver Less reimbursement/waiver – Total expenses net of reimbursement Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) on investments (including net realized gain (loss) on foreign currency related transactions) Unaffiliated issuers Net change in unrealized appreciation (depreciation) on investments (including net unrealized appreciation (depreciation) on foreign currency related transactions) Unaffiliated issuers Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets from Operations $   13,118 $   80,288 $  400,636 $ 2,193,225 $  459,461 $  194,771 $ 1,038,911 1 Prior to the close of business on April 19, 2013, the fund was known as the Government Fund. See Note 12. 2 Prior to the close of business on April 19, 2013, the fund was known as the Institutional Bond Fund. See Note 12. 3 Prior to February 28, 2013, the fund was known as the Bond Fund. 4 Prior to the close of business on April 19, 2013, the fund was known as the Investment Grade Corporate Bond Fund. See Note 12. 5 Effective at the close of business on April 19, 2013, the fiscal year end of the Fund changed to October 31. Disclosure represents 4 months of information. See Note 12. 6 See Note 3 for information on service agreement fees. See accompanying Notes to Financial Statements. 40 Madison Funds | April 30, 2013 Statements of Operations High Income Fund Diversified Income Fund Dividend Income Fund Equity Income Fund Large Cap Value Fund Six-Months Ended April 30, 2013 (unaudited) Six-Months Ended April 30, 2013 (unaudited) Period Ended April 30, (unaudited)1 Year Ended December 31, Six Months Ended April 30, 2013 (unaudited) Six Months Ended April 30, 2013 (unaudited) Investment Income: Interest $ 2,331,167 $  674,057 $     22 $   18,594 $    4,490 $     963 Dividends Unaffiliated issuers – Less: Foreign taxes withheld – – Total investment income Expenses: Advisory agreement fees Service agreement fees2 Distribution fees - Class B – – – Distribution fees - Class C – Shareholder servicing fees - Class A – – Shareholder servicing fees - Class B – – – Shareholder servicing fees - Class C – Other Expenses 89 – 28 – – – Total expenses before reimbursement/waiver Less reimbursement/waiver – Total expenses net of reimbursement/waiver Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Net realized gain on investments (including net realized gain (loss) on foreign currency related transactions) Options – Unaffiliated issuers Net change in unrealized appreciation (depreciation) on investments (including net unrealized appreciation (depreciation) on foreign currency related transactions) Options – Unaffiliated issuers Net Realized and Unrealized Gain on Investments and Option Transactions Net Increase in Net Assets from Operations $ 3,345,323 $ 9,160,358 $ 2,005,824 $ 1,260,877 $ 4,776,767 $ 19,013,971 Disciplined Equity Fund Investors Fund Large Cap Growth Fund Period Ended April 30, (unaudited)1 Year Ended December 31, Period Ended April 30, (unaudited)1 Year Ended December 31, Six-Months Ended April 30, 2013 (unaudited) Investment Income: Interest $    1,176 $     863 $     353 $     215 $     490 Dividends Unaffiliated issuers Less: Foreign taxes withheld – – Total investment income Expenses: Advisory agreement fees Service agreement fees2 Distribution fees - Class B – Shareholder servicing fees - Class A – Shareholder servicing fees - Class B – Other Expenses – – – Total expenses before reimbursement/waiver Less reimbursement/waiver – Total expenses net of reimbursement Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Net realized gain on investments (including net realized gain (loss) on foreign currency related transactions) Unaffiliated issuers Net change in unrealized appreciation on investments (including net unrealized appreciation (depreciation) on foreign currency related transactions) Unaffiliated issuers Net Realized and Unrealized Gain on Investments and Option Transactions Net Increase in Net Assets from Operations $ 19,503,632 $ 18,898,240 $ 4,579,140 $ 4,816,578 $ 12,086,852 1 Effective at the close of business on April 19, 2013, the fiscal year end of the Fund changed to October 31. Disclosure represents 4 months of information. See Note 12. 2 See Note 3 for information on service agreement fees. See accompanying Notes to Financial Statements. 41 Madison Funds | April 30, 2013 Statements of Operations Mid Cap Fund Small Cap Fund NorthRoad International Fund International Stock Fund Period Ended April 30, (unaudited)1 Year Ended December 31, Six-Months Ended April 30, 2013 (unaudited) Period Ended April 30, (unaudited)1 Year Ended December 31, Six-Months Ended April 30, 2013 (unaudited) Investment Income: Interest $    1,910 $    1,390 $     109 $     43 $     151 $     248 Dividends Unaffiliated issuers Less: Foreign taxes withheld – – – Total investment income Expenses: Advisory agreement fees Service agreement fees2 Distribution fees - Class B – – – Shareholder servicing fees - Class A – – – Shareholder servicing fees - Class B – – – Other Expenses – Total expenses before reimbursement/waiver Total expenses net of reimbursement/waiver Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) on Investments Net realized gain on investments (including net realized gain (loss) on foreign currency related transactions) Unaffiliated issuers Net change in unrealized appreciation on investments (including net unrealized appreciation (depreciation) on foreign currency related transactions) Unaffiliated issuers Net Realized and Unrealized Gain on Investments and Option Transactions Net Increase in Net Assets from Operations $ 24,947,994 $ 25,048,110 $ 3,106,397 $ 2,451,494 $ 2,433,384 $ 6,863,740 1 Effective at the close of business on April 19, 2013, the fiscal year end of the Fund changed to October 31. Disclosure represents 4 months of information. See Note 12. 2 See Note 3 for information on service agreement fees. See accompanying Notes to Financial Statements. 42 Madison Funds | April 30, 2013 Statements of Changes in Net Assets Conservative Allocation Fund Moderate Allocation Fund Aggressive Allocation Fund Cash Reserves Fund Six-Months Ended April 30, 2013 (unaudited) Year Ended October 31, 2012 Six-Months Ended April 30, 2013 (unaudited) Year Ended October 31, 2012 Six-Months Ended April 30, 2013 (unaudited) Year Ended October 31, 2012 Six-Months Ended April 30, 2013 (unaudited) Year Ended October 31, 2012 Net Assets at beginning of period $ 62,239,358 $ 49,342,098 $ 45,166,984 $ 40,992,945 $ 12,479,952 $ 13,898,862 Increase (decrease) in net assets from operations: Net investment income – – Net realized gain (loss) – Net change in unrealized appreciation (depreciation) – – Net increase (decrease) in net assets from operations – Distributions to shareholders from: Net investment income Class A – – Class B – – Class C Total distributions – – Capital Stock transactions: Class A Shares Shares sold Issued to shareholders in reinvestment of distributions – – Shares redeemed Net increase (decrease) from capital stock transactions Class B Shares Shares sold Issued to shareholders in reinvestment of distributions – – Shares redeemed Net increase (decrease) from capital stock transactions Class C Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) from capital stock transactions Total net increase from capital stock transactions Total increase (decrease) in net assets Net Assets at end of period $ 69,281,414 $ 62,239,358 $ 51,390,768 $ 45,166,984 $ 27,099,637 $ 12,479,952 Undistributed net investment income (loss) $   (485,194) $  (220,293) $  (270,946) $ 1,192,180 $  (173,336) $  272,724 $      – $      – Capital Share transactions: Class A Shares Shares sold Issued to shareholders in reinvestment of distributions – – Shares redeemed Net increase (decrease) in shares outstanding Class B Shares Shares sold Issued to shareholders in reinvestment of distributions – – Shares redeemed Net increase (decrease) in shares outstanding Class C Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) in shares outstanding See accompanying Notes to Financial Statements. 43 Madison Funds | April 30, 2013 Statements of Changes in Net Assets Tax-Free Virginia Fund Tax-Free National Fund Government Bond Fund1 Period Ended April 30, (unaudited)2 Six-Months Ended March 31, (unaudited) Year Ended September 30, Period Ended April 30, (unaudited)2 Six-Months Ended March 31, (unaudited) Year Ended September 30, Period Ended April 30, (unaudited)3 Year Ended December 31, Year Ended December 31, Net Assets at beginning of period $ 24,733,052 $ 26,117,230 $ 25,008,718 $ 30,985,321 $ 31,526,202 $ 31,318,612 $ 6,123,246 $ 5,328,364 $ 5,047,549 Increase (decrease) in net assets from operations: Net investment income Net realized gain (loss) Net change in unrealized appreciation (depreciation) Net increase in net assets from operations Distributions to shareholders from: Net investment income Class Y Net realized gains Class Y – – – Total distributions Capital Stock transactions: Class Y Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) from capital stock transactions Total net increase from capital stock transactions Total increase (decrease) in net assets Net Assets at end of period $ 24,907,304 $ 24,733,052 $ 26,117,230 $ 30,998,641 $ 30,985,321 $ 31,526,202 $ 5,314,617 $ 6,123,246 $ 5,328,364 Undistributed net investment income (loss) $    3,019 $    8,036 $      – $    4,065 $   10,740 $      – $    (838) $      – $      – Capital Share transactions: Class Y Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) in shares outstanding 1 Prior to the close of business on April 19, 2013, the fund was known as the Government Fund. See Note 12. 2 Effective at the close of business on April 19, 2013, the fiscal year end of the Fund changed to October 31. Disclosure represents 1 month of information. See Note 12. 3 Effective at the close of business on April 19, 2013, the fiscal year end of the Fund changed to October 31. Disclosure represents 4 months of information. See Note 12. See accompanying Notes to Financial Statements. 44 Madison Funds | April 30, 2013 Statements of Changes in Net Assets High Quality Bond Fund1 Core Bond Fund2 Corporate Bond Fund3 Period Ended April 30, (unaudited)4 Year Ended December 31, Year Ended December 31, Six-Months Ended April 30, 2013 (unaudited)5 Year Ended October 31, Period Ended April 30, (unaudited)4, 5 Year Ended December 31, Year Ended December 31, Net Assets at beginning of period $ 52,387,782 $ 19,812,541 $ 17,550,454 $ 1,069,104 Increase (decrease) in net assets from operations: Net investment income Net realized gain (loss) Net change in unrealized appreciation (depreciation) Net increase in net assets from operations Distributions to shareholders from: Net investment income Class A – Class B – Class Y Class R6 – Net realized gains Class Y – – Total distributions Capital Stock transactions: Class A Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) from capital stock transactions Class B Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) from capital stock transactions Class Y Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) from capital stock transactions Class R6 Shares Shares sold Issued to shareholders in reinvestment of distributions 6 Net increase (decrease) from capital stock transactions Total net increase from capital stock transactions Total increase (decrease) in net assets Net Assets at end of period $ 19,891,684 $ 19,812,541 $ 17,550,454 Undistributed net investment income (loss) $  102,702 $      – $      – $   25,503 $   14,965 $    1,778 $      – $      – Capital Share transactions: Class A Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) in shares outstanding Class B Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) in shares outstanding Class Y Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) in shares outstanding Class R6 Shares Shares sold Net increase (decrease) in shares outstanding 1 Prior to the close of business on April 19, 2013, the fund was known as the Institutional Bond Fund. See Note 12. 2 Prior to February 28, 2013, the fund was known as the Bond Fund. 3 Prior to the close of business on April 19, 2013, the fund was known as the Investment Grade Corporate Bond Fund. See Note 12. 4 Effective at the close of business on April 19, 2013, the fiscal year end of the Fund changed to October 31. Disclosure represents 4 months of information. See Note 12. 5 The Core Bond Fund Class R6 commenced investment operations at the close of business on April 19, 2013. See Note 12. See accompanying Notes to Financial Statements. 45 Madison Funds | April 30, 2013 Statements of Changes in Net Assets High Income Fund Diversified Income Fund Dividend Income Fund Six-Months Ended April 30,2013 (unaudited) Year Ended October 31, Six-Months Ended April 30, 2013 (unaudited) Year Ended October 31, 2012 Period Ended April 30, (unaudited)1 Year Ended December 31, 2012 Year Ended December 31, 2011 Net Assets at beginning of period $ 83,165,229 $ 88,819,418 $ 13,263,105 $ 11,188,990 $ 12,256,219 Increase (decrease) in net assets from operations: Net investment income Net realized gain (loss) Net change in unrealized appreciation (depreciation) Net increase in net assets from operations Distributions to shareholders from: Net investment income Class A – – – Class B – – – Class C – Class Y – – Net realized gains Class Y – Total distributions Capital Stock transactions: Class A Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) from capital stock transactions Class B Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) from capital stock transactions Class C Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) from capital stock transactions Class Y Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) from capital stock transactions Total net increase from capital stock transactions Total increase (decrease) in net assets Net Assets at end of period $ 55,574,433 $ 83,165,229 $ 16,083,875 $ 13,263,105 $ 11,188,990 Undistributed net investment income (loss) $   14,841 $  345,910 $   (12,360) $   10,986 $    8,890 $      – $      – Capital Share transactions: Class A Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) in shares outstanding Class B Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) in shares outstanding Class C Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) in shares outstanding Class Y Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) in shares outstanding 1 Effective at the close of business on April 19, 2013, the fiscal year end of the Fund changed to October 31. Disclosure represents 4 months of information. See Note 12. See accompanying Notes to Financial Statements. 46 Madison Funds | April 30, 2013 Statements of Changes in Net Assets Equity Income Fund Large Cap Value Fund Disciplined Equity Fund Six-Months Ended April 30, 2013 (unaudited) Year Ended October 31, 2012 Six-Months Ended April 30, 2013 (unaudited) Year Ended October 31, Period Ended April 30, 2013 (unaudited)1 Year Ended December 31, 2012 Year Ended December 31, 2011 Net Assets at beginning of period $ 88,706,560 $ 67,466,736 $ 98,981,340 Increase (decrease) in net assets from operations: Net investment income Net realized gain (loss) Net change in unrealized appreciation (depreciation) Net increase in net assets from operations Distributions to shareholders from: Net investment income Class A – Class B – Class C – Class Y – Class R6 – Net realized gains Class A – Class C – Class Y – – Class R6 – – – Total distributions Capital Stock transactions: Class A Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) from capital stock transactions Class B Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) from capital stock transactions Class C Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed – Net increase (decrease) from capital stock transactions Class Y Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) from capital stock transactions Class R6 Shares Shares sold – Issued to shareholders in reinvestment of distributions Shares redeemed – – – Net increase (decrease) from capital stock transactions Total net increase from capital stock transactions Total increase (decrease) in net assets Net Assets at end of period $ 56,215,948 $ 88,706,560 Undistributed net investment income (loss) $ (1,251,892) $   24,712 $  746,424 $ 1,875,023 $  618,068 $      – $      – Capital Share transactions: Class A Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) in shares outstanding Class B Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) in shares outstanding Class C Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed – Net increase (decrease) in shares outstanding Class Y Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) in shares outstanding Class R6 Shares Shares sold – Issued to shareholders in reinvestment of distributions Shares redeemed – – – Net increase (decrease) in shares outstanding 1 Effective at the close of business on April 19, 2013, the fiscal year end of the Fund changed to October 31. Disclosure represents 4 months of information. See Note 12. See accompanying Notes to Financial Statements. 47 Madison Funds | April 30, 2013 Statements of Changes in Net Assets Investors Fund Large Cap Growth Fund Mid Cap Fund Period Ended April 30, 2013 (unaudited)1 Year Ended December 31, 2012 Year Ended December 31, 2011 Six-Months Ended April 30, 2013 (unaudited) Year Ended October 31, Period Ended April 30, 2013 (unaudited)1, 2 Year Ended December 31, 2012 Year Ended December 31, 2011 Net Assets at beginning of period $ 35,175,535 $ 36,338,819 $ 42,881,679 Increase (decrease) in net assets from operations: Net investment income (loss) Net realized gain (loss) Net change in unrealized appreciation (depreciation) Net increase (decrease) in net assets from operations Distributions to shareholders from: Net investment income Class A – Class B – Class Y – Class R6 – Net realized gains Class Y – Class R6 – Total distributions – Capital Stock transactions: Class A Shares Shares sold Issued to shareholders in reinvestment of distributions 9 – Shares redeemed Net increase (decrease) from capital stock transactions Class B Shares Shares sold Issued to shareholders in reinvestment of distributions – – Shares redeemed Net increase (decrease) from capital stock transactions Class Y Shares Shares sold Issued to shareholders in reinvestment of distributions – Shares redeemed Net increase (decrease) from capital stock transactions Class R6 Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed – Net increase (decrease) from capital stock transactions Total net increase from capital stock transactions Total increase (decrease) in net assets Net Assets at end of period $ 42,284,347 $ 35,175,535 $ 36,338,819 Undistributed net investment income (loss) $   90,376 $      – $      – $   68,522 $  220,282 $   (51,941) $      – $      – Capital Share transactions: Class A Shares Shares sold Issued to shareholders in reinvestment of distributions 1 – Shares redeemed Net increase (decrease) in shares outstanding Class B Shares Shares sold Issued to shareholders in reinvestment of distributions – – Shares redeemed Net increase (decrease) in shares outstanding Class Y Shares Shares sold Issued to shareholders in reinvestment of distributions – 47 Shares redeemed Net increase (decrease) in shares outstanding Class R6 Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed – Net increase (decrease) in shares outstanding 1 Effective at the close of business on April 19, 2013, the fiscal year end of the Fund changed to October 31. Disclosure represents 4 months of information. See Note 12. 2 For accounting purposes, the Mid Cap Fund Class A and B are treated as having commenced investment operations at the close of business on April 19, 2013. See Note 12. See accompanying Notes to Financial Statements. 48 Madison Funds | April 30, 2013 Statements of Changes in Net Assets Small Cap Fund NorthRoad International Fund International Stock Fund Six-Months Ended April 30, 2013 (unaudited) Year Ended October 31, 2012 Period Ended April 30, 2013 (unaudited)1 Year Ended December 31, 2012 Year Ended December 31, 2011 Six-Months Ended April 30,2013 (unaudited) Year Ended October 31, 2012 Net Assets at beginning of period $ 18,066,656 $ 20,505,842 $ 28,867,033 $ 1,620,854 $ 1,763,306 $ 47,501,195 $ 68,992,523 Increase (decrease) in net assets from operations: Net investment income Net realized gain (loss) Net change in unrealized appreciation (depreciation) Net increase (decrease) in net assets from operations Distributions to shareholders from: Net investment income Class A – – – Class B – Class Y – Class R6 – Net realized gains Class A – Class B – Class Y – Total distributions – Capital Stock transactions: Class A Shares Shares sold Issued to shareholders in reinvestment of distributions Redemption fees – – Shares redeemed Net increase (decrease) from capital stock transactions Class B Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) from capital stock transactions Class Y Shares Shares sold Issued to shareholders in reinvestment of distributions – – Shares redeemed Net increase (decrease) from capital stock transactions Class R6 Shares Shares sold – Issued to shareholders in reinvestment of distributions – Net increase (decrease) from capital stock transactions – Total net increase from capital stock transactions Total increase (decrease) in net assets Net Assets at end of period $ 25,351,743 $ 18,066,656 $ 31,063,989 $ 28,867,033 $  1,620,854 $ 54,802,933 $ 47,501,195 Undistributed net investment income (loss) $   20,205 $  123,791 $  246,185 $      – $      – $  411,425 $  595,689 Capital Share transactions: Class A Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) in shares outstanding Class B Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) in shares outstanding Class Y Shares Shares sold Issued to shareholders in reinvestment of distributions – – Shares redeemed Net increase (decrease) in shares outstanding Class R6 Shares Shares sold – Issued to shareholders in reinvestment of distributions – 19 Net increase (decrease) in shares outstanding – 1 Effective at the close of business on April 19, 2013, the fiscal year end of the Fund changed to October 31. Disclosure represents 4 months of information. See Note 12. See accompanying Notes to Financial Statements. 49 Madison Funds | April 30, 2013 Financial Highlights for a Share of Beneficial Interest Outstanding CONSERVATIVE ALLOCATION FUND CLASS A CLASS B Six Months Ended 4/30/13 (unaudited) Year Ended October 31, Six Months Ended 4/30/13 (unaudited) Year Ended October 31, Net Asset Value at beginning of period Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)5 40 26 50 38 90 40 26 50 38 90 1 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. 2 Total return without applicable sales charge. 3 Not annualized. 4 Annualized. 5 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. CONSERVATIVE ALLOCATION FUND CLASS C Six Months Ended 4/30/13 (unaudited) Year Ended October 31, Inception to 10/31/081 Net Asset Value at beginning of period Income from Investment Operations: Net investment income2 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)3 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)6 40 26 50 38 1 Commenced investment operations February 28, 2008. 2 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. 3 Total return without applicable sales charge. 4 Not annualized. 5 Annualized. 6 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. See accompanying Notes to Financial Statements. 50 Madison Funds | April 30, 2013 Financial Highlights for a Share of Beneficial Interest Outstanding MODERATE ALLOCATION FUND CLASS A CLASS B Six Months Ended 4/30/13 (unaudited) Year Ended October 31, Six Months Ended 4/30/13 (unaudited) Year Ended October 31, Net Asset Value at beginning of period Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)5 50 20 54 30 83 50 20 54 30 83 1 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. 2 Total return without applicable sales charge. 3 Not annualized. 4 Annualized. 5 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. MODERATE ALLOCATION FUND CLASS C Six Months Ended 4/30/13 (unaudited) Year Ended October 31, Inception to 10/31/081 Net Asset Value at beginning of period1 Income from Investment Operations: Net investment income2 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)3 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)6 50 20 54 30 1 Commenced investment operations February 29, 2008. 2 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. 3 Total return without applicable sales charge. 4 Not annualized. 5 Annualized. 6 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. See accompanying Notes to Financial Statements. 51 Madison Funds | April 30, 2013 Financial Highlights for a Share of Beneficial Interest Outstanding AGGRESSIVE ALLOCATION FUND CLASS A CLASS B Six Months Ended 4/30/13 (unaudited) Year Ended October 31, Six Months Ended 4/30/13 (unaudited) Year Ended October 31, Net Asset Value at beginning of period Income from Investment Operations: Net investment income (loss)1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – Distributions from capital gains – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income (loss) to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)5 67 29 62 17 91 67 29 62 17 90 1 Net investment income (loss) calculated excluding permanent tax adjustments to undistributed net investment income. 2 Total return without applicable sales charge. 3 Not annualized. 4 Annualized. 5 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 6 Amounts represent less than $0.005 per share. AGGRESSIVE ALLOCATION FUND CLASS C Six Months Ended 4/30/13 (unaudited) Year Ended October 31, Inception to 10/31/081 Net Asset Value at beginning of period1 Income from Investment Operations: Net investment income (loss)2 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – – Total distributions – – Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)3 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income (loss) to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)6 67 29 62 17 1 Commenced investment operations February 29, 2008. 2 Net investment income (loss) calculated excluding permanent tax adjustments to undistributed net investment income. 3 Total return without applicable sales charge. 4 Not annualized. 5 Annualized. 6 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. See accompanying Notes to Financial Statements. 52 Madison Funds | April 30, 2013 Financial Highlights for a Share of Beneficial Interest Outstanding CASH RESERVES FUND CLASS A CLASS B Six Months Ended 4/30/13 (unaudited) Year Ended October 31, Six Months Ended 4/30/13 (unaudited) Year Ended October 31, Net Asset Value at beginning of period Income from Investment Operations: Net investment income (loss)2 Total from investment operations Less Distributions: Distributions from net investment income – Total distributions – Net increase (decrease) in net asset value – Net Asset Value at end of period Total Return (%)3 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income (loss) to average net assets After reimbursement and waiver of expenses by Adviser (%) 1 Amounts represent less than $0.005 per share. 2 Net investment income (loss) calculated excluding permanent tax adjustments to undistributed net investment income. 3 Total return without applicable sales charge. 4 Not annualized. 5 Annualized. 6 Ratio is net of fees waived by the adviser and distributor (See Note 3). TAX-FREE VIRGINIA FUND CLASS Y One Month Ended 4/30/13 (unaudited)6 Six Months Ended 3/31/13 (unaudited) Year Ended September 30, Net Asset Value at beginning of period Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments – Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) – Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)3 54 12 7 19 18 7 1 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. 2 Total return without applicable sales charge. 3 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 4 Not annualized. 5 Annualized. 6 Effective at the close of business on April 19, 2013, the fiscal year end of the Fund changed to October 31. See Note 12. See accompanying Notes to Financial Statements. 53 Madison Funds | April 30, 2013 Financial Highlights for a Share of Beneficial Interest Outstanding TAX-FREE NATIONAL FUND CLASS Y One Month Ended 4/30/13 (unaudited)6 Six Months Ended 3/31/13 (unaudited) Year Ended September 30, Net Asset Value at beginning of period Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments Total from investment operations – Less Distributions: Distributions from net investment income Distributions from capital gains – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) – Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)3 44 13 13 19 17 13 1 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. 2 Total return without applicable sales charge. 3 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 4 Not annualized. 5 Annualized. 6 Effective at the close of business on April 19, 2013, the fiscal year end of the Fund changed to October 31. See Note 12. GOVERNMENT BOND FUND HIGH QUALITY BOND FUND CLASS Y CLASS Y Period Ended 4/30/13 (unaudited)6 Year Ended December 31, Period Ended Ended 4/30/13 (unaudited)6 Year Ended December 31, Net Asset Value at beginning of period Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments – Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – – – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) – Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)3 64 23 45 20 38 67 29 9 21 11 73 1 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. 2 Total return without applicable sales charge. 3 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 4 Not annualized. 5 Annualized. 6 Effective at the close of business on April 19, 2013, the fiscal year end of the fund changed to October 31. Disclosure represents 4 months of information. See Note 12. See accompanying Notes to Financial Statements. 54 Madison Funds | April 30, 2013 Financial Highlights for a Share of Beneficial Interest Outstanding CORE BOND FUND CLASS A CLASS B Six Months Ended 4/30/13 (unaudited) Year Ended October 31, Six Months Ended 4/30/13 (unaudited) Year Ended October 31, Net Asset Value at beginning of period Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)3 44 6 12 7 37 22 44 6 12 7 37 22 1 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. 2 Total return without applicable sales charge. 3 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 4 Not annualized. 5 Annualized. CORE BOND FUND CORPORATE BOND FUND CLASS Y CLASS R6 CLASS Y Six Months Ended 4/30/13 (unaudited) Year Ended October 31, Inception to 4/30/13 (unaudited)6 Period Ended 4/30/13 (unaudited)8 Year Ended December 31, Net Asset Value at beginning of period Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) – – After reimbursement of expenses by Adviser (%) – Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)3 44 6 12 7 37 22 44 54 11 10 14 18 5 1 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. 2 Total return without applicable sales charge. 3 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 4 Not annualized. 5 Annualized. 6 Commenced investment operations April 19, 2013. 7 Amounts represent less than $0.005 per share. 8 Effective at the close of business on April 19, 2013, the fiscal year end of the fund changed to October 31. Disclosure represents 4 months of information. See Note 12. See accompanying Notes to Financial Statements. 55 Madison Funds | April 30, 2013 Financial Highlights for a Share of Beneficial Interest Outstanding HIGH INCOME FUND CLASS A CLASS B Six Months Ended 4/30/13 (unaudited) Year Ended October 31, Six Months Ended 4/30/13 (unaudited) Year Ended October 31, Net Asset Value at beginning of period Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)3 84 36 55 47 73 59 84 36 55 47 73 59 1 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. 2 Total return without applicable sales charge. 3 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 4 Not annualized. 5 Annualized. HIGH INCOME FUND CLASS Y Six Months Ended 4/30/13 (unaudited) Year Ended October 31, Net Asset Value at beginning of period Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)3 84 36 55 47 73 59 1 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. 2 Total return without applicable sales charge. 3 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 4 Not annualized. 5 Annualized. See accompanying Notes to Financial Statements. 56 Madison Funds | April 30, 2013 Financial Highlights for a Share of Beneficial Interest Outstanding DIVERSIFIED INCOME FUND CLASS A CLASS B Six Months Ended 4/30/13 (unaudited) Year Ended October 31, Six Months Ended 4/30/13 (unaudited) Year Ended October 31, Net Asset Value at beginning of period Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)3 74 21 17 24 28 15 74 21 17 24 28 15 1 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. 2 Total return without applicable sales charge. 3 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 4 Not annualized. 5 Annualized. DIVERSIFIED INCOME FUND DIVIDEND INCOME FUND CLASS C CLASS Y Six Months Ended 4/30/13 (unaudited) Inception to 10/31/121 Period Ended 4/30/13 (unaudited)7 Year Ended December 31, Net Asset Value at beginning of period Income from Investment Operations: Net investment income2 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – Total distributions Net increase (decrease) in net asset value – – Net Asset Value at end of period Total Return (%)3 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) – Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) – Portfolio Turnover (%)4 75 21 45 61 56 39 57 50 1 Commenced investment operations July 31, 2012. 2 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. 3 Total return without applicable sales charge. 4 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 5 Not annualized. 6 Annualized. 7 Effective at the close of business on April 19, 2013, the fiscal year end of the fund changed to October 31. Disclosure represents 4 months of information. See Note 12. See accompanying Notes to Financial Statements. 57 Madison Funds | April 30, 2013 Financial Highlights for a Share of Beneficial Interest Outstanding EQUITY INCOME FUND CLASS A CLASS C Six Months Ended 4/30/13 (unaudited) Year Ended October 31, Inception to 10/31/101 Six Months Ended 4/30/13 (unaudited) Inception to 10/31/128 Net Asset Value at beginning of period Income from Investment Operations: Net investment income (loss)2 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – Distributions from capital gains Total distributions Net increase (decrease) in net asset value – Net Asset Value at end of period Total Return (%)3 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)6 84 58 84 1 Fund was seeded on October 31, 2009. 2 Net investment income (loss) calculated excluding permanent tax adjustments to undistributed net investment income. 3 Total return without applicable sales charge. 4 Not annualized. 5 Annualized. 6 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 7 Amounts represent less than $0.005 per share. 8 Commenced investment operations July 31, 2012. 9 Fund was seeded on July 31, 2012. EQUITY INCOME FUND CLASS Y CLASS R6 Six Months Ended 4/30/13 (unaudited) Year Ended October 31, Inception to 10/31/101 Six Months Ended 4/30/13 (unaudited) Inception to 10/31/129 Net Asset Value at beginning of period Income from Investment Operations: Net investment income (loss)2 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – – – Distributions from capital gains Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)3 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)6 84 58 1 Fund was seeded on October 31, 2009. 2 Net investment income (loss) calculated excluding permanent tax adjustments to undistributed net investment income. 3 Total return without applicable sales charge. 4 Not annualized. 5 Annualized. 6 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 7 Amounts represent less than $0.005 per share. See accompanying Notes to Financial Statements. 58 Madison Funds | April 30, 2013 Financial Highlights for a Share of Beneficial Interest Outstanding LARGE CAP VALUE FUND CLASS A CLASS B Six Months Ended 4/30/13 (unaudited) Year Ended October 31, Six Months Ended 4/30/13 (unaudited) Year Ended October 31, Net Asset Value at beginning of period Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)3 25 39 70 86 55 25 39 70 86 55 1 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. 2 Total return without applicable sales charge. 3 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 4 Not annualized. 5 Annualized. LARGE CAP VALUE FUND DISCIPLINED EQUITY FUND CLASS Y CLASS Y Six Months Ended 4/30/13 (unaudited) Year Ended October 31, Period Ended 4/30/13 (unaudited)6 Year Ended December 31, Net Asset Value at beginning of period Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – Distributions from capital gains – Total distributions Net increase (decrease) in net asset value – Net Asset Value at end of period Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)3 25 39 70 86 55 29 57 40 62 63 1 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. 2 Total return without applicable sales charge. 3 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 4 Not annualized. 5 Annualized. 6 Effective at the close of business on April 19, 2013, the fiscal year end of the fund changed to October 31. Disclosure represents 4 months of information. See Note 12. See accompanying Notes to Financial Statements. 59 Madison Funds | April 30, 2013 Financial Highlights for a Share of Beneficial Interest Outstanding DISCIPLINED EQUITY FUND - continued INVESTORS FUND CLASS R6 CLASS Y Period Ended Ended 4/30/13 (unaudited)7 Inception to 12/31/126 Period Ended 4/30/13 (unaudited)7 Year Ended December 31, Net Asset Value at beginning of period Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments Total from investment operations – Less Distributions: Distributions from net investment income – – Distributions from capital gains – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)2 – Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) – Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) – Portfolio Turnover (%)3 29 47 36 41 74 47 1 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. 2 Total return without applicable sales charge. 3 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 4 Not annualized. 5 Annualized. 6 Commenced investment operations February 29, 2012. 7 Effective at the close of business on April 19, 2013, the fiscal year end of the fund changed to October 31. Disclosure represents 4 months of information. See Note 12. LARGE CAP GROWTH FUND CLASS A CLASS B Six Months Ended 4/30/13 (unaudited) Year Ended October 31, Six Months Ended 4/30/13 (unaudited) Year Ended October 31, Net Asset Value at beginning of period Income from Investment Operations: Net investment income (loss)1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income (loss) to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)3 71 77 79 71 77 79 1 Net investment income (loss) calculated excluding permanent tax adjustments to undistributed net investment income. 2 Total return without applicable sales charge. 3 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 4 Not annualized. 5 Annualized. See accompanying Notes to Financial Statements. 60 Madison Funds | April 30, 2013 Financial Highlights for a Share of Beneficial Interest Outstanding LARGE CAP GROWTH FUND - continued MID CAP FUND CLASS Y CLASS A CLASS B Six Months Ended 4/30/13 (unaudited) Year Ended October 31, Inception to 4/30/13 (unaudited)1 Inception to 4/30/13 (unaudited)1 Net Asset Value at beginning of period Income from Investment Operations: Net investment income2 – – Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – – – Total distributions – – – Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)3 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)6 71 77 79 64 64 1 For accounting purposes, the Mid Cap Fund Class A and B are treated as having commenced investment operations at the close of business on April 19, 2013. See Note 12. 2 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. 3 Total return without applicable sales charge. 4 Not annualized. 5 Annualized. 6 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. MID CAP FUND CLASS Y CLASS R6 Period Ended 4/30/13 (unaudited)9 Year Ended December 31, Period Ended 4/30/13 (unaudited)9 Inception to 12/31/127,8 Net Asset Value at beginning of period Income from Investment Operations: Net investment income (loss)1 – – Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – Distributions from capital gains – – Total distributions – – Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) – Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)3 64 28 32 57 63 76 64 28 1 Net investment income (loss) calculated excluding permanent tax adjustments to undistributed net investment income. 2 Total return without applicable sales charge. 3 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 4 Not annualized. 5 Annualized. 6 The financial highlights prior to the close of business on April 19, 2013 are those of the Madison Mosaic Mid Cap Fund, the accounting survivor of the reorganization of the Madison Mid Cap and Madison Mosaic Mid Cap Funds. The net asset values and other per share information of the Madison Mosaic Mid Cap Fund have been restated by the conversion ratio of 1.5634 for Class Y shares and 1.5696 for Class R6 shares to reflect those of the legal survivor of the reorganization, the Madison Mosaic Mid Cap Fund, which was renamed the Madison Mid Cap Fund after the reorganization. 7 Commenced investment operations February 29, 2012. 8 The financial highlights prior to April 19, 2013 are those of the Madison Mosaic Mid Cap Fund, the accounting survivor of the reorganization of the Madison Mid Cap and Madison Mosaic Mid Cap Funds. The net asset values and other per share information of the Madison Mosaic Mid Cap Fund have been restated by the conversion ratio of 1.5634 for Class Y shares and 1.5696 for Class R6 shares to reflect those of the legal survivor of the reorganization, the Madison Mosaic Mid Cap Fund, which was renamed the Madison Mid Cap Fund after the reorganization. 9 Effective at the close of business on April 19, 2013, the fiscal year end of the fund changed to October 31. Disclosure represents 4 months of information. See Note 12. See accompanying Notes to Financial Statements. 61 Madison Funds | April 30, 2013 Financial Highlights for a Share of Beneficial Interest Outstanding SMALL CAP FUND CLASS A CLASS B Six Months Ended 4/30/13 (unaudited) Year Ended October 31, Six Months Ended 4/30/13 (unaudited) Year Ended October 31, Net Asset Value at beginning of period Income from Investment Operations: Net investment income (loss)1 Net realized and unrealized gain (loss) on investments Total from investment operations Redemption Fees (see Note 2) – Less Distributions: Distributions from net investment income – Distributions from capital gains – Total distributions – – Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)5 15 15 40 21 55 15 15 40 21 55 1 Net investment income (loss) calculated excluding permanent tax adjustments to undistributed net investment income. 2 Total return without applicable sales charge. 3 Not annualized. 4 Annualized. 5 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 6 Amounts represent less than $0.005 per share. SMALL CAP FUND CLASS Y Six Months Ended 4/30/13 (unaudited) Year Ended October 31, Net Asset Value at beginning of period Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – Distributions from capital gains – – – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)5 15 15 40 21 55 1 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. 2 Total return without applicable sales charge. 3 Not annualized. 4 Annualized. 5 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. See accompanying Notes to Financial Statements. 62 Madison Funds | April 30, 2013 Financial Highlights for a Share of Beneficial Interest Outstanding NORTHROAD INTERNATIONAL FUND CLASS Y CLASS R6 Period Ended 4/30/13 (unaudited)9 Year Ended December 31, Period Ended 4/30/13 (unaudited)9 Inception to 12/31/121 Net Asset Value at beginning of period Income from Investment Operations: Net investment income (loss) 1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – – – Distributions from capital gains – Total distributions – – Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) – Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)6 44 12 61 74 44 12 1 Commenced investment operations February 29, 2012. 2 Net investment income (loss) calculated excluding permanent tax adjustments to undistributed net investment income. 3 Total return without applicable sales charge. 4 Not annualized. 5 Annualized. 6 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 7 Prior to June 30, 2011, the NorthRoad International Fund was known as the Small/Mid-Cap Fund. Inception of the fund was December 31, 2008 with an effective date of January 1, 2009. 8 Amounts represent less than $0.005 per share. 9 Effective at the close of business on April 19, 2013, the fiscal year end of the fund changed to October 31. Disclosure represents 4 months of information. See Note 12. INTERNATIONAL STOCK FUND CLASS A CLASS B Six Months Ended 4/30/13 (unaudited) Year Ended October 31, Six Months Ended 4/30/13 (unaudited) Year Ended October 31, Net Asset Value at beginning of period Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments Total from investment operations Redemption Fee (see Note 2) – Less Distributions: Distributions from net investment income Distributions from capital gains – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)5 41 44 52 82 69 41 44 52 82 69 1 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. 2 Total return without applicable sales charge. 3 Not annualized. 4 Annualized. 5 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 6 Amounts represent less than $0.005 per share. See accompanying Notes to Financial Statements. 63 Madison Funds | April 30, 2013 Financial Highlights for a Share of Beneficial Interest Outstanding INTERNATIONAL STOCK FUND - continued CLASS Y Six Months Ended 4/30/13 (unaudited) Year Ended October 31, Net Asset Value at beginning of period Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)5 41 44 52 82 69 1 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. 2 Total return without applicable sales charge. 3 Not annualized. 4 Annualized. 5 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. See accompanying Notes to Financial Statements. 64 Madison Funds | April 30, 2013 Notes to the Financial Statements (unaudited 1. ORGANIZATION Madison Funds, a Delaware business trust (the "Trust"), is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as a diversified, open-end, management investment company. As of the date of this report, the Trust offers twenty two funds (individually, a "Fund," collectively, the "Funds"). Effective in February 2013, the Funds, which were formerly known as MEMBERS Mutual Funds, were re-named Madison Funds. Effective after market close April 19, 2013, based on approval granted at a meeting held March 27, 2013 by the shareholders of each respective Madison Mosaic Fund (identified as "Old Fund" in Note 12 below and collectively referred to as "Madison Mosaic Funds"), each Madison Mosaic Fund reorganized into a corresponding series of Madison Funds (referred to as "New Fund" in Note 12). The Madison Mosaic Mid-Cap Fund was the accounting survivor of its reorganization with the Madison Mid Cap Fund (see discussion in Note 12). The Declaration of Trust permits the Trustees to issue an unlimited number of shares of beneficial interest of the Trust without par value. The Trust has entered into an Investment Advisory Agreement with Madison Asset Management, LLC (the "Investment Adviser"). The Investment Adviser, in turn, has entered into subadvisory agreements with certain subadvisers ("Subadvisers") for the management of the investments of the High Income Fund, Small Cap Fund, NorthRoad International Fund and the International Stock Fund. The accompanying financial statements include the Cash Reserves, Tax-Free Virginia, Tax-Free National, Government Bond, High Quality Bond, Core Bond, Corporate Bond, High Income, Diversified Income, Dividend Income, Equity Income, Large Cap Value, Disciplined Equity, Investors, Large Cap Growth, Mid Cap, Small Cap, NorthRoad International and International Stock Funds (collectively, the "Core Funds"), and the Conservative Allocation, Moderate Allocation, and Aggressive Allocation Funds (collectively, the "Allocation Funds"). The Tax-Free Virginia Fund invests solely in securities exempt from both federal and Virginia state income taxes, while the Tax-Free National Fund invests in securities exempt from federal taxes (collectively, the "Tax-Free Funds"). The Cash Reserves Fund offers two classes of shares: Class A and B. The High Income, Large Cap Value, Large Cap Growth, Small Cap, and International Stock Funds offer three classes of shares: Class A, B and Y. The Diversified Income Fund and Allocation Funds offer three classes of shares: Class A, B and C. The Core Bond Fund and Mid Cap Fund offer four classes of shares: Class A, B, Y and R6. The Equity Income Fund offers four classes of shares: Class A, C, Y and R6. The Disciplined Equity and NorthRoad International Funds offer two classes of shares: Class Y and R6. The Tax-Free Virginia, Tax-Free National, Government Bond, High Quality Bond, Corporate Bond, Dividend Income and Investors offer one class of shares: Class Y. Each class of shares represents an interest in the assets of the respective Fund and has identical voting, dividend, liquidation and other rights, except that each class of shares bears its own distribution fees and servicing fees, if any, and its proportional share of Fund level expenses, is subject to its own sales charges, if any, and has exclusive voting rights on matters pertaining to Rule 12b-1 of the 1940 Act as it relates to that class and other class-specific matters. 2. SIGNIFICANT ACCOUNTING POLICIES The preparation of financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reported period. Actual results could differ from those estimates. The following is a summary of significant accounting policies consistently followed by each Fund in the preparation of its financial statements. Portfolio Valuation: Securities and other investments are valued as follows: Equity securities, including American Depository Receipts ("ADRs"), Global Depositary Receipts ("GDRs") and exchange-traded funds ("ETFs") listed on any U.S. or foreign stock exchange or quoted on the National Association of Securities Dealers Automated Quotation System ("NASDAQ") are valued at the last quoted sale price or official closing price on that exchange or NASDAQ on the valuation day (provided that, for securities traded on NASDAQ, the Funds utilize the NASDAQ Official Closing Price). If no sale occurs, equities traded on a U.S. exchange, foreign exchange or on NASDAQ are valued at the bid price. Debt securities purchased with a remaining maturity of 61 days or more are valued on the basis of last available bid prices or current market quotations provided by dealers or pricing services approved by the Trust. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measurements based on valuation technology commonly employed in the market for such investments. Municipal debt securities are traded via a network among dealers and brokers that connect buyers and sellers. Liquidity in the tax-exempt market has been reduced as a result of overall economic conditions and credit tightening. There may be little trading in the secondary market for particular bonds and other debt securities, making them more difficult to value or sell. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche specific spread to the benchmark yield based on the unique attributes of the tranche. Investments in shares of open-end mutual funds, including money market funds, are valued at their daily net asset value ("NAV") which is calculated as of the close of regular trading on the New York Stock Exchange (usually 4:00 p.m. Eastern Standard Time) on each day on which the New York Stock Exchange is open for business. NAV per share is determined by dividing each Fund’s total net assets by the number of shares of such fund outstanding at the time of calculation. Total net assets are determined by adding the current value of portfolio securities, cash, receivables, and other assets and subtracting liabilities. Because the assets of the Allocation Fund consist primarily of shares of underlying funds, the NAV of each fund is determined based on the NAVs of the underlying funds. Short-term instruments having maturities of 60 days or less and all securities in the Cash Reserves Fund are valued on an amortized cost basis, which approximates market value. Over-the-counter securities not listed or traded on NASDAQ are valued at the last sale price on the valuation day If no sale occurs on the valuation day, an over-the-counter security is valued at the last bid price. Exchange traded options are valued at the mean of the best bid and ask prices across all option exchanges. Financial futures contracts generally are valued at the settlement price established by the exchange(s) on which the contracts are primarily traded. The Trust’s Pricing Committee (the "Committee") shall estimate the fair value of futures positions affected by the daily limit by using its valuation procedures for determining fair value, when necessary. Spot and forward foreign currency exchange contracts are valued based on quotations supplied by dealers in such contracts. Overnight repurchase agreements are valued at cost, and term repurchase agreements (i.e., those whose maturity exceeds seven days), swaps, caps, collars and floors are valued at the average of the closing bids obtained daily from at least one dealer. Through the end of this reporting period, the value of all assets and liabilities expressed in foreign currencies was converted into U.S. dollar values using the then-current exchange rate at the close of regular trading on the New York Stock Exchange (usually 4:00 p.m. Eastern Standard Time). All other securities for which either quotations are not readily available, no other sales have occurred, or in the opinion of the Investment Adviser, do not reflect the current market value, are appraised at their fair values as determined in good faith by the Committee and under the general supervision of the Board of Trustees. When 65 Madison Funds |  Notes to Financial Statements - continued | April 30, 2013 fair value pricing of securities is employed, the prices of securities used by the Funds to calculate NAV may differ from market quotations or official closing prices. Because the Allocation Funds primarily invest in underlying funds, government securities and short-term paper, it is not anticipated that the Investment Adviser will need to "fair" value any of the investments of these funds. However, an underlying fund may need to "fair" value one or more of its investments, which may, in turn, require an Allocation Fund to do the same because of delays in obtaining the underlying fund’s NAV. A Fund’s investments (or underlying fund) will be valued at fair value if, in the judgment of the Committee, an event impacting the value of an investment occurred between the closing time of a security’s primary market or exchange (for example, a foreign exchange or market) and the time the Fund’s share price is calculated at as of the close of regular trading on the New York Stock Exchange (usually 4:00 p.m. Eastern Standard Time). Significant events may include, but are not limited to, the following: (1) significant fluctuations in domestic markets, foreign markets or foreign currencies; (2) occurrences not directly tied to the securities markets such as natural disasters, armed conflicts or significant government actions; and (3) major announcements affecting a single issuer or an entire market or market sector. In responding to a significant event, the Committee would determine the fair value of affected securities considering factors including, but not limited to: fundamental analytical data relating to the investment; the nature and duration of any restrictions on the disposition of the investment; and the forces influencing the market(s) in which the investment is purchased or sold. The Committee may rely on an independent fair valuation service to adjust the valuations of foreign equity securities based on specific market-movement parameters established by the Committee and approved by the Trust. Security Transactions and Investment Income: Security transactions are accounted for on a trade date basis. Net realized gains or losses on sales are determined by the identified cost method. Interest income is recorded on an accrual basis. Dividend income is recorded on ex-dividend date. Amortization and accretion are recorded on the effective yield method. Expenses: Expenses that are directly related to one Fund are charged directly to that Fund. Other operating expenses are prorated to the Funds on the basis of relative net assets. Class-specific expenses are borne by that class. Classes: Income and realized and unrealized gains/losses are allocated to the respective classes on the basis of relative net assets. Repurchase Agreements: Each Fund may engage in repurchase agreements. In a repurchase agreement, a security is purchased for a relatively short period (usually not more than 7 days) subject to the obligation to sell it back to the issuer at a fixed time and price plus accrued interest. The Funds will enter into repurchase agreements only with members of the Federal Reserve System and with "primary dealers" in U.S. Government securities. As of April 30, 2013, no funds had open repurchase agreements. The Trust has established a procedure providing that the securities serving as collateral for each repurchase agreement must be delivered to the Funds’ custodian either physically or in book-entry form and that the collateral must be marked to market daily to ensure that each repurchase agreement is fully collateralized at all times. In the event of bankruptcy or other default by a seller of a repurchase agreement, a Fund could experience one of the following: delays in liquidating the underlying securities during the period in which the Fund seeks to enforce its rights thereto, possible subnormal levels of income, declines in value of the underlying securities, or lack of access to income during this period and the expense of enforcing its rights. In April 2011, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU") No. 2011-03 "Reconsideration of Effective Control of Repurchase Agreements." ASU 2011-03 is an amendment to Topic 860 "Transfers and Servicing." These amendments simplify the accounting for repurchase agreements by eliminating the requirement that the transferor demonstrate it has adequate collateral to fund substantially all the cost of purchasing replacement assets. As a result, more arrangements could be accounted for as secured borrowings rather than sales. The guidance applies to public and nonpublic companies and is effective for interim and annual reporting periods beginning on or after December 15, 2011. The guidance should be applied prospectively to transactions or modifications of existing transactions that occur on or after the effective date. The Funds have adopted the guidance and have determined that the updated standards have no material impact on the Funds’ financial statements. Foreign Currency Transactions: The books and records are maintained in U.S. dollars. Foreign currency denominated transactions (i.e., market value of investment securities, assets and liabilities, purchases and sales of investment securities, and income and expenses) are translated into U.S. dollars at the current rate of exchange. Each Fund, except the Cash Reserves Fund and the Tax-Free Funds, which can only invest in U.S. dollar-denominated foreign money market securities, reports certain foreign currency-related transactions as components of realized gains or losses for financial reporting purposes, whereas such components are treated as ordinary income for federal income tax purposes. Only the International Stock Fund had net realized losses associated with currency transactions, and that amount of $23,993 is included in the Statements of Operations under the heading "Net realized gain (loss) on investments" for that Fund. The Funds do not isolate the portion of gains and losses on investments in securities that is due to changes in the foreign exchange rates from that which is due to change in market prices of securities. Such amounts are categorized as gain or loss on investments for financial reporting purposes. Forward Foreign Currency Exchange Contracts: Each Fund, except the Cash Reserves Fund and the Tax-Free Funds, may purchase and sell forward foreign currency exchange contracts for defensive or hedging purposes. When entering into forward foreign currency exchange contracts, the Funds agree to receive or deliver a fixed quantity of foreign currency for an agreed-upon price on an agreed future date. These contracts are valued daily. The Funds’ net assets reflect unrealized gains or losses on the contracts as measured by the difference between the forward foreign currency exchange rates at the dates of entry into the contracts and the forward rates at the reporting date. The Funds realize a gain or a loss at the time the forward foreign currency exchange contracts are settled or closed out with an offsetting contract. Realized and unrealized gains and losses are included in the Statements of Operations. As of April 30, 2013, none of the Funds had open forward foreign currency exchange contracts. If a Fund enters into a forward foreign currency exchange contract to buy foreign currency for any purpose, the Fund will be required to place cash or other liquid assets in a segregated account with the Fund’s custodian in an amount equal to the value of the Fund’s total assets committed to the consummation of the forward contract. If the value of the securities in the segregated account declines, additional cash or securities will be placed in the segregated account so that the value of the account will equal the amount of the Fund’s commitment with respect to the contract. Cash Concentration: At times, the Funds maintain cash balances at financial institutions in excess of federally insured limits. The Funds monitor this credit risk and have not experienced any losses related to this risk. Illiquid Securities: Each Fund currently limits investments in illiquid securities to 15% of net assets at the time of purchase, except for Cash Reserves Fund, which limits the investment in illiquid securities to 5% of net assets. An illiquid security is generally defined as any investment that may be difficult to sell within seven days for the price at which the fund values it. At April 30, 2013, investments in securities of the Core Bond, Corporate Bond and Diversified Income Funds included illiquid issues. The aggregate values of illiquid securities held by the Core Bond, Corporate 66 Madison Funds |  Notes to Financial Statements (unaudited) – continued | April 30, 2013 Bond and Diversified Income Funds were $3,124,595, $406,750 and $2,049,837 respectively, which represent 2.5%, 2.0% and 1.8% of net assets, respectively. Pursuant to guidelines adopted by the Board of Trustees, certain unregistered securities are determined to be liquid and are not included within the percent limitations specified above. Information concerning the illiquid securities held at April 30, 2013, which includes cost and acquisition date, is as follows: Security Acquisition Date Acquisition Cost Core Bond Fund AbbVie Inc. 11/05/12 $   99,513 American Association of Retired Persons 5/16/02 ERAC USA Finance LLC 12/16/04 WM Wrigley Jr. Co. 6/21/10 Corporate Bond Fund AbbVie Inc. 11/05/12 $  398,053 $  398,053 Diversified Income Fund AbbVie Inc. 11/05/12 $  298,539 American Association of Retired Persons 5/16/02 ERAC USA Finance LLC 12/16/04 WM Wrigley Jr. Co. 6/21/10 Delayed Delivery Securities: Each Fund may purchase securities on a when-issued or delayed delivery basis. "When-issued" refers to securities whose terms are available and for which a market exists, but that have not been issued. For when-issued or delayed delivery transactions, no payment is made until delivery date, which is typically longer than the normal course of settlement, and often a month or more after the purchase. When a Fund enters into an agreement to purchase securities on a when-issued or delayed delivery basis, the Fund segregates cash or other liquid securities, of any type or maturity, equal in value to the Fund’s commitment. Losses may arise due to changes in the market value of the underlying securities, if the counterparty does not perform under the contract, or if the issuer does not issue the securities due to political, economic or other factors. As of April 30, 2013, only the High Income Fund had delayed delivery securities. Redemption Fees: Effective February 28, 2013, the Small Cap and the International Stock Funds discontinued deducting a fee of 2% from redemption proceeds on Class A and Class B shares held 30 calendar days or less. Redemption fees are treated as additional paid-in capital to the Fund from which the shares are redeemed and are designed to help offset any costs associated with short-term shareholder trading. Fair Value Measurements: Each Fund has adopted the FASB guidance on fair value measurements. Fair value is defined as the price that each Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. A three-tier hierarchy is used to maximize the use of observable market data "inputs" and minimize the use of unobservable "inputs" and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 – unadjusted quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates volatilities, prepayment speeds, credit risk, benchmark yields, transactions, bids, offers, new issues, spreads and other relationships observed in the markets among comparable securities, underlying equity of the issuer; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The valuation techniques used by the Funds to measure fair value for the period ended April 30, 2013 maximized the use of observable inputs and minimized the use of unobservable inputs. The Funds utilized the following fair value techniques: multi-dimensional relational pricing model and option adjusted spread pricing; the Funds estimated the price that would have prevailed in a liquid market for an international equity security given information available at the time of evaluation. As of April 30, 2013, none of the Funds held securities deemed as a Level 3, and there were no transfers between classification levels. The following is a summary of the inputs used as of April 30, 2013 in valuing the Funds’ investments carried at fair value (please see the Portfolio of Investments for each Fund for a listing of all securities within each category): Fund Quoted Prices In Active Markets for Identical Investments (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Value at 4/30/13 Conservative Allocation $ 68,953,868 $      – $      – $ 68,953,868 Moderate Allocation – – Aggressive Allocation – – Cash Reserves1 – Tax-Free Virginia Municipal Bonds – – Tax-Free National Municipal Bonds – – Government Bond Mortgage Backed – – U.S. Government and Agency Obligations – – Short-Term Investments – – – High Quality Bond Corporate Notes and Bonds – – U.S. Government and Agency Obligations – – Short-Term Investments – – – Core Bond Asset Backed – – Corporate Notes and Bonds – – Mortgage Backed – – U.S. Government and Agency Obligations – – Short-Term Investments – – – Corporate Bond Fund Corporate Notes and Bonds – – Short-Term Investments – – – High Income Corporate Notes and Bonds – – Short-Term Investments – – – Diversified Income Common Stocks – – Asset Backed – – Corporate Notes and Bonds – – Mortgage Backed – – U.S. Government and Agency Obligations – – Short-Term Investments – – – 67 Madison Funds |  Notes to Financial Statements - continued | April 30, 2013 Fund Quoted Prices In Active Markets for Identical Investments (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Value at 4/30/13 Dividend Income Common Stocks $ 15,554,958 $      – $      – $ 15,554,958 Short-Term Investments – Equity Income Assets: Common Stocks – – Exchange Traded – – U.S. Government and Agency Obligations – – Short-Term Investments – – – Liabilities: Options Written – – Large Cap Value Common Stocks – – Short-Term Investments – Disciplined Equity Common Stocks – – U.S. Government and Agency Obligations – – Short-Term Investments – – – Investors Common Stocks – – U.S. Government and Agency Obligations – – Short-Term Investments – – – Large Cap Growth Common Stock – – Short-Term Investments – Mid Cap Common Stocks – – Short-Term Investments – Small Cap Common Stocks – – Short-Term Investments – NorthRoad International Common Stocks Australia – – Brazil – – China – – France – – Germany – – Ireland – – Israel – – Italy – – Japan – – Netherlands – – Sweden – – Switzerland – – United Kingdom – – Short-Term Investments – International Stock Common Stocks Australia – – Belgium – – Brazil – – Britain – – Canada – – Denmark – Finland – – France – – Germany – – Indonesia – Ireland – – Fund Quoted Prices In Active Markets for Identical Investments (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Value at 4/30/13 International Stock - continued Common Stocks - continued Italy $       – $ 1,463,713 $      – $ 1,463,713 Japan – – Mexico – – New Zealand – – Norway – – Philippines – – Russia – – South Africa – – South Korea – – Spain – – Sweden – – Switzerland – – Thailand – – Turkey – – United Kingdom – – Short-Term Investments – – $  2,199,416 $ 52,586,181 $          – $ 54,785,597 1 At April 30, 2013 all Level 2 securities held are Short-Term Investments. See respective Portfolio of Investments. Derivatives:The FASB issued guidance intended to enhance financial statement disclosures for derivative instruments and hedging activities and enable investors to understand: a) how and why a Fund uses derivative instruments, b) how derivative instruments and related hedge fund items are accounted for, and c) how derivative instruments and related hedge items affect a Fund’s financial position, results of operations and cash flows. The following table presents the types of derivatives in the Equity Income Fund by location as presented on the Statement of Assets and Liabilities as of April 30, 2013: Statement of Asset & Liability Presentation of Fair Values of Derivative Instruments Asset Derivatives Liability Derivatives Derivatives not accounted for as hedging instruments Statement of Assets and Liabilities Location Fair Value Statement of Assets and Liabilities Location Fair Value Equity contracts – – Options written The following table presents the effect of Derivative Instruments on the Statement of Operations for the period ended April 30, 2013: Derivatives not accounted for as hedging Instruments Realized Gain on Derivatives: Change in Unrealized Depreciation on Derivatives Equity contracts Management has determined that there is no impact on the financial statements of the other Funds held in the Trust as they currently do not hold derivative financial instruments. New Accounting Pronouncement: In December 2011, the International Accounting Standards Board (IASB) and the FASB issued ASU 2011-11 "Disclosures about Offsetting Assets and Liabilities." These common disclosure requirements are intended to help investors and other financial statement users to better assess the effect or potential effect of offsetting arrangements on a portfolio’s financial position. They also improve transparency in the reporting of how companies mitigate credit risk, including disclosure of related collateral pledged or received. In addition, ASU 2011-11 facilitates comparison between those entities that prepare their financial statements on the basis of U.S. GAAP and those entities that prepare their financial statements on the basis of IFRS. ASU 2011-11 requires entities to disclose both gross and net information about both instruments and transactions eligible for offset in the financial position; and disclose instruments and transactions subject to an agreement similar to a master netting agreement. ASU 2011-11 is effective for fiscal years beginning on or after January 1, 2013, and interim periods 68 Madison Funds |  Notes to Financial Statements (unaudited) – continued | April 30, 2013 within those annual periods. The Investment Adviser is currently evaluating the implications of ASU 2011-11 and its impact on financial statement disclosures. 3. ADVISORY, ADMINISTRATION AND DISTRIBUTION AGREEMENTS Advisory Agreement. For its investment advisory services to the Funds, the Investment Adviser is entitled to receive a fee, which is computed daily and paid monthly, at an annualized percentage rate of the average daily value of the net assets of each Fund as follows: Fund Management Fee Fund Management Fee Conservative Allocation 0.20% Diversified Income 0.65% Moderate Allocation 0.20% Dividend Income 0.75% Aggressive Allocation 0.20% Equity Income 0.85% Cash Reserves 0.40% Large Cap Value 0.55% Tax-Free Virginia 0.50% Disciplined Equity 0.75% Tax-Free National 0.50% Investors Fund 0.75% Government Bond 0.40% Large Cap Growth 0.75% High Quality Bond 0.30% Mid Cap 0.75% Core Bond 0.50% Small Cap 1.00% Corporate Bond 0.40% NorthRoad International 0.80% High Income 0.55% International Stock 1.05% The Cash Reserves, Core Bond, High Income, Diversified Income, Large Cap Value, Large Cap Growth, Mid Cap, Small Cap, and International Stock Funds’ advisory fee will be reduced by 0.05% on assets exceeding $500 million, and by another 0.05% on assets exceeding $1 billion. The Investors Fund advisory fee is 0.75% on the first $100 million of assets, and 0.60% on assets in excess of $100 million. The Investment Adviser is solely responsible for the payment of all fees to the Subadvisers. The Subadvisers for the Funds at April 30, 2013, are Shenkman Capital Management, Inc. for the High Income Fund, Wellington Management Company, LLP for the Small Cap Fund, NorthRoad Capital Management, LLC for the NorthRoad International Fund and Lazard Asset Management LLC for the International Stock Fund. The Investment Adviser may from time to time contractually or voluntarily agree to waive a portion of its fees or expenses related to the Funds. In that regard, the Investment Adviser has contractually agreed to waive a portion of advisory fees on the Cash Reserves Fund Class A Shares and Class B Shares until at least May 1, 2014 for the purpose of maintaining a one-day yield of zero. The amount of the daily waiver is equal to the amount required to maintain a minimum daily distribution rate of zero. For the period ended April 30, 2013, the waivers totaled $25,069 for Class A Shares and $1,606 for Class B Shares and are reflected as fees waived in the accompanying Statement of Operations. A portion of the Government Bond, Dividend Income and Investor’s Fund’s advisory fee (0.10%) is being waived by the Investment Adviser until at least May 1, 2014. For the period ended April 30, 2013, the waivers totaled $6,865 for Government Bond, $4,831 for Dividend Income, and $12,780 for the Investors Fund, and are reflected as fees waived in the accompanying Statement of Operations. The Investment Adviser does not have the right to recoup any of these waived fees. Services Agreement. The Investment Adviser provides or arranges for each Fund to have all of the necessary operational and support services it needs for a fee. These fees are computed daily and paid monthly, at an annualized percentage rate of the average daily value of the net assets of each Fund as follows: Fund Service Fee Fund Service Fee Conservative Allocation 0.25% Diversified Income 0.20% Moderate Allocation 0.25% Dividend Income 0.35% Aggressive Allocation 0.25% Equity Income1 0.15% Cash Reserves 0.15% Large Cap Value 0.36% Tax-Free Virginia 0.35% Disciplined Equity1 0.35% Tax-Free National 0.35% Investors 0.35% Government Bond 0.25% Large Cap Growth 0.20% High Quality Bond 0.19% Mid Cap1 0.40% Core Bond1 0.15% Small Cap 0.25% Corporate Bond 0.25% NorthRoad International1 0.35% High Income 0.20% International Stock 0.30% 1The annual service fee for Class R6 shares is 0.02%. The direct expenses of the Funds’ Independent Trustees and independent auditors are paid out of this fee on behalf of the Funds. The Investment Adviser may from time to time contractually or voluntarily agree to waive a portion of its fees or expenses related to the Funds. In that regard, the Investment Adviser has contractually agreed to waive a portion of service agreement fees on the Cash Reserves Fund Class A Shares and Class B Shares until at least May 1, 2014 for the purpose of maintaining a one-day yield of zero. The amount of the daily waiver is equal to the amount required to maintain a minimum daily distribution rate of zero. For the period ended April 30, 2013, the waivers totaled $1,846 for Class A Shares and $116 for Class B Shares and are reflected as fees waived in the accompanying Statement of Operations. A portion of the Dividend Income and Investors Funds’ annual service fee (0.05%), and a portion of the Disciplined Equity Fund Class Y (0.15%) is being waived by the Investment Adviser until at least May 1, 2014. The waived amounts totaled $2,415, $83,256 and $6,390, respectively, and are reflected as fees waived in the accompanying Statement of Operations. The Investment Adviser does not have the right to recoup any of these waived fees. Distribution Agreement. MFD Distributor, LLC ("MFD") serves as distributor of the Funds. The Trust adopted distribution and/or service plans (the "Plans") with respect to the Trust’s Class A, B, and C shares pursuant to Rule 12b-1 under the 1940 Act. Under the Plans, the Trust will pay service fees to MFD for Class A, Class B, and Class C shares at an aggregate annual rate of 0.25% of each Fund’s daily net assets attributable to the respective class of shares for all Funds except the Cash Reserves Fund. The Trust will also pay distribution fees to MFD for Class B and Class C shares at an aggregate annual rate of 0.75% of each Fund’s daily net assets attributable to their respective classes. The distribution fees are used to reimburse MFD for its distribution expenses with respect to Class B and Class C only, including but not limited to: (1) initial and ongoing sales compensation to selling brokers and others engaged in the sale of Fund shares, (2) marketing, promotional and overhead expenses incurred in connection with the distribution of Fund shares, and (3) interest expenses on unreimbursed distribution expenses. The service fees are used by MFD to compensate selling brokers and others for providing personal and account maintenance services to shareholders. Fees incurred by the Funds under the Plans are detailed in the Statement of Operations. Front-end sales charges and contingent deferred sales charges ("CDSC") do not represent expenses of the Funds. Rather, they are deduced from the proceeds of sales of Fund shares prior to investment (Class A shares) or from redemption proceeds prior to remittance (Class A, B and C shares), as applicable. MFD, in turn, uses a portion of these fees to pay financial advisors who sell Fund shares, as disclosed in the prospectus. The sales charges and CDSC collected from shareholders in this manner are presented in the "Amount Collected" section of the table below. The amounts retained by MFD (and not paid to financial advisors who sell Fund shares) are shown in the "Amount Retained" section. The amounts collected and retained for the period November 1, 2012 through April 30, 2013, were as follows: Amount Collected Amount Retained Fund Class A Class B Class C Class A Class B Class C Conservative Allocation $ 87,805 $ 7,487 $   42 $ 7,487 $   42 Moderate Allocation Aggressive Allocation – – Cash Reserves – Core Bond – – High Income – – Diversified Income Equity Income – – – Large Cap Value – – Large Cap Growth – – Mid Cap – – Small Cap 35 – 35 – International Stock – – MFD may from time to time voluntarily agree to waive a portion of its fees or expenses related to the Funds. In that regard, MFD waived a portion of 12b-1 fees on 69 Madison Funds |  Notes to Financial Statements (unaudited) – continued | April 30, 2013 the Cash Reserves Fund Class B Shares for the purpose of maintaining a one-day yield of zero. The amount of the daily waiver is equal to the amount required to maintain a minimum daily distribution rate of zero. For the period ended April 30, 2013, the waivers totaled $3,013 and are reflected as fees waived in the accompanying Statement of Operations. MFD does not have the right to recoup these waived fees. Officers and Trustees: Certain officers and trustees of the Funds are also officers of the Investment Adviser. The Funds do not compensate their officers or affiliated trustees. Unaffiliated trustees receive from the Trust an attendance fee for each Board or Committee meeting attended, with additional remuneration paid to the Audit Committee and Nominating and Governance Committee chairpersons. Fees paid to the Trustees reduce the fees paid to the Investment Adviser pursuant to the Services Agreement as described above. 4. DIVIDENDS FROM NET INCOME AND DISTRIBUTIONS OF CAPITAL GAINS With respect to dividends from net investment income, the Cash Reserves Fund declares dividends, if any, daily and reinvests monthly. The Tax-Free Virginia Fund, Tax-Free National Fund, Government Bond Fund, Core Bond Fund, Corporate Bond Fund, High Income Fund and Diversified Income Fund declare and reinvest dividends, if any, monthly. The Conservative Allocation, High Quality Fund, Dividend Income Fund and Equity Income Funds declare and reinvest dividends, if any, quarterly. The Moderate Allocation, Aggressive Allocation, Large Cap Value Fund, Disciplined Equity Fund, Investors Fund, Large Cap Growth Fund, Mid Cap Fund, Small Cap Fund, NorthRoad International Fund and the International Stock Fund declare and reinvest dividends, if any, annually. The Funds distribute net realized gains from investment transactions, if any, to shareholders annually. Income and capital gain distributions, if any, are determined in accordance with federal income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Taxable distributions from income and realized capital gains in the Funds differ from book amounts earned during the period due to differences in the timing of capital gains recognition, and due to the reclassification of certain gains or losses from capital to income. Dividends from net investment income are determined on a class level. Capital gains are determined on a fund level. 5. SECURITIES TRANSACTIONS For the period ended April 30, 2013, aggregate cost of purchases and proceeds from sales of securities, other than short-term investments, were as follows: U.S. Government Securities Other Investment Securities Fund Purchases Sales Purchases Sales Conservative Allocation $      – $      – Moderate Allocation – – Aggressive Allocation – – Virginia – – National – – Government Bond – – High Quality Bond – Core Bond Corporate Bond – – High Income – – Diversified Income Dividend Income – – Equity Income – – Large Cap Value – – Disciplined Equity – – Investors – – Large Cap Growth – – Mid Cap – – Small Cap – – NorthRoad International – – International Stock – – 6. COVERED CALL AND PUT OPTIONS The Equity Income Fund will pursue its primary objective by employing an option strategy of writing (selling) covered call options on common stocks. The number of call options the Fund can write (sell) is limited by the amount of equity securities the Fund holds in its portfolio. The Fund will not write (sell) "naked" or uncovered call options. The Fund seeks to produce a high level of current income and gains generated from option writing premiums and, to a lesser extent, from dividends. Covered call writing also helps to reduce volatility (and risk profile) of the Fund by providing protection from declining stock prices. When an option is written, the premium received is recorded as an asset with an equal liability and is subsequently marked to market to reflect the current market value of the option written. These liabilities are reflected as options written in the Statement of Assets and Liabilities. Premiums received from writing options which expire unexercised are recorded on the expiration date as a realized gain. The difference between the premium received and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or if the premium is less than the amount paid for the closing purchase transactions, as a realized loss. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security in determining whether there has been a realized gain or loss. Transactions in option contracts during the period ended April 30, 2013 were as follows: Number of Contracts Premiums Received Options outstanding, beginning of period Options written during the period Options closed during the period Options exercised during the period Options expired during the period Options outstanding, end of period 7. FOREIGN SECURITIES Each Fund, other than the Tax-Free Funds, may invest in foreign securities; however, the Cash Reserves Fund is limited to U.S. dollar-denominated foreign money market securities. Foreign securities are defined as securities that are: (i) issued by companies organized outside the U.S. or whose principal operations are outside the U.S., or issued by foreign governments or their agencies or instrumentalities ("foreign issuers"); (ii) principally traded outside of the U.S.; and (iii) quoted or denominated in a foreign currency ("non-dollar securities"). Foreign securities include American Depositary Receipts, European Depositary Receipts ("EDRs"), Global Depositary Receipts, Swedish Depositary Receipts ("SDRs") and foreign money market securities. Certain of the Funds have reclaim receivable balances, in which the Funds are due a reclaim on the taxes that have been paid to some foreign jurisdictions. The values of all reclaims are not significant for any of the Funds and are reflected in Other Assets on the Statement of Assets and Liabilities. These receivables are reviewed to ensure the current receivable balance is reflective of the amount deemed to be collectible. 8. SECURITIES LENDING The Core Bond, High Income, Diversified Income, Large Cap Value, Large Cap Growth, Midcap and International Stock Funds have entered into a Securities Lending Agreement (the "Agreement") with State Street Bank and Trust Company ("State Street"). Under the terms of the Agreement, the Funds may lend portfolio securities to qualified borrowers in order to earn additional income. The Agreement requires that loans are collateralized at all times by cash or other liquid assets at least equal to 102% of the value of the securities, which is determined on a daily basis. Amounts earned as interest on investments of cash collateral, net of rebates and fees, if any, are included in the Statement of Operations. The primary risk associated with securities lending is if the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, the Funds could experience delays and costs in recovering securities loaned or in gaining access to the collateral. 70 Madison Funds |  Notes to Financial Statements (unaudited) – continued | April 30, 2013 At April 30, 2013, a moratorium on securities lending imposed by the Board of Trustees was in place and as such, none of the Funds had securities out on loan. 9. FEDERAL INCOME TAX INFORMATION The Regulated Investment Company ("RIC") Modernization Act of 2010 (the "Modernization Act") modernized several of the federal Income and excise tax provisions related to RIC’s. The Modernization Act contains simplification provisions which are aimed to preventing disqualification of a RIC for "inadvertent" failures of the asset diversification and /or qualifying income tests. These changes are effective for tax years ending after December 22, 2010. Additionally, the Modernization Act allows capital losses to be carried forward indefinitely, and retain the character of the original loss, exempts RICs from the preferential dividend rule, and repeals the 60-day designation requirement for certain types of pay-through income and gains. These changes are effective for tax years beginning after December 22, 2010. Previously, net capital losses were carried forward for up to eight years and treated as short-term losses. As a transition rule, the Modernization Act requires that post-enactment net capital losses be used before pre-enactment net capital losses. For federal income tax purposes, the Funds listed below have capital loss carryovers as of October 31, 2012, which are available to offset future capital gains, if any, realized through the fiscal year listed: No Expiration Date Fund Short Term Long Term Conservative Allocation $  269,352 $ 1,619,779 $     – $    – $    – Moderate Allocation – – Aggressive Allocation – – Cash Reserves – – 6 – – Core Bond – High Income – Diversified Income – Large Cap Value – Investors1 – Large Cap Growth – Mid Cap – – – Small Cap – NorthRoad International1 – – – International Stock – – – 1 Capital loss carryover as of December 31, 2012. Included in the net capital loss carryovers for Mid Cap Fund and Small Cap Fund is $4,978,776 and $2,703,576, respectively, of capital loss carryovers subject to certain limitations upon availability, to offset future gains, if any, as the successor of a merger. At April 30, 2013, the aggregate gross unrealized appreciation (depreciation) and net unrealized appreciation (depreciation) for all securities, excluding options, as computed on a federal income tax basis for each Fund were as follows: Fund Appreciation Depreciation Net Conservative Allocation $ 4,334,109 $        – $ 4,334,109 Moderate Allocation Aggressive Allocation – Tax-Free Virginia Tax-Free National Government Bond – High Quality Bond – Core Bond Corporate Bond High Income Diversified Income Dividend Income Equity Income Large Cap Value Disciplined Equity Investors $ 8,236,786 $  116,064 $ 8,120,722 Large Cap Growth Mid Cap Small Cap NorthRoad International International Stock The differences between cost amounts for book purposes and tax purposes are primarily due to the tax deferral of wash sales. 10. CONCENTRATION OF RISK Investing in certain financial instruments, including forward foreign currency contracts, involves certain risks. Risks associated with these instruments include potential for an illiquid secondary market for the instruments or inability of counterparties to perform under the terms of the contracts, changes in the value of foreign currency relative to the U.S. dollar and financial statements’ volatility resulting from an imperfect correlation between the movements in the prices of the instruments and the prices of the underlying securities and interest rates being hedged. The International Stock Fund enters into these contracts primarily to protect the Fund from adverse currency movements. Investing in foreign securities involves certain risks not necessarily found in U.S. markets. These include risks associated with adverse changes in economic, political, regulatory and other conditions, changes in currency exchange rates, exchange control regulations, expropriation of assets or nationalization, imposition of withholding taxes on dividend or interest payments or capital gains, and possible difficulty in obtaining and enforcing judgments against foreign entities. Further, issuers of foreign securities are subject to different, and often less comprehensive, accounting, reporting and disclosure requirements than domestic issuers. The Tax-Free Virginia and Tax-Free National Funds invest in municipal securities. Municipal securities generally are subject to possible default, bankruptcy or insolvency of the issuer. Principal and interest repayment may be affected by federal, state and local legislation, referendums, judicial decisions and executive acts. The tax-exempt status of municipal securities may be affected by future changes in the tax laws, litigation involving the tax status of the securities and errors and omissions by issuers and their counsel. Madison will not attempt to make an independent determination of the present or future tax-exempt status of municipal securities acquired for the funds. While most municipal securities have a readily available market, a variety of factors, including the scarcity of issues and the fact that tax-free investments are inappropriate for significant numbers of investors, limit the depth of the market for these securities. Accordingly, it may be more difficult for the funds to sell large blocks of municipal securities advantageously than would be the case with comparable taxable securities. The High Income Fund invests in securities offering high current income which generally will include bonds in the below investment grade categories of recognized rating agencies (so-called "junk bonds"). These securities generally involve more credit risk than securities in the higher rating categories. In addition, the trading market for high yield securities may be relatively less liquid than the market for higher-rated securities. The Fund generally invests at least 80% of its assets in high yield securities. The Equity Income Fund invests in options on securities. As the writer of a covered call option, the Fund forgoes, during the option’s life, the opportunity to profit from increases in the market value of the security covering the call option above the sum of the premium and the strike price of the call but has retained the risk of loss should the price of the underlying security decline. A writer of a put option Is exposed to the risk of loss if fair value of the underlying securities declines, but profits only to the extent of the premium received If the underlying security Increases In value. The 71 Madison Funds |  Notes to Financial Statements (unaudited) – continued | April 30, 2013 writer of an option has no control over the time when it may be required to fulfill its obligation as writer of the option. Once an option writer has received an exercise notice, it cannot effect a closing purchase transaction in order to terminate its obligation under the option and must deliver the underlying security at the exercise price. The Allocation Funds are fund of funds, meaning that each invests primarily in the shares of other registered investment companies (the "underlying Funds"), including ETFs. Thus, each Fund’s investment performance and its ability to achieve its investment goal are directly related to the performance of the underlying Funds in which it invests; and the underlying Fund’s performance, in turn, depends on the particular securities in which that underlying Fund invests and the expenses of that Fund. Accordingly, the Allocation Funds are subject to the risks of the underlying Funds in direct proportion to the allocation of their respective assets among the underlying Funds. Additionally, the Allocation Funds are subject to asset allocation risk and manager risk. Manager risk (i.e., fund selection risk) is the risk that the fund(s) selected to fulfill a particular asset class underperforms their peer. Asset allocation risk is the risk that the allocation of the Fund’s assets among the various asset classes and market segments will cause the Fund to underperform other funds with a similar investment objective. While investments in stocks and bonds have been keystones in wealth building and management for a hundred years, at times these investments have produced surprises for even the savviest Investors. Those who enjoyed growth and Income of their Investments were rewarded for the risks they took by investing in the markets. When the rare calamity strikes, the word "security" itself seems a misnomer. Although the Investment Adviser seeks to appropriately address and manage the risks identified and disclosed to you in connection with the management of the securities in the Funds, you should understand that the very nature of the securities markets includes the possibility that there may be additional risks of which we are now aware. We certainly seek to identify all applicable risks and then appropriately address them, take appropriate action to reasonably manage them and, of course, to make you aware of them so you can determine if they exceed your risk tolerance. Nevertheless, the often volatile nature of the securities markets and the global economy in which we work suggests that the risk of the unknown is something you must consider in connection with your investments in securities. Unforeseen events have the potential to upset the best laid plans of man, and could, under certain circumstances produce a material loss of the value of some or all of the securities we manage for you in the Funds. Please see the most current version of the Fund’s prospectus(es) for a more detailed discussion of risks associated with investing in the Funds. 11. CAPITAL SHARES AND AFFILIATED OWNERSHIP The Allocation Funds invest in underlying funds, certain of which may be deemed to be under common control because of the same or affiliated investment adviser and membership in a common family of investment companies (the "affiliated underlying funds’’). A summary of the transactions with each affiliated underlying fund during the period ended April 30, 2013 follows: Fund/Underlying Fund Balance of Shares Held at 10/31/2012 Gross Additions Gross Sales Balance of Shares Held at 04/30/2013 Value at 04/30/2013 Realized Gain (Loss) Distributions Received1 Conservative Allocation Fund Madison High Quality Bond Fund Class Y $ 4,983,502 $   1,931 $ 51,187 Madison Core Bond Fund Class Y – Madison Corporate Bond Fund Class Y – – – Madison High Income Fund Class Y – Madison Equity Income Fund Class Y – Madison Large Cap Value Fund Class Y – – Madison Disciplined Equity Fund Class Y 125,909 – – Madison Large Cap Growth Fund Class Y – Madison International Stock Fund Class Y Totals Moderate Allocation Fund Madison High Quality Bond Fund Class Y – $ 6,338,194 $     – $ 62,320 Madison Core Bond Fund Class Y – Madison High Income Fund Class Y – Madison Equity Income Fund Class Y – Madison Large Cap Value Fund Class Y – – Madison Disciplined Equity Fund Class Y – – Madison Large Cap Growth Fund Class Y – Madison Mid Cap Fund Class Y – – Madison Small Cap Fund Class Y – Madison NorthRoad International Fund Class Y – Madison International Stock Fund Class Y Totals Aggressive Allocation Fund Madison High Income Fund Class Y – $  247,889 $ 26,181 Madison Equity Income Fund Class Y – – – Madison Large Cap Value Fund Class Y – – Madison Disciplined Equity Fund Class Y – – Madison Large Cap Growth Fund Class Y – Madison Mid Cap Fund Class Y – Madison Small Cap Fund Class Y – Madison NorthRoad International Fund Class Y – Madison International Stock Fund Class Y Totals 1 Distributions received includes distributions from net investment income and from capital gains from the underlying funds. 72 Madison Funds |  Notes to Financial Statements (unaudited) – concluded | April 30, 2013 12. DISCUSSION OF BUSINESS COMBINATIONS Effective after market close April 19, 2013, the assets of each Class Y and Class R6 of the following Madison Mosaic funds were reorganized into a corresponding Class Y and Class R6 Madison Fund shell created in a one for one share exchange: Old Fund New Fund Madison Mosaic Virginia Tax-Free Fund Madison Tax-Free Virginia Fund Madison Mosaic Tax-Free National Madison Tax-Free National Fund Madison Mosaic Government Fund Madison Government Bond Fund Madison Mosaic Institutional Bond Fund Madison High Quality Bond Fund Madison Mosaic Investment Grade Corporate Bond Fund Madison Corporate Bond Fund Madison Mosaic Dividend Income Fund Madison Dividend Income Fund Madison Mosaic Disciplined Equity Fund Madison Disciplined Equity Fund Madison Mosaic Investors Fund Madison Investors Fund Madison Mosaic NorthRoad International Fund Madison NorthRoad International Fund Additionally, the following fund reorganizations occurred after market close April 19, 2013 into existing Madison Funds: Cash Reserves Fund The assets of the Madison Mosaic Government Money Market Fund Class Y were reorganized into the Madison Cash Reserves Fund Class A. Under the plan of reorganization, shares were exchanged on a 1:1 basis. Core Bond Fund The assets of the Madison Mosaic Core Bond Fund were reorganized into the Madison Core Bond Fund. Under the plan of reorganization, the shares were exchanged as follows: Exchanged from: Shares Exchanged for: Shares Per Share Conversion Ratio Madison Core Bond Class A Madison Core Bond Class A Madison Core Bond Class B Madison Core Bond Class B Madison Core Bond Class Y Madison Core Bond Class Y Madison Mosaic Core Bond Class Y Madison Core Bond Class Y Madison Mosaic Core Bond Class R6 Madison Core Bond Class R6 Mid Cap Fund The assets of the Madison Mid Cap Fund were reorganized into the Madison Mosaic Mid-Cap Fund and, together, renamed the Madison Mid Cap Fund. The legal survivor of the business combination was the Madison Mid-Cap Fund; the accounting survivor was the Madison Mosaic Mid-Cap Fund. Under the plan of reorganization, the shares were exchanged as follows: Exchanged from: Shares Exchanged for: Shares Per Share Conversion Ratio Madison Mid Cap Class A Madison Mid Cap Class A Madison Mid Cap Class B Madison Mid Cap Class B Madison Mid Cap Class Y Madison Mid Cap Class Y Madison Mosaic Mid-Cap Class Y Madison Mid Cap Class Y Madison Mosaic Mid-Cap Class R6 Madison Mid Cap Class R6 13. SUBSEQUENT EVENTS Reorganization of Disciplined Equity Fund At a meeting held on May 10, 2013, the Board of Trustees of the Madison Funds approved the reorganization of the Madison Disciplined Equity Fund ("Disciplined Equity Fund") with and into the Madison Investors Fund ("Investors Fund"). Subject to a number of conditions, the reorganization is expected to be effective on September 23, 2013, and will be effected at the relative net asset values of the funds as of the close of business on the prior business day. Shares of each class of the Disciplined Equity Fund will be converted into shares of the same class of the Investors Fund with the same aggregate net asset value. The reorganization is expected to be tax-free to shareholders of the Disciplined Equity Fund and have no effect on existing shareholders of the Investors Fund. Clawback Litigation The Trust is aware of litigation relating to attempts by certain fixed income security-holders of Lyondell Chemical Company (LYO) to retrieve proceeds from the sale by equity security-holders of LYO shares occurring pursuit to its acquisition by merger in December 2007. The Midcap Fund received proceeds of approximately $389,000 from the sale of its LYO equity securities in December 2007. The Trust has not been named as a defendant in this litigation as of the date of this report. All Other Matters Other than what is noted above, management has evaluated the effects of all other subsequent events that provide additional evidence about conditions that existed at the date of the Statement of Assets and Liabilities. There were no additional events or transactions that impacted the amounts or disclosures in the Funds’ financial statements. 73 Madison Funds | April 30, 2013 Other Information (unaudited) FUND EXPENSES PAID BY SHAREHOLDERS As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, and redemption fees; and (2) ongoing costs, including management fees; distribution and/or service (12b–1) fees; and other fund expenses. The examples below are intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The examples below are based on an investment of $1,000 invested at the beginning of the period and held for the entire six-month period ended April 30, 2013. Expenses paid during the period in the tables below are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one–half fiscal year period). Actual Expenses The table below provides information about actual account values using actual expenses and actual returns for the funds. You may use the information in this table, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the table for the fund you own under the heading entitled "Expenses Paid During Period" to estimate the expenses you paid on your account during this period. CLASS A CLASS B Fund Beginning Account Value Ending Account Value Annual Expense Ratio Expenses Paid During Period Ending Account Value Annual Expense Ratio Expenses Paid During Period Conservative Allocation 0.70% 1.45% Moderate Allocation 0.70% 1.45% Aggressive Allocation 0.70% 1.45% Cash Reserves 0.12% 0.12% Core Bond 0.90% 1.65% High Income 1.00% 1.75% Diversified Income 1.10% 1.85% Equity Income 1.25% N/A N/A N/A Large Cap Value 1.16% 1.91% Large Cap Growth 1.20% 1.95% Mid Cap1 0.74% 1.13% Small Cap 1.50% 2.24% International Stock 1.60% 2.35% CLASS C Fund Beginning Account Value Ending Account Value Annual Expense Ratio Expenses Paid During Period Conservative Allocation 1.45% Moderate Allocation 1.45% Aggressive Allocation 1.45% Diversified Income 1.84% Equity Income 2.00% CLASS Y Fund Beginning Account Value Ending Account Value Annual Expense Ratio Expenses Paid During Period Tax-Free Virginia 0.85% Tax-Free National 0.85% Government Bond2 0.46% High Quality Bond2 0.41% Core Bond 0.65% Corporate Bond2 0.54% High Income 0.75% Dividend Income2 0.79% Equity Income 1.00% Large Cap Value 0.91% Disciplined Equity Fund2 0.79% Investors2 0.79% Large Cap Growth 0.95% Mid Cap2 0.95% Small Cap 1.25% NorthRoad International2 0.97% International Stock 1.35% CLASS R6 Fund Beginning Account Value Ending Account Value Annual Expense Ratio Expenses Paid During Period Core Bond1 0.28% Equity Income 0.87% Disciplined Equity2 0.64% Mid Cap2 0.64% NorthRoad International 0.71% 1 Commenced investment operations April 22, 2013. Expenses represent the 9 day period ending April 30, 2013. 2 Expenses represent the 4 month period ending April 30, 2013. 74 Madison Funds |  Other Information (unaudited) – continued | April 30, 2013 Hypothetical Example for Comparison Purposes The table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare the 5% hypothetical example of the funds you own with the 5% hypothetical examples that appear in the shareholder reports of other similar funds. CLASS A CLASS B Fund Beginning Account Value Ending Account Value Annual Expense Ratio Expenses Paid During Period Ending Account Value Annual Expense Ratio Expenses Paid During Period Conservative Allocation 0.70% 1.45% Moderate Allocation 0.70% 1.45% Aggressive Allocation 0.70% 1.45% Cash Reserves 0.12% 0.12% Core Bond 0.90% 1.65% High Income 1.00% 1.75% Diversified Income 1.10% 1.85% Equity Income 1.25% N/A N/A N/A Large Cap Value 1.16% 1.91% Large Cap Growth 1.20% 1.95% Mid Cap1 0.74% 1.13% Small Cap 1.50% 2.24% International Stock 1.60% 2.35% CLASS C Fund Beginning Account Value Ending Account Value Annual Expense Ratio Expenses Paid During Period Conservative Allocation 1.45% Moderate Allocation 1.45% Aggressive Allocation 1.45% Diversified Income 1.84% Equity Income 2.00% CLASS Y Fund Beginning Account Value Ending Account Value Annual Expense Ratio Expenses Paid During Period Tax-Free Virginia 0.85% Tax-Free National 0.85% Government Bond2 0.46% High Quality Bond2 0.41% Core Bond 0.65% Corporate Bond2 0.54% High Income 0.75% Dividend Income2 0.79% Equity Income 1.00% Large Cap Value 0.91% Disciplined Equity Fund2 0.79% Investors2 0.79% Large Cap Growth 0.95% Mid Cap2 0.95% Small Cap 1.25% NorthRoad International2 0.97% International Stock 1.35% CLASS R6 Fund Beginning Account Value Ending Account Value Annual Expense Ratio Expenses Paid During Period Core Bond1 0.28% Equity Income 0.87% Disciplined Equity2 0.64% Mid Cap2 0.64% NorthRoad International 0.71% 1 Commenced investment operations April 22, 2013. Expenses represent the 9 day period ending April 30, 2013. 2 Expenses represent the 4 month period ending April 30, 2013. Please note that the expenses shown in both tables are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), or redemption fees. The information provided in the hypothetical example table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 75 Madison Funds |  Other Information (unaudited) – concluded | April 30, 2013 AVAILABILITY OF QUARTERLY PORTFOLIO SCHEDULES The Funds file their complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Form N-Q is available to shareholders at no cost by calling 1-800-877-6089 or on the SEC’s website at www.sec.gov. Form N-Q may also be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. More information on the operation of the Public Reference Room may be obtained by calling 1-202-551-8090. PROXY VOTING POLICIES, PROCEDURES AND RECORDS A description of the policies and procedures used by the Funds to vote proxies related to portfolio securities is available to shareholders at no cost by calling 1-800-877-6089. The proxy voting records for the Funds for the most recent twelve-month period ended June 30 are available to shareholders at no cost on the SEC’s website at www.sec.gov. PROXY VOTING RESULTS A special meeting of Madison Mosaic shareholders was held on March 27, 2013, at which shareholders voted on and approved the following proposals to reorganize one or more Madison Mosaic Funds (each a "Selling Fund") into a corresponding fund of Madison Funds (each a "Buying Fund"). The results are described below. Selling Fund Buying Fund Madison Mosaic Government Money Market Trust Madison Funds Government Money Market Trust Class Y Madison Cash Reserves Fund Class A FOR: AGAINST: ABSTAIN: 96.332% 2.049% 1.619% Madison Mosaic Tax-Free Trust Madison Funds Virginia Tax-Free Fund Class Y Madison Tax-Free Virginia Fund Class Y FOR: AGAINST: ABSTAIN: 89.135% 3.965% 6.900% Tax-Free National Fund Class Y Madison Tax-Free National Fund Class Y FOR: AGAINST: ABSTAIN: 88.488% 8.658% 2.854% Madison Mosaic Income Trust Madison Funds Government Fund Class Y Madison Government Bond Fund Class Y FOR: AGAINST: ABSTAIN: 92.191% 3.178% 4.631% Institutional Bond Fund Class Y Madison High Quality Bond Fund Class Y FOR: AGAINST: ABSTAIN: 99.818% 0.170% 0.012% Selling Fund Buying Fund Core Bond Fund Class Y Class R6 Madison Core Bond Fund Class Y Class R6 FOR: AGAINST: ABSTAIN: 91.129% 2.156% 6.715% Investment Grade Corporate Bond Fund Class Y Madison Corporate Bond Fund Class Y FOR: AGAINST: ABSTAIN: 100.000% 0.000% 0.000% Madison Mosaic Equity Trust Madison Funds Dividend Income Fund Class Y Madison Dividend Income Fund Class Y FOR: AGAINST: ABSTAIN: 98.123% 1.179% 0.698% Disciplined Equity Fund Class Y Class R6 Madison Disciplined Equity Fund Class Y Class R6 FOR: AGAINST: ABSTAIN: 99.971% 0.015% 0.014% Investors Fund Class Y Madison Investors Fund Class Y FOR: AGAINST: ABSTAIN: 97.020% 1.840% 1.140% Mid-Cap Fund Class Y Class R6 Madison Mid Cap Fund Class Y Class R6 FOR: AGAINST: ABSTAIN: 97.239% 0.895% 1.866% NorthRoad International Fund Class Y Class R6 Madison NorthRoad International Fund Class Y Class R6 FOR: AGAINST: ABSTAIN: 99.874% 0.021% 0.105% FORWARD-LOOKING STATEMENT DISCLOSURE One of our most important responsibilities as investment company managers is to communicate with shareholders in an open and direct manner. Some of our comments in our letters to shareholders are based on current management expectations and are considered "forward-looking statements." Actual future results, however, may prove to be different from our expectations. You can identify forward-looking statements by words such as "estimate," "may," "will," "expect," "believe," "plan" and other similar terms. We cannot promise future returns. Our opinions are a reflection of our best judgment at the time this report is compiled, and we disclaim any obligation to update or alter forward-looking statements as a result of new information, future events, or otherwise. 76 This page was intentionally left blank. This page was intentionally left blank. This page was intentionally left blank. This page was intentionally left blank. Madison Funds Post Office Box 8390 Boston, MA 02266-8390 1 (800) 877-6089 www.madisonfunds.com SEC File Number: 811-08261 Item 2. Code of Ethics. Not applicable to Semi-Annual Report. Item 3. Audit Committee Financial Expert. Not applicable to Semi-Annual Report. Item 4. Principal Accountant Fees and Services. Not applicable to Semi-Annual Report. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Schedule of Investments Schedule included as part of the report to shareholders filed under Item 1 of this Form. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. The Trust does not normally hold shareholder meetings. There have been no changes to the Trust's procedures during the period covered by this report. Item 11. Controls and Procedures. (a) The Trust’s principal executive officer and principal financial officer determined that the Trust’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "Act")) are effective, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 within 90 days of the date of this report. There were no significant changes in the Trust’s internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation. The officers identified no significant deficiencies or material weaknesses. (b) There were no changes in the Trust's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during thesecond fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the Trust's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable to semi-annual report. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Act. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Madison Funds By: (signature) W. Richard Mason, CCO and Assistant Secretary Date: June 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: (signature) Katherine L. Frank, Principal Executive Officer Date: June 28, 2013 By: (signature) Greg Hoppe,Principal Financial Officer Date: June 28, 2013
